 

Exhibit 10.1

 

EXECUTION VERSION

 



 

 

REVOLVING CREDIT AND SECURITY AGREEMENT

 

among

 

DLF Financing SPV LLC,
as Borrower,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

BNP PARIBAS,
as Administrative Agent,

 

Morgan Stanley Direct Lending Fund,
as Equityholder,

 

Morgan Stanley Direct Lending Fund,
as Servicer,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent

 

Dated as of October 14, 2020

 

THIS AGREEMENT PROVIDES FOR AN UNCOMMITTED FACILITY. ALL ADVANCES ARE
DISCRETIONARY ON THE PART OF THE LENDERS IN THEIR SOLE AND ABSOLUTE DISCRETION.

 



 

 



 

 



 

TABLE OF CONTENTS

Page

 

ARTICLE I

 

DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS

  Section 1.01   Definitions 1 Section 1.02   Rules of Construction 53 Section
1.03   Computation of Time Periods 53 Section 1.04   Collateral Value
Calculation Procedures 54    

ARTICLE II

 

ADVANCES

  Section 2.01   Revolving Credit Facility 56 Section 2.02   Requests for
Collateral Loan Approval 56 Section 2.03   Making of the Advances 58 Section
2.04   Evidence of Indebtedness 59 Section 2.05   Payment of Principal and
Interest 59 Section 2.06   Prepayment of Advances 60 Section 2.07   Changes of
Individual Lender Maximum Funding Amounts 61 Section 2.08   Maximum Lawful Rate
61 Section 2.09   Several Obligations 62 Section 2.10   Increased Costs 62
Section 2.11   Compensation; Breakage Payments 63 Section 2.12   Inability to
Determine Rates 64 Section 2.13   Rescission or Return of Payment 64 Section
2.14   Post-Default Interest 64 Section 2.15   Payments Generally 64 Section
2.16   Extension of Facility Termination Date 65 Section 2.17   Defaulting
Lenders 66 Section 2.18   LIBOR (Dollar) Discontinuation 67    

ARTICLE III

 

CONDITIONS PRECEDENT

  Section 3.01   Conditions Precedent to Initial Advance 71 Section
3.02   Conditions Precedent to Each Advance 74



 



 -i- 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

  Section 4.01   Representations and Warranties of the Borrower 75 Section
4.02   Representations and Warranties of the Servicer 80 Section
4.03   Representations and Warranties of the Equityholder 82    

ARTICLE V

 

COVENANTS

  Section 5.01   Affirmative Covenants of the Borrower 85 Section
5.02   Covenants of the Servicer 90 Section 5.03   Negative Covenants of the
Borrower 92 Section 5.04   Covenants of the Equityholder 95 Section
5.05   Certain Undertakings Relating to Separateness 96    

ARTICLE VI

 

EVENTS OF DEFAULT

  Section 6.01   Events of Default 97 Section 6.02   OC Ratio Breach Cures 100  
 

ARTICLE VII

 

PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT

  Section 7.01   Grant of Security 100 Section 7.02   Release of Security
Interest 101 Section 7.03   Rights and Remedies 102 Section 7.04   Remedies
Cumulative 105 Section 7.05   Related Documents 105 Section 7.06   Borrower
Remains Liable 105 Section 7.07   Protection of Collateral 106    

ARTICLE VIII

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

  Section 8.01   Collection of Money 106 Section 8.02   Collateral Account and
Collection Account 107 Section 8.03   Payment Account 108 Section 8.04   The
Revolving Reserve Account; Fundings 108 Section 8.05   [Reserved] 109 Section
8.06   Reinvestment of Funds in Covered Accounts; Reports by Collateral Agent
109 Section 8.07   Accountings 110 Section 8.08   Release of Collateral 111
Section 8.09   Reports by Independent Accountants 112

 



 -ii- 

 

 



ARTICLE IX

 

APPLICATION OF MONIES

 

Section 9.01     Disbursements of Monies from Payment Account 113    

ARTICLE X

 

SALE OF COLLATERAL LOANS; PURCHASE OF ADDITIONAL COLLATERAL LOANS

  Section 10.01   Sales of Collateral Loans 118 Section 10.02   Purchase of
Additional Collateral Loans 122 Section 10.03   Conditions Applicable to All
Sale and Purchase Transactions 123 Section 10.04   Additional Equity
Contributions 124    

ARTICLE XI

 

ADMINISTRATION AND SERVICING OF CONTRACTS

  Section 11.01   Appointment and Designation of the Servicer 124 Section
11.02   Duties of the Servicer 126 Section 11.03   Authorization of the Servicer
128 Section 11.04   Collection Efforts, Modification of Collateral 129 Section
11.05   Servicer Compensation and Expenses 129 Section 11.06   The Servicer Not
to Resign 129    

ARTICLE XII

 

THE AGENTS

  Section 12.01   Authorization and Action 129 Section 12.02   Delegation of
Duties 131 Section 12.03   Agents’ Reliance, Etc. 131 Section
12.04   Indemnification 133 Section 12.05   Successor Agents 134 Section
12.06   The Collateral Agent 134

 



 -iii- 

 

 



ARTICLE XIII

 

MISCELLANEOUS

  Section 13.01   No Waiver; Modifications in Writing 137 Section
13.02   Notices, Etc. 138 Section 13.03   Taxes 139 Section 13.04   Costs and
Expenses; Indemnification 143 Section 13.05   Execution in Counterparts 144
Section 13.06   Assignability 145 Section 13.07   Governing Law 147 Section
13.08   Severability of Provisions 147 Section 13.09   Confidentiality 147
Section 13.10   Merger 148 Section 13.11   Survival 148 Section
13.12   Submission to Jurisdiction; Waivers; Etc. 148 Section 13.13   Waiver of
Jury Trial 149 Section 13.14   Right of Setoff; Payments Pro Rata 150 Section
13.15   PATRIOT Act Notice 150 Section 13.16   Legal Holidays 151 Section
13.17   Non-Petition 151 Section 13.18   Waiver of Setoff 151 Section
13.19   Collateral Agent Execution and Delivery 151 Section
13.20   Acknowledgement and Consent to Bail-In of Affected Financial
Institutions 152 Section 13.21   WAIVER OF SOVEREIGN IMMUNITY 152 Section
13.22   Securitisation Regulation Requirements 152 Section 13.23   Adequacy of
Monetary Damages Against the Lenders 154

 

SCHEDULES

 

Schedule 1       Initial Individual Lender Maximum Funding Amounts and
Percentages

Schedule 2       S&P Industry Classifications

Schedule 3       Initial Collateral Loans

Schedule 4       Moody’s Industry Classifications

Schedule 5       Notice Information

Schedule 6       Authorized Signatories

Schedule 7       Diversity Score

Schedule 8       [Reserved]

Schedule 9       Initial Asset List

 



 -iv- 

 

 

EXHIBITS

 

Exhibit A Form of Note Exhibit B Form of Notice of Borrowing (with attached form
of Borrowing Base Calculation Statement) Exhibit C Form of Notice of Prepayment
Exhibit D Form of Assignment and Acceptance Exhibit E [Reserved] Exhibit F
Agreed-Upon Procedures Exhibit G Form of Extension Request Exhibit H Form of
Data Report Exhibit I Form of Approval Request Exhibit J Form of Notice and
Request for Consent

 



 -v- 

 



 

 

REVOLVING CREDIT AND SECURITY AGREEMENT

 

REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of October 14, 2020, among DLF
Financing SPV LLC, a Delaware limited liability company, as borrower (the
“Borrower”), the LENDERS from time to time party hereto, BNP PARIBAS (“BNP”), as
administrative agent for the Secured Parties (as hereinafter defined) (in such
capacity, the “Administrative Agent”), MORGAN STANLEY DIRECT LENDING FUND, a
Delaware corporation, as equityholder (in such capacity, the “Equityholder”),
MORGAN STANLEY DIRECT LENDING FUND, a Delaware corporation, as servicer (in such
capacity, the “Servicer”), and U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), as
collateral agent for the Secured Parties (as hereinafter defined) (in such
capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires that the Lenders make advances on a revolving
basis to the Borrower on the terms and subject to the conditions set forth in
this Agreement; and

 

WHEREAS, each Lender is willing to make such advances to the Borrower on the
terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS

 

Section 1.01        Definitions. As used in this Agreement, the following terms
shall have the meanings indicated:

 

“Account Control Agreement” means that certain Account Control Agreement, dated
as of the Closing Date, among the Borrower, the Servicer, the Collateral Agent
and U.S. Bank, as Securities Intermediary, which agreement relates to the
Covered Accounts.

 

“Adjusted Principal Balance” means, for any Eligible Collateral Loan, as of any
date of determination, an amount equal to the Loan Value of such Eligible
Collateral Loan as of such date multiplied by the Principal Balance of such
Eligible Collateral Loan as of such date; provided that, the parties hereby
agree that the Adjusted Principal Balance of any Ineligible Collateral Loan as
of such date of determination shall be zero.

 

“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement.

 



 

 

 

“Administrative Agent Fee Letter” means that certain fee letter, dated as of the
Closing Date, by and among the Administrative Agent, the Structuring Agent, the
Borrower and the Servicer, as amended or supplemented from time to time.

 

“Administrative Expense Cap” means, for any Payment Date, an amount not to
exceed $225,000 for any twelve (12) month period.

 

“Administrative Expenses” means the fees and expenses (including indemnities)
and other amounts of the Borrower due or accrued with respect to any Payment
Date and payable in the following order:

 

(a)               first, on a pro rata basis, to the Collateral Agent, the
Custodian and the Securities Intermediary, any amounts and indemnities payable
to such entities pursuant to the Facility Documents; and

 

(b)               second, on a pro rata basis, to:

 

(i)                the Independent Accountants, agents (other than the Servicer)
(including any third party appraisal or valuation firms) and outside counsel of
the Borrower for fees and expenses related to the Collateral and the Facility
Documents and to the Independent Director of the Borrower for its fees and
expenses incurred in acting in such capacity; and

 

(ii)               to any rating agency for fees and expenses in connection with
the rating of (or provision of credit estimates in respect of) any Collateral
Loan.

 

“Advance” means each loan advanced by each Lender to the Borrower on a Borrowing
Date pursuant to Article II.

 

“Advance Rate” means, with respect to any Collateral Loan, the percentage set
forth in the below table corresponding to the Loan Type and Loan Class of such
Collateral Loan, subject to the exceptions and adjustments set forth immediately
following such table:

  

Loan Type  Loan Class  Advance Rate  First Lien Loans that are not Recurring
Revenue Loans  Class 1 Loans   67.5%    Class 2 Loans   62.5%    Class 3 Loans 
 60% First Lien Last Out Loans  Class 1 Loans   55%    Class 2 Loans   50%   
Class 3 Loans   50% Second Lien Loans  Class 1 Loans   35%    Class 2 Loans 
 35%    Class 3 Loans   30%

 



-2- 

 

 

Notwithstanding the percentages set forth in the preceding table:

 

(a)               if such Collateral Loan is a First Lien Loan that is a
Recurring Revenue Loan, the Administrative Agent will assign an Advance Rate in
its sole discretion;

 

(b)               any First Lien Last Out Loans with a First Out Leverage
greater than 2.00:1.00 will be assigned the percentages set forth in the
preceding table corresponding to Second Lien Loans of the Loan Class applicable
to such Collateral Loan;

 

(c)               the Advance Rate of any First Lien Last Out Loans, or First
Lien Loans that are not Recurring Revenue Loans, with a Senior Net Leverage
Ratio exceeding the First Lien Senior Leverage Cut-Off will be a blended rate,
calculated as follows:

 

(i)                the portion of such First Lien Loan or First Lien Last Out
Loan up to the First Lien Senior Leverage Cut-Off will be assigned the
percentage set forth in the preceding table corresponding to First Lien Loans of
the Loan Class applicable to such Collateral Loan;

 

(ii)               the portion of such First Lien Loan or First Lien Last Out
Loan above the First Lien Senior Leverage Cut-Off up to the First Lien Senior
Leverage Cap will be assigned the percentage set forth in the preceding table
corresponding to Second Lien Loans of the Loan Class applicable to such
Collateral Loan; and

 

(iii)                the portion of such First Lien Loan or First Lien Last Out
Loan above the First Lien Senior Leverage Cap will be assigned an Advance Rate
of zero;

 

(d)               portions of First Lien Loans or First Lien Last Out Loans
assigned a percentage set forth in the preceding table corresponding to Second
Lien Loans will be treated as First Lien Loans or First Lien Last Out Loans,
respectively, and not be treated as Second Lien Loans for all other purposes
hereunder, including for purposes of calculating Concentration Limitations;

 

(e)               for the purposes of determining Advance Rates, the Senior Net
Leverage Ratio of a Collateral Loan will be based on the senior leverage of the
Obligor on the date the Administrative Agent has approved an Approval Request
for such Collateral Loan pursuant to Section 2.02 as of the most recent
financial reporting of the Obligor prior to such date or, after the occurrence
of a Revaluation Event, as of the most recent financial reporting of the
Obligor; and

 

(f)                if such Collateral Loan is a Cap Adjusted Loan, the
Administrative Agent may further increase its Advance Rate in its sole
discretion.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affected Person” means (a) the Administrative Agent, each Lender and each of
their respective Affiliates and (b) any assignee or participant of any Lender
(unless the benefit of any particular provision hereof to any such Affected
Person is otherwise expressly excluded herein).

 

“Affiliate” means, in respect of a referenced Person at any time, another Person
Controlling, Controlled by or under common Control with such referenced Person
but which shall not, with respect to the Borrower, include the Obligors under
any Collateral Loan; provided that (a) an Obligor will not be considered an
“Affiliate” of any other Obligor solely due to the fact that each such Obligor
is under the control of the same financial sponsor and (b) Obligors in respect
of Collateral Loans shall be deemed not to be “Affiliates” if they have distinct
corporate family ratings and/or distinct issuer credit ratings; provided that,
for the purposes of Section 5.03(h), Section 10.01(a) and Section 10.03 of this
Agreement, the term “Affiliate” shall not include any Excluded Affiliate.

 

“Agent” or “Agents” means the Administrative Agent and the Collateral Agent,
collectively or individually, as the context requires.

 

“Aggregate Adjusted Collateral Balance” means, as of any date of determination,
an amount equal to the sum of the Dollar Equivalent of the Adjusted Principal
Balances of all Collateral Loans in the Collateral (including each potential
Collateral Loan that the Borrower has entered into a binding commitment to
purchase that has not yet settled) on such date, after giving effect to all
Collateral Loans added to and removed from the Collateral on such date.

 

“Aggregate Class 1 Net Collateral Balance” means, as of any date of
determination, an amount equal to the portion of the Aggregate Net Collateral
Balance allocable to Class 1 Loans as of such date of determination.

 



-3- 

 

 

“Aggregate Class 2 Net Collateral Balance” means, as of any date of
determination, an amount equal to the portion of the Aggregate Net Collateral
Balance allocable to Class 2 Loans as of such date of determination.

 

“Aggregate Class 3 Net Collateral Balance” means, as of any date of
determination, an amount equal to the portion of the Aggregate Net Collateral
Balance allocable to Class 3 Loans as of such date of determination.

 

“Aggregate Net Collateral Balance” means, as of any date of determination, the
Aggregate Adjusted Collateral Balance minus the Excess Concentration Amount, in
each case, as of such date of determination.

 

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans.

 

“Agreement” means this Revolving Credit and Security Agreement.

 

“Applicable Index” means, with respect to (a) Dollar Advances, LIBOR (Dollar),
(b) with respect to GBP Advances, LIBOR (GBP), (c) with respect to Euro
Advances, EURIBOR and (d) with respect to CDOR Advances, CDOR or, in each case,
any other successor index pursuant to the terms of this Agreement.

 

“Applicable Law” means, for any Person, any Law of any Governmental Authority,
including all federal and state banking or securities laws, to which the Person
in question is subject or by which it or any of its assets or properties are
bound.

 

“Applicable Margin” has the meaning assigned to such term in the Lender Fee
Letter.

 

“Appraisal” means an appraisal or valuation of a Collateral Loan that is
conducted by an Approved Valuation Firm, which may be in the form of an update
or reaffirmation by an Approved Valuation Firm of an appraisal or valuation
previously performed by such Approved Valuation Firm or another Approved
Valuation Firm.

 

“Approval Request” has the meaning specified in Section 2.02(a)(i) hereof.

 

“Approved List” has the meaning specified in Section 2.02(a)(ii) hereof.

 

“Approved Valuation Firm” means Lincoln International LLC (f/k/a Lincoln
Partners LLC), Valuation Research Corporation, Alvarez & Marsal, Duff & Phelps,
Houlihan Lokey and any appraisal or valuation firm providing such service to the
Servicer; provided that any independent appraisal or valuation firm or
independent financial advisor recognized as being experienced in conducting
valuations of secured loans may be added as an “Approved Valuation Firm” with
the consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned).

 

“Asset Information” means, with respect to any Obligor, in each case to the
extent available to the Borrower and subject to any redactions required by the
Servicer’s internal policies and procedures (it being understood that to the
extent any of the information described in any of the following is contained in
the Servicer’s internal credit memo described in clause (d) below, such
information need not be separately represented by any document or file and shall
for all purposes of this Agreement be deemed delivered upon delivery of such
internal credit memo): (a) the legal name of such Obligor, (b) the jurisdiction
in which such Obligor is domiciled, (c) the audited financial statements for the
two prior fiscal years of such Obligor (or such shorter period of time for which
such audited financial statements have been prepared and are available), (d) the
Servicer’s internal credit memo with respect to such Obligor and the related
Collateral Loan, (e) the informational memorandum, offering memorandum or
similar document, if any, issued by the bookrunner or the administrative agent
for such Obligor and relating to such Collateral Loan, (f) a company forecast of
such Obligor including plans related to capital expenditures, (g) the business
model, company strategy and names of known peers of such Obligor, (h) the
shareholding pattern and details of the management team of such Obligor, (i)
details of any banking facilities and the debt maturity schedule of such Obligor
and (j) a copy of the related credit agreement (which may be a draft) specifying
the terms and governing the repayment of such Collateral Loan; provided, that,
in each case, to the extent any of the above information is unavailable, the
Servicer shall notify the Administrative Agent of such missing information.

 

“Asset List” has the meaning specified in Section 2.02(a).

 



-4- 

 

 

“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit D, entered into by a Lender, an assignee, the Administrative
Agent and, if applicable, the Borrower.

 

“AUP Report Date” has the meaning assigned to such term in Section 8.09(a).

 

“Available Currency” means, at any time, any of Dollars, Pounds Sterling, Euros,
or Canadian Dollars and, with the prior written consent of each Lender and the
Administrative Agent and prior notice to the Collateral Agent and the Securities
Intermediary, any other currency, so long as, in respect of any such specified
currency, it is available to the Collateral Agent and the Securities
Intermediary and at such time no central bank or other governmental
authorization in the country of issue of such currency (including, in the case
of the Euro, any authorization by the European Central Bank) is required to
permit use of such currency by any Lender for making any Advance hereunder
and/or to permit the Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorization has been obtained and is in
full force and effect.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union (as amended or re-enacted) establishing a
framework for the recovery and resolution of credit institutions and investment
firms, the relevant implementing law, regulation, rule or requirement for such
EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings). For the purposes of this definition, a
reference to “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or of
any regulatory, self-regulatory or other authority or organisation.

 

“Bankruptcy Code” means the United States Bankruptcy Code, Title 11, United
States Code §§101 et seq., or foreign bankruptcy, insolvency, receivership or
similar law from time to time in effect and affecting the rights of creditors
generally.

 

“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the highest of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.50%. The
Base Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer of any Agent or any Lender. Interest
calculated pursuant to clause (a) above will be determined based on a year of
365 or 366 days, as applicable, and actual days elapsed. Interest calculated
pursuant to clause (b) above will be determined based on a year of 360 days and
actual days elapsed. If the calculation of the Base Rate results in a Base Rate
of less than zero (0), the Base Rate shall be deemed to be zero (0) for all
purposes hereunder.

 



-5- 

 

 

“BNP” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Borrowing Base” means, at any time and date, an amount equal to the sum of
(i) the Dollar Equivalent of the amounts in the Principal Collection Subaccount,
(ii) an amount equal to the product of (x) the Weighted Average Advance Rate as
of such date (excluding any Sale Settlement Pending Collateral from the
calculation of the Weighted Average Advance Rate), (y) the Aggregate Net
Collateral Balance as of such date (excluding any Sale Settlement Pending
Collateral from the calculation of the Aggregate Net Collateral Balance) and (z)
the Portfolio Advance Rate Adjustment as of such date and (iii) the aggregate
sale price (expressed in Dollars) of the Sale Settlement Pending Collateral as
of such date.

 

“Borrowing Base Calculation Statement” means a statement in substantially the
form attached to the form of Notice of Borrowing attached hereto as Exhibit B,
as such form of Borrowing Base Calculation Statement may be modified as mutually
agreed by the Administrative Agent and the Borrower from time to time.

 

“Borrowing Date” means the date of an Advance.

 

“Business Day” means any day of the year except: (a) a Saturday, Sunday or other
day on which commercial banks in New York City, Boston, Massachusetts, St. Paul,
Minnesota, Florence, South Carolina, or the city in which the offices of the
Collateral Agent, the Custodian or the Securities Intermediary are located are
authorized or required by law to close; and (b) with respect to any
determinations relating to an Advance of Available Currencies, any day on which
banks are not open for dealings (i) in Dollars or Pounds Sterling deposits in
the London interbank market, (ii) in Euro deposits in the Euro-zone interbank
market, (iii) in Canadian Dollar deposits in Toronto, Canada or (iv) with
respect to any additional Available Currency permitted under this Agreement, in
the principal financial center of the country of such Available Currency.

 

“CAD Collection Account” means the single, segregated account with respect to
Collections in Canadian Dollars at the Securities Intermediary in the name of
the Borrower subject to the lien of the Collateral Agent for the benefit of the
Secured Parties.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Cap Adjusted Loan” means a Class 1 Loan or a Class 2 Loan that the
Administrative Agent, in consultation with the Borrower, has determined shall be
subject to an increased First Lien Senior Leverage Cap when calculating its
Advance Rate, including a Collateral Loan meeting all of the following criteria:

 

(a)               any Collateral Loan the relevant Obligor of which has EBITDA
of greater than the Dollar Equivalent of $50,000,000 as calculated in accordance
with the Related Documents as of the Trade Date of such Collateral Loan;

 

(b)               any Collateral Loan the relevant Obligor of which had trailing
12-month revenue of greater than the Dollar Equivalent of $100,000,000;

 

(c)               any Collateral Loan with a loan-to-value ratio of less than
50%; and

 

(d)               the Debt Service Coverage Ratio of the Obligor of such
Collateral Loan is greater than 2.00:1.00.

 

“Cash” means Dollars immediately available on the day in question.

 

“CDOR” means, for any date of determination, with respect to any CDOR Advance
(or portion thereof) the rate per annum (carried out to the fifth decimal place)
equal to the rate determined by the Administrative Agent to be the average rate
that appears on the Bloomberg Professional Service CDOR Page (or any applicable
successor or substitute page providing rate quotations comparable to those
currently provided on such page of such service) at approximately 10:00 a.m.
(Toronto time) two (2) Business Days prior to the beginning of the relevant
Collection Period for Canadian Dollar bankers acceptances with a term equivalent
to one month; provided that if such rate is not available at any such time for
any reason, then “CDOR” with respect to any CDOR Advance shall be the bid rate
at which Canadian Dollar bankers acceptances of CAD5,000,000 and for a one-month
maturity are offered by the principal Toronto office of any bank (which may be
the Administrative Agent) reasonably selected by the Administrative Agent for
settlement at approximately 10:00 a.m. (Toronto time) on the applicable day (or,
if such day is not a Business Day, on the immediately preceding Business Day);
provided, further that, in the event that the rate as so determined above shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. CDOR shall always be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

“CDOR Advance” means an Advance denominated in Canadian Dollars.

 



-6- 

 

 

“Certificated Security” has the meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.10(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in implementation thereof, (y) the Securitisation
Regulation and all rules promulgated thereunder and (z) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” hereunder regardless of the date of effectiveness.

 

“Change of Control” means an event or series of events by which (A)(i) the
Equityholder or its Affiliates, collectively, ceases to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) directors that at all times have a majority of the
votes of the board of directors (or similar governing body) of the Borrower or
to direct the management policies and decisions of the Borrower or (ii) the
Equityholder or its Affiliates cease, directly or indirectly, to own and control
legally and beneficially all of the equity interests of the Borrower or (B) MS
Capital Partners Adviser Inc. or its Affiliates shall cease to be the investment
advisor of the Equityholder.

 

“Class” means the Class 1 Advances, the Class 2 Advances or the Class 3
Advances, as the context requires.

 

“Class 1” means, at any time, all Class 1 Loans at such time.

 

“Class 1 Advance” means each Advance allocated to Class 1 pursuant to, and in
accordance with, this Agreement.

 

“Class 1 Borrowing Base” means, at any time and date, an amount equal to the sum
of (i) the Dollar Equivalent of the amounts in the Principal Collection
Subaccount, (ii) an amount equal to the product of (x) the Weighted Average
Class 1 Advance Rate as of such date (excluding any Sale Settlement Pending
Collateral for the Class 1 Loans from the calculation of the Weighted Average
Class 1 Advance Rate), (y) the Aggregate Class 1 Net Collateral Balance as of
such date (excluding any Sale Settlement Pending Collateral for the Class 1
Loans from the calculation of the Aggregate Class 1 Net Collateral Balance) and
(z) the Portfolio Advance Rate Adjustment as of such date and (iii) the
aggregate sale price (expressed in Dollars) of any Sale Settlement Pending
Collateral for the Class 1 Loans as of such date.

 

“Class 1 Loan” means any Collateral Loan that (a) as of the Trade Date of such
Collateral Loan, has a tranche size of at least the Dollar Equivalent of
$400,000,000 and (b) is rated by S&P and Moody’s (or the related Obligor for
such Collateral Loan is rated by S&P and Moody’s).

 

“Class 1 Minimum OC Coverage Test” means, as of any date, a test that is
satisfied if the Class 1 OC Ratio as of such date is equal to or greater than
1.00:1.00.

 

“Class 1 OC Ratio” means, as of any Business Day, the ratio of (a) the Class 1
Borrowing Base to (b) the sum of (x) the Dollar Equivalent of the aggregate
outstanding principal balance of the Class 1 Advances and (y) the Dollar
Equivalent of the aggregate purchase price of all Class 1 Loans for which the
Borrower has entered into a binding commitment to purchase that have not yet
settled.

 

“Class 2” means, at any time, all Class 2 Loans at such time.

  

“Class 2 Advance” means each Advance allocated to Class 2 pursuant to, and in
accordance with, this Agreement.

 

“Class 2 Borrowing Base” means, at any time and date, an amount equal to the sum
of (i) the Dollar Equivalent of the amounts in the Principal Collection
Subaccount, (ii) an amount equal to the product of (x) the Weighted Average
Class 2 Advance Rate as of such date (excluding any Sale Settlement Pending
Collateral for the Class 2 Loans from the calculation of the Weighted Average
Class 2 Advance Rate), (y) the Aggregate Class 2 Net Collateral Balance as of
such date (excluding any Sale Settlement Pending Collateral for the Class 2
Loans from the calculation of the Aggregate Class 2 Net Collateral Balance) and
(z) the Portfolio Advance Rate Adjustment as of such date and (iii) the
aggregate sale price (expressed in Dollars) of any Sale Settlement Pending
Collateral for the Class 2 Loans as of such date.

 

“Class 2 Loan” means a Collateral Loan (a) that is not a Class 1 Loan and (b)
the relevant Obligor of which has EBITDA of at least the Dollar Equivalent of
$35,000,000 as calculated in accordance with the Related Documents as of the
Trade Date of such Collateral Loan.

 

“Class 2 Minimum OC Coverage Test” means, as of any date, a test that is
satisfied if the Class 2 OC Ratio as of such date is equal to or greater than
1.00:1.00.

 

“Class 2 OC Ratio” means, as of any Business Day, the ratio of (a) the Class 2
Borrowing Base to (b) the sum of (x) the Dollar Equivalent of the aggregate
outstanding principal balance of the Class 2 Advances and (y) the Dollar
Equivalent of the aggregate purchase price of all Class 2 Loans for which the
Borrower has entered into a binding commitment to purchase that have not yet
settled.

 



-7- 

 

 

“Class 3” means, at any time, all Class 3 Loans at such time.

 

“Class 3 Advance” means each Advance allocated to Class 3 pursuant to, and in
accordance with, this Agreement.

 

“Class 3 Borrowing Base” means, at any time and date, an amount equal to the sum
of (i) the Dollar Equivalent of the amounts in the Principal Collection
Subaccount, (ii) an amount equal to the product of (x) the Weighted Average
Class 3 Advance Rate as of such date (excluding any Sale Settlement Pending
Collateral for the Class 3 Loans from the calculation of the Weighted Average
Class 3 Advance Rate), (y) the Aggregate Class 3 Net Collateral Balance as of
such date (excluding any Sale Settlement Pending Collateral for the Class 3
Loans from the calculation of the Aggregate Class 3 Net Collateral Balance) and
(z) the Portfolio Advance Rate Adjustment as of such date and (iii) the
aggregate sale price (expressed in Dollars) of any Sale Settlement Pending
Collateral for the Class 3 Loans as of such date.

 

“Class 3 Loan” means a Collateral Loan (a) that is not a Class 1 Loan or a Class
2 Loan and (b) the relevant Obligor of which has an EBITDA of less than the
Dollar Equivalent of $35,000,000 as calculated in accordance with the Related
Documents as of the Trade Date of such Collateral Loan.

 

“Class 3 Minimum OC Coverage Test” means, as of any date, a test that is
satisfied if the Class 3 OC Ratio as of such date is equal to or greater than
1.00:1.00.

 

“Class 3 OC Ratio” means, as of any Business Day, the ratio of (a) the Class 3
Borrowing Base to (b) the sum of (x) the Dollar Equivalent of the aggregate
outstanding principal balance of the Class 3 Advances and (y) the Dollar
Equivalent of the aggregate purchase price of all Class 3 Loans for which the
Borrower has entered into a binding commitment to purchase that have not yet
settled.

 

“Class Minimum OC Coverage Test” means the Class 1 Minimum OC Coverage Test, the
Class 2 Minimum OC Coverage Test or the Class 3 Minimum OC Coverage Test, as
applicable.

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Clearing Corporation” means each entity included within the meaning of
“clearing corporation” under Section 8-102(a)(5) of the UCC.

 

“Clearing Corporation Security” means securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee or endorsed in blank.

 

“Closing Date” means October 14, 2020.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning assigned to such term in Section 7.01(a).

 

“Collateral Account” has the meaning assigned to such term in
Section 8.02(a)(i).

 

“Collateral Agent” has the meaning assigned to such term in the introduction to
this Agreement.

 

“Collateral Agent Fee Letter” means the fee letter between the Collateral Agent
and the Borrower setting forth the fees and other amounts payable by the
Borrower to the Collateral Agent, the Custodian and the Securities Intermediary
under the Facility Documents, in connection with the transactions contemplated
by this Agreement.

 



-8- 

 

 

“Collateral Interest Amount” means, as of any date of determination, without
duplication, the sum of (a) the aggregate amount of Interest Proceeds that has
been received or that is expected to be received (other than Interest Proceeds
expected to be received from Defaulted Collateral Loans and Ineligible
Collateral Loans) and (b) the aggregate amount of Interest Proceeds that the
Servicer has determined, in accordance with the Servicing Standard, are likely
to be received from Defaulted Collateral Loans and Ineligible Collateral Loans,
in each case, during the Collection Period (and, if such Collection Period does
not end on a Business Day, the next succeeding Business Day) in which such date
of determination occurs.

 

“Collateral Loan” means a loan, debt obligation, debt security or participation
therein acquired by the Borrower.

 

“Collateral Loan Buy Confirmation” means with respect to any Collateral Loan,
documentation evidencing, in reasonable detail, the Borrower’s acquisition of
such Collateral Loan, and which shall identify at least the obligor, price and
the Principal Balance of such Collateral Loan.

 

“Collateral Quality Test” means a test that is satisfied as of any Business Day
on or after the Closing Date if, in the aggregate, the Collateral Loans owned
(or, in relation to a proposed purchase of a Collateral Loan, both owned and
proposed to be owned) by the Borrower satisfy the Maximum Weighted Average Life
Test (or in relation to a proposed purchase after the Closing Date, if not in
compliance, the test is maintained or improved after giving effect to any
purchase or sale effected on any such Business Day), calculated in accordance
with Section 1.04.

 

“Collection Account” has the meaning assigned to such term in
Section 8.02(a)(ii), including the Principal Collection Subaccount, the Interest
Collection Subaccount, the CAD Collection Account, the EUR Collection Account
and the GBP Collection Account.

 

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Interest and fees and
all other Obligations (other than contingent indemnification and reimbursement
obligations which are unknown, unmatured and/or for which no claim giving rise
thereto has been asserted) have been paid in full, and the Borrower shall have
no further right to request any additional Advances.

 

“Collection Period” means, with respect to any Payment Date, the monthly period
from and including the date on which the first Advance is made hereunder to but
excluding the first Collection Period Start Date following the date of such
Advance and each successive monthly period from and including a Collection
Period Start Date to but excluding the immediately succeeding Collection Period
Start Date or, in the case of the Collection Period immediately preceding the
Final Maturity Date or the Collection Period immediately preceding an optional
prepayment in whole of the Advances, ending on the day preceding the Final
Maturity Date or the date of such prepayment, respectively.

 

“Collection Period Start Date” means the first calendar day of each month of
each year (or, if any such date is not a Business Day, the immediately
succeeding Business Day), commencing in November 2020.

 

“Collections” means all cash collections, distributions, payments or other
amounts received, or to be received, by the Borrower from any Person in respect
of any Collateral Loan constituting Collateral, including all principal,
interest, fees, distributions and redemption and withdrawal proceeds payable to
the Borrower under or in connection with any such Collateral Loans and all
Proceeds from any sale or disposition of any such Collateral Loans.

 



-9- 

 

 

“Concentration Calculation Amount” means (a)(1) from the Closing Date to the
date that is the six-month anniversary of the Closing Date or (2) from the date
of any Permitted Securitization to the date that is the three-month anniversary
(or, with the consent of the Administrative Agent, the date that is the
six-month anniversary) of the closing of such Permitted Securitization, the
greater of (i) the Adjusted Principal Balances of loans equal to the Maximum
Portfolio Amount and (ii) the Aggregate Adjusted Collateral Balance (after
giving effect to any proposed purchase of Collateral Loans) and (b) after the
date that is the six-month anniversary of the Closing Date, the Aggregate
Adjusted Collateral Balance.

 

“Concentration Limitations” means, as of any date of determination, the
following limitations (calculated without duplication) as applied to the
Eligible Collateral Loans owned (or, in relation to a proposed purchase of an
Eligible Collateral Loan, proposed to be owned, with respect to which, if such
purchase results in noncompliance with the limitations, the relevant
requirements must be maintained or improved after giving effect to the purchase)
by the Borrower, unless a waiver is provided in writing by the Administrative
Agent specifying the agreed treatment of such Collateral Loan or Concentration
Limitation:

 

(a)               not more than 20.00% of the Concentration Calculation Amount
may consist of First Lien Last Out Loans or Second Lien Loans;

 

(b)               not more than 20.00% of the Concentration Calculation Amount
may consist of Second Lien Loans; provided that from the Closing Date to the
date that is the six-month anniversary of the Closing Date, not more than 10.00%
of the Concentration Calculation Amount may consist of Second Lien Loans;

 

(c)               not more than 15.00% of the Concentration Calculation Amount
may consist of Class 2 Loans that are Cov-Lite Loans;

 

(d)               not more than 20.00% of the Concentration Calculation Amount
may consist of Cap Adjusted Loans;

 

(e)               not more than 20.00% of the Concentration Calculation Amount
may consist of Collateral Loans not denominated in Dollars;

 

(f)                not more than 20.00% of the Concentration Calculation Amount
may consist of Collateral Loans the Obligors of which have their headquarters
in, a principal place of business in or are organized, formed or incorporated in
a country other than the United States;

 

(g)               not more than 20.00% of the Concentration Calculation Amount
may consist of Revolving Collateral Loans or Delayed Drawdown Collateral Loans;

 

(h)               the Adjusted Principal Balance of Collateral Loans that are
issued by any Obligor and its Affiliates is not more than 6.00% of the Maximum
Portfolio Amount, except that the largest two Obligors and their respective
Affiliates may represent up to 10.00% and 7.50% of the Maximum Portfolio Amount,
respectively;

 



-10- 

 

 

(i)                 the Adjusted Principal Balance of Collateral Loans that are
issued by Obligors and their Affiliates that belong to any single S&P Industry
Classification is not more than 15.00% of the Maximum Portfolio Amount, except
that the largest two S&P Industry Classifications may each constitute up to
22.50% of the Maximum Portfolio Amount;

 

(j)                 not more than 5.00% of the Concentration Calculation Amount
may consist of Fixed Rate Loans;

 

(k)               not more than 5.00% of the Concentration Calculation Amount
may consist of Class 1 Loans that are rated below “Caa1” by Moody’s or below
“CCC+” by S&P; and

 

(l)                 not more than 15.00% of the Concentration Calculation Amount
may consist of Recurring Revenue Loans.

 

“Constituent Documents” means, in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement or other
applicable agreement of formation or organization (or equivalent or comparable
constituent documents) and other organizational documents and by-laws and any
certificate of incorporation, certificate of formation, certificate of limited
partnership and other agreement, similar instrument filed or made in connection
with its formation or organization, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Contribution Notice” has the meaning assigned to such term in Section 10.04(a).

 

“Control” means the direct or indirect possession of the power to vote 50% or
more of the voting securities of such Person or the power to direct or cause the
direction of the management or policies of a Person, whether through ownership,
by contract, arrangement or understanding, or otherwise. “Controlled” and
“Controlling” have the meaning correlative thereto.

 

“Cov-Lite Loan” means a loan that does not (I) contain any financial covenants
or (II) require the related Obligor of such loan to comply with any maintenance
covenant; provided that a loan described in clause (I) or (II) above that either
(i) contains a cross-default provision to, or (ii) is pari passu with, another
loan of the Obligor that requires the Obligor to comply with a maintenance
covenant will be deemed not to be a Cov-Lite Loan. For the avoidance of doubt, a
loan that is capable of being described in clause (I) or (II) above only (x)
until the expiration of a period of twelve months or less after the initial
issuance thereof or (y) for so long as there is no funded balance in respect
thereof, in each case as set forth in the applicable Related Documents, will be
deemed not to be a Cov-Lite Loan.

 

“Covered Account” means each of the Collection Accounts (including the Interest
Collection Subaccount, the Principal Collection Subaccount, the CAD Collection
Account, the EUR Collection Account and the GBP Collection Account), the Payment
Account, the Collateral Account, the Revolving Reserve Account and any other
account established by the Borrower at the Securities Intermediary with the
consent of the Administrative Agent and subject to the Lien of the Collateral
Agent and subject to an agreement establishing “control” (as used in the UCC)
over such account in favor of the Collateral Agent pursuant to the terms of the
Facility Documents.

 



-11- 

 

 

“Custodian” means U.S. Bank in its capacity as custodian under the Custodian
Agreement, and any successor thereto under the Custodian Agreement.

 

“Custodian Agreement” means that certain Custodian Agreement, dated as of the
Closing Date, among the Custodian, the Borrower and the Collateral Agent.

 

“Data File” has the meaning assigned to such term in Section 8.07(b).

 

“Debt Service Coverage Ratio” means, with respect to any Collateral Loan for any
Relevant Test Period, the meaning of “Debt Service Coverage Ratio,” “Pro Forma
Debt Service Coverage Ratio” or any comparable term in the Related Documents for
such Collateral Loan, and in any case that “Debt Service Coverage Ratio,” “Pro
Forma Debt Service Coverage Ratio” or such comparable term is not defined in
such Related Documents, the ratio, for such Collateral Loan, of (a) EBITDA of
the related Obligor for the Relevant Test Period to (b) cash interest expense of
such Obligor for the Relevant Test Period, in each case, as calculated by the
Servicer in good faith using information from and calculations consistent with
the relevant compliance statements and financial reporting packages provided by
the relevant Obligor as per the requirements of the applicable Related
Documents.

 

“Default” means any event which, with the passage of time, the giving of notice,
or both, would (if not cured or otherwise remedied during such time) constitute
an Event of Default.

 

“Defaulted Collateral Loan” means any Collateral Loan as to which at any time:

 

(a)               a default as to all or any portion of one or more payments of
principal and/or interest (including a failure of a selling institution to pay
amounts due and payable to the Borrower with respect to the related
participation) has occurred after the earlier of (i) any grace period applicable
thereto and (ii) five (5) Business Days, in each case, past the applicable due
date;

 

(b)               a default (other than a default described in clause (a) of
this definition) has occurred under the applicable Related Documents and for
which the Borrower (or the agent or required lenders pursuant to the applicable
Related Documents, as applicable) has elected to exercise any of its rights or
remedies under the applicable Related Documents (including acceleration,
foreclosing on collateral or the imposition of default pricing (for the
avoidance of doubt, excluding any default pricing that occurs automatically
without election pursuant to the terms of the applicable Related Documents,
subject to agreement by the Administrative Agent));

 

(c)               any portion of principal and/or interest payable thereunder
has been waived or forgiven by the holders of such obligation; or

 

(d)               a Revaluation Event under clauses (d) or (g) of the definition
thereof has occurred.

“Defaulting Lender” means, at any time, any Lender that (a) has failed for three
(3) or more Business Days after a Borrowing Date to fund its portion of an
Advance required pursuant to the terms of this Agreement (other than failures to
fund as a result of a bona fide dispute as to whether the conditions to
borrowing were satisfied on the relevant Borrowing Date), (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, receivership,
insolvency, reorganization or similar debtor relief laws of the United States or
other applicable jurisdiction, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgment or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) shall be
conclusive and binding absent manifest error.

 



-12- 

 

 

“Delayed Drawdown Collateral Loan” means a Collateral Loan that (a) requires the
Borrower to make one or more future advances to the Obligor under the applicable
Related Documents, (b) specifies a maximum amount that can be borrowed at one or
more specified times, and (c) does not permit the re-borrowing of any amount
previously repaid by the Obligor thereunder; provided that any such Collateral
Loan will be a Delayed Drawdown Collateral Loan only to the extent of undrawn
commitments and solely until all commitments by the Borrower to make advances on
such Collateral Loan to the Obligor under the Related Documents expire or are
terminated or are reduced to zero.

 

“Deliver” or “Delivered” or “Delivery” means the taking of the following steps:

 

(a)               subject to clause (h) below, in the case of each Certificated
Security (other than a Clearing Corporation Security):

 

(i)                causing the delivery of such Certificated Security to the
Securities Intermediary by registering the same in the name of the Securities
Intermediary or its affiliated nominee or by endorsing the same to the
Securities Intermediary or by endorsing the same in blank;

 

(ii)               causing the Securities Intermediary to indicate continuously
on its books and records that such Certificated Security is held for the benefit
of the Secured Parties; and

 

(iii)                causing the Securities Intermediary to maintain continuous
possession of such Certificated Security;

 

(b)               subject to clause (h) below, in the case of each
Uncertificated Security (other than a Clearing Corporation Security):

 

(i)                causing such Uncertificated Security to be continuously
registered on the books of the issuer thereof to the Securities Intermediary (or
its nominee); and

 

(ii)               causing the Securities Intermediary (or its nominee) to
continuously indicate on its books and records that such Uncertificated Security
is credited to the applicable Covered Account;

 

(c)               in the case of each Clearing Corporation Security:

 

(i)                causing the relevant Clearing Corporation to credit such
Clearing Corporation Security to the securities account of the Securities
Intermediary; and

 

(ii)               causing the Securities Intermediary to continuously indicate
on its books and records that such Clearing Corporation Security is credited to
the applicable Covered Account;

 



-13- 

 

 

(d)               in the case of each security issued or guaranteed by the
United States of America or an agency or instrumentality thereof and that is
maintained in book-entry records of a Federal Reserve Bank (“FRB”) (each such
security a “Government Security”):

 

(i)                causing the creation of a Security Entitlement to such
Government Security by the credit of such Government Security to the securities
account of the Securities Intermediary at such FRB; and

 

(ii)               causing the Securities Intermediary to continuously indicate
on its books and records that such Government Security is credited to the
applicable Covered Account;

 

(e)               in the case of each Security Entitlement not governed by
clauses (a) through (d) above:

 

(i)                causing (x) the underlying Financial Asset to be credited to
and continuously maintained in the appropriate Covered Account, (y) the
Securities Intermediary to receive a Financial Asset from a securities
intermediary (as defined in Section 8-102(a)(14) of the UCC) or to acquire the
underlying Financial Asset from a securities intermediary, and in either case,
accepting it for credit to and continuously maintaining it in the appropriate
Covered Account or (z) a securities intermediary (as defined in Section
8-102(a)(14) of the UCC) to become obligated under other law, regulation or rule
to credit the underlying Financial Asset to the Securities Intermediary’s
securities account and causing the Securities Intermediary to make entries on
its books and records that such Security Entitlement is credited to one of the
Covered Accounts, which shall at all times be securities accounts; and

 

(ii)               causing the Securities Intermediary to continuously indicate
on its books and records that such Security Entitlement (or all rights and
property of the Securities Intermediary representing such Security Entitlement)
is credited to the applicable Covered Account;

 

(f)                in the case of each Instrument, Cash or Money:

 

(i)                causing the delivery of such Instrument, Cash or Money to the
Securities Intermediary;

 

(ii)               causing the Securities Intermediary to credit such Cash or
Money to a “securities account” (as defined in Section 8-501(a) of the UCC),
which may be a subaccount of the applicable Covered Account, in accordance with
Article 9 of the UCC, and to hold such Instrument for the benefit of the Secured
Parties, pursuant to agreement by the Securities Intermediary to treat such
Instrument, Cash or Money as a Financial Asset; and

 

(iii)                causing the Securities Intermediary to continuously
indicate on its books and records that such Cash or Money so held is credited to
the applicable Covered Account and such Instrument is held for the benefit of
the Secured Parties;

 

(g)               with respect to such of the Collateral as constitutes an
account or a general intangible or is not otherwise described in the foregoing
clauses (a) through (f), causing to be filed with the Secretary of State of the
State of Delaware a properly completed UCC financing statement that names the
Borrower as debtor and the Collateral Agent as secured party and that describes
such Collateral (which financing statement may have been previously filed) or
any equivalent filing in any applicable jurisdiction;

 



-14- 

 

 

(h)               in the case of any certificated security or uncertificated
security either physically located outside of the United States or issued by a
Person organized outside of the United States, that such additional actions
shall have been taken as shall be necessary under applicable law or as shall be
reasonably requested by the Collateral Agent under applicable law to accord the
Collateral Agent rights substantially equivalent to those accorded to a secured
party under the UCC that has possession or Control (as defined in the UCC) of
such certificated security or uncertificated security; or

 

(i)                 in the case of each of clauses (a) through (h) above, such
additional or alternative procedures as may hereafter become appropriate to
perfect the security interest granted to the Collateral Agent hereunder in such
items of the Collateral, consistent with Applicable Law.

 

In addition, the Servicer on behalf of the Borrower will obtain any and all
consents required by the Related Documents relating to any Instruments, accounts
or general intangibles for the transfer of ownership and/or pledge hereunder
(except to the extent that the requirement for such consent is rendered
ineffective under Section 9-406 of the UCC).

 

“Determination Date” means the last day of each Collection Period.

 

“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 7 hereto, as such Diversity Scores shall be
updated at the option of the Administrative Agent if Moody’s publishes revised
criteria (x) immediately with the approval of the Borrower (such approval not to
be unreasonably withheld) or (y) with 90 days’ prior written notice without the
approval of the Borrower.

 

“Dollar Advances” means an Advance denominated in Dollars.

 

“Dollar Equivalent” means, as of any date of determination, (a) with respect to
any amount denominated in Dollars, such amount and (b) with respect to any
amount denominated in a currency other than Dollars, the Dollar equivalent of
such amount determined by (1) the Servicer so long as no Event of Default exists
either prior to or after giving effect to such conversion or (2) if an Event of
Default exists, the Administrative Agent, by reference to (x) for an actual
currency exchange, the applicable currency-Dollar spot rate obtained by the
Servicer or the Administrative Agent, as applicable, through customary banking
channels, including, without limitation, any spot rate published by the
Custodian or (y) for all other purposes, the applicable currency-Dollar spot
rate that appeared on the Bloomberg screen for such currency at the end of the
immediately preceding Business Day.

 

“Dollars” and “$” mean lawful money of the United States of America.

 

“Due Date” means each date on which any payment is due on a Collateral Loan in
accordance with its terms.

 

“EBITDA” means, with respect to any Relevant Test Period and the Obligor of any
Collateral Loan, the meaning of the term “Adjusted EBITDA,” the term “EBITDA” or
any comparable definition in the Related Documents for such period and
Collateral Loan (or, in the case of a Collateral Loan for which the Related
Documents have not been executed, as set forth in the relevant marketing
materials or financial model in respect of such Collateral Loan) as determined
in the good faith discretion of the Servicer, and, in any case that the term
“Adjusted EBITDA,” the term “EBITDA” or such comparable definition is not
defined in such Related Documents, an amount, for the principal Obligor
thereunder and any of its parents or subsidiaries that are obligated as
guarantor pursuant to the Related Documents for such Collateral Loan (determined
on a consolidated basis without duplication in accordance with GAAP (and also on
a pro forma basis as determined in good faith by the Servicer in case of any
acquisitions)) equal to earnings from continuing operations for such period plus
interest expense, income taxes, depreciation and amortization for such period,
other non-cash charges and organization costs, extraordinary, one-time and/or
non-recurring losses or charges, any other customary add-backs for similarly
situated obligors the Servicer deems to be appropriate and any other item the
Servicer and the Administrative Agent mutually deem to be appropriate.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



-15- 

 

 

 

 

 

“EEA Member Country” means any of the member states of the European Union, the
United Kingdom, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Collateral Loan” means, as of any date of determination, a Collateral
Loan that meets each of the following criteria:

 

(a)               it is (i) a First Lien Loan, (ii) a Second Lien Loan or (iii)
a First Lien Last Out Loan;

 

(b)              if such Collateral Loan is a Class 1 Loan, it is not rated
below “Caa1” by Moody’s or below “CCC+” by S&P at the time of acquisition by the
Borrower;

 

(c)               if such Collateral Loan is a Class 3 Loan, it is not a
Cov-Lite Loan;

 

(d)              except in the case of a Recurring Revenue Loan, as of the date
the Borrower acquired such Collateral Loan, the Obligor of such Collateral Loan
has a minimum EBITDA of the Dollar Equivalent of $15,000,000 for the most
recently ended quarterly financial period immediately preceding the origination
date for which financial statements are available;

 

(e)               it was acquired by the Borrower for a price of not less than
80% of its Principal Balance;

 

(f)                it is not a Defaulted Collateral Loan at the time of
acquisition by the Borrower;

 

(g)               it is denominated in a Permitted Currency and does not permit
the currency or country in which such Collateral Loan is payable to be changed
except to another Permitted Currency;

 

(h)               at the time of acquisition by the Borrower, the relevant
Obligor’s principal place of business and/or incorporation, formation or
organization and/or headquarters are in an Eligible Country;

 

(i)                the Related Documents for such Collateral Loan are governed
by the laws of the United States, Canada, the United Kingdom or a member state
of the European Union;

 

(j)                it is not a credit linked note or a single purpose real
estate loan;

 



-16-

 

 

(k)              it does not constitute Margin Stock and is not by its terms
convertible into or exchangeable for an equity security at the option of either
the Borrower thereof or the holder, and it does not have attached warrants to
purchase equity securities;

 

(l)               it has an original term to maturity of not more than eight
(8.0) years;

 

(m)             it has been approved by the Administrative Agent in its sole
discretion;

 

(n)              the Related Documents for such Collateral Loan permit the
pledge to the Collateral Agent by the Borrower;

 

(o)              the Related Documents for such Collateral Loan provide for
payments that do not, at the time the obligation is acquired, subject the
Borrower to withholding tax or other similar taxes, unless the related Obligor
is required to make “gross-up” payments that ensure that the net amount actually
received by the Borrower (after payment of all taxes, whether imposed on such
Obligor or the Borrower) will equal the full amount that the Borrower would have
received had no such taxes been imposed;

 

(p)              it is capable of being sold, assigned or participated to the
Borrower, together with any associated security, without any breach of
applicable selling restrictions, any contractual provisions or any legal or
regulatory requirements and the Borrower does not require any authorizations,
consents, approvals or filings (other than such as have been obtained or
effected) as a result of or in connection with any such sale, assignment or
participation under any Applicable Law;

 

(q)              it is not subject to a tender offer from the related Obligor
other than (A) a Permitted Offer or (B) an exchange offer in which a security is
exchanged for a security that would otherwise qualify for purchase herein;

 

(r)                it is not a Structured Finance Obligation, a Zero Coupon
Obligation or a Synthetic Security;

 

(s)               it is not a corporate rescue loan, PIK Loan (other than a
Partial PIK Loan), unsecured senior loan or Mezzanine Obligation;

 

(t)               it is not a project, shipping/aircraft or
infrastructure/construction financing;

 

(u)              the relevant the Obligor of such Collateral Loan is not a
Governmental Authority;

 

(v)              the Obligor of such Collateral Loan is not a commodity trader
and producer, oil field services company or other entity highly exposed to
commodity price/volume risk;

 

(w)             the Obligor of such Collateral Loan is not operating, domiciled
or conducting business in a country subject to Sanctions;

 

(x)               it is not a lease;

 



-17-

 

 

(y)               it will not cause the Borrower or the pool of assets to be
required to be registered as an investment company under the Investment Company
Act; and

 

(z)               if such Collateral Loan is a Recurring Revenue Loan, such
Collateral Loan meets the requirements set forth in the definition of Ongoing
Recurring Revenue Loan Eligibility;

 

provided that the Administrative Agent may agree in writing to specifically
waive any criteria set forth above (other than clauses (m), (n), (p), (w) and
(y)) with respect to any single Collateral Loan, including any waiver of any
requirement for a Recurring Revenue Loan contained in the definition thereof (it
being understood that the Administrative Agent is not required to provide any
such waiver under any circumstances), and upon such waiver, such waived criteria
will not constitute criteria for such Collateral Loan to qualify as an “Eligible
Collateral Loan”.

 

“Eligible Country” means (a) the United States, (b) Canada, (c) the United
Kingdom or (d) OECD countries with a country ceiling for foreign currency bonds
of at least “Aa2” by Moody’s and a foreign currency issuer credit rating of at
least “AA” by S&P.

 

“Eligible Investments” means any investment in an Available Currency that, at
the time it is Delivered, is Cash or one or more of the following obligations or
securities:

 

(a)               direct interest bearing obligations of, and interest bearing
obligations guaranteed as to timely payment of principal and interest by, the
United States or any agency or instrumentality of the United States, the
obligations of which are backed by the full faith and credit of the United
States;

 

(b)               demand or time deposits in, certificates of deposit of, bank
deposit products, demand notes of, or bankers’ acceptances issued by any
depository institution or trust company organized under the laws of the United
States or any State thereof (including any federal or state branch or agency of
a foreign depository institution or trust company) and subject to supervision
and examination by federal and/or state banking authorities (including, if
applicable, the Collateral Agent, the Custodian or the Administrative Agent or
any agent thereof acting in its commercial capacity); provided that the
short-term unsecured debt obligations of such depository institution or trust
company at the time of such investment, or contractual commitment providing for
such investment, are rated at least “A-1” by S&P and “P-1” by Moody’s;

 

(c)               commercial paper that (i) is payable in an Available Currency
and (ii) is rated at least “A-1” by S&P and “P-1” by Moody’s; and

 

(d)               units of money market funds having a rating of the Highest
Required Investment Category from each of S&P and Moody’s.

 

No Eligible Investment shall have an “f,” “r,” “p,” “pi,” “q,” “sf” or “t”
subscript affixed to its S&P rating. Any such investment may be made or acquired
from or through the Collateral Agent or the Administrative Agent or any of their
respective Affiliates, or any entity for whom the Collateral Agent, the
Administrative Agent, the Custodian or any of their respective Affiliates
provides services and receives compensation (so long as such investment
otherwise meets the applicable requirements of the foregoing definition of
Eligible Investment at the time of acquisition) or acts as offeror of; provided
that, notwithstanding the foregoing clauses (a) through (d), unless the Borrower
and the Servicer have received the written advice of counsel of national
reputation experienced in such matters to the contrary (together with an
officer’s certificate of the Borrower or the Servicer to the Administrative
Agent and the Collateral Agent that the advice specified in this definition has
been received by the Borrower and the Servicer), Eligible Investments may only
include obligations or securities that constitute cash equivalents for purposes
of the rights and assets in paragraph (c)(8)(i)(B) of the exclusions from the
definition of “covered fund” for purposes of the Volcker Rule. The Collateral
Agent, Securities Intermediary and Custodian shall have no obligation to
determine or oversee compliance with the foregoing.

 



-18-

 

 

“Equity Security” means any stock or similar security, certificate of interest
or participation in any profit sharing agreement, reorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security, or carrying any warrant or right to
subscribe to or purchase such a security; or any such warrant or right.

 

“Equityholder” has the meaning given to such term in the recitals.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice requirement is waived); (b) the
failure with respect to any Plan to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA); (c) the filing
pursuant to Section 412(c) of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 430 of the Code or Section 303 of ERISA); (e) the incurrence
by the Borrower or any member of its ERISA Group of any liability under Title IV
of ERISA with respect to the termination of any Plan; (f) (i) the receipt by the
Borrower or any member of its ERISA Group from the PBGC of a notice of
determination that the PBGC intends to seek termination of any Plan or to have a
trustee appointed for any Plan under Section 4042 of ERISA, or (ii) the filing
by the Borrower or any member of its ERISA Group of a notice of intent to
terminate any Plan; (g) the incurrence by the Borrower or any member of its
ERISA Group of any liability (i) with respect to a Plan pursuant to
Sections 4063 and 4064 of ERISA, (ii) with respect to a facility closing
pursuant to Section 4062(e) of ERISA, or (iii) with respect to the complete
withdrawal or partial withdrawal from any Multiemployer Plan; (h) the receipt by
the Borrower or any member of its ERISA Group of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, in endangered status or critical status, within the
meaning of Section 432 of the Code or Section 305 of ERISA or is or is expected
to be insolvent, within the meaning of Title IV of ERISA; or (i) the failure of
the Borrower or any member of its ERISA Group to make any required contribution
to a Multiemployer Plan, in each case of subsections (a) through (i), that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 



-19-

 

 

“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b) or (c) of the Code or, for purposes of
Section 302 of ERISA or Section 412 of the Code (and the regulations promulgated
and rulings issued thereunder), Section 414(m) or (o) of the Code, with the
Borrower.

 

“EU Bail-In Legislation Schedule” means the document described as the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time.

 

“EU Due Diligence Requirements” means the due diligence and verification
requirements applicable to EU Institutional Investors under Article 5 of the
Securitisation Regulation (together with any delegated regulations, applicable
guidance, regulatory technical standards, or implementing technical standards
made thereunder) in respect of securitization positions, as in effect and/or
amended or supplemented from time to time.

 

“EU Institutional Investor” has the meaning given to “institutional investor”
under the Securitisation Regulation.

 

“EU Risk Retention Requirement” means Article 6 of the Securitisation Regulation
(together with any delegated regulations, applicable guidance, regulatory
technical standards, or implementing technical standards made thereunder).

 

“EUR Collection Account” means the single, segregated account with respect to
Collections in Euros at the Securities Intermediary in the name of the Borrower
subject to the lien of the Collateral Agent for the benefit of the Secured
Parties.

“EURIBOR” means, for any date of determination, with respect to any Euro Advance
(or portion thereof), the rate per annum (carried out to the fifth decimal
place) equal to the rate determined by the Administrative Agent to be the
offered rate that appears on the page of the Reuters Screen that displays an
average European Money Markets Institute Settlement Rate (such page currently
being EURIBOR01) (or any applicable successor or substitute page providing rate
quotations comparable to those currently provided on such page of such service)
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
beginning of the relevant Collection Period for deposits in Euros with a term
equivalent to one month; provided that if such rate is not available at any such
time for any reason, then “EURIBOR” with respect to any Euro Advance shall be
the rate at which Euro deposits of €5,000,000 and for a one-month maturity are
offered by the principal London office of any bank (which may be the
Administrative Agent) reasonably selected by the Administrative Agent in
immediately available funds in the Euro-zone interbank market at approximately
11:00 a.m. (London time) on the applicable day (or, if such day is not a
Business Day, on the immediately preceding Business Day); provided, further
that, in the event that the rate as so determined above shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. EURIBOR
shall always be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

“Euro Advance” means an Advance denominated in Euros.

 



-20-

 

 

“Euros” or “€” means the lawful currency of the EEA Member Countries that have
adopted and retain the single currency in accordance with the treaty
establishing the European Community, as amended from time to time.

 

“Event of Default” means the occurrence of any of the events, acts or
circumstances set forth in Section 6.01.

 

“Excess Concentration Amount” means, as of any date of determination on which
any one or more of the Concentration Limitations are exceeded, an amount
(calculated by the Servicer and without duplication) equal to the Dollar
Equivalent of the portion of the Adjusted Principal Balance of each Eligible
Collateral Loan that causes such Concentration Limitation to be exceeded.

 

“Excess Interest Proceeds” means, at any time of determination, the excess of
(1) amounts then on deposit in the Interest Collection Subaccount representing
Interest Proceeds over (2) the projected amount required to be paid pursuant to
Section 9.01(a)(i)(A), (B), (C) and (D), on the next Payment Date, any
prepayment date or the Final Maturity Date, as applicable, in each case, as
determined by the Borrower in good faith and in a commercially reasonable
manner.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provision shall be deemed to be a reference to any successor
statutory or regulatory provision.

 

“Excluded Affiliate” means any portfolio company of (x) the Servicer, (y) the
Equityholder or (z) any Affiliate thereof, as applicable, that is not
consolidated on the financial statements of the Servicer or the Equityholder, as
applicable.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Collateral Loan included as part of the Collateral, which amount
is attributable to the payment of any Taxes, fees or other charges imposed by
any Governmental Authority on such Collateral Loan or on any underlying asset
securing such Collateral Loan and (b) any amount received in the Collection
Account (or other applicable account) representing (i) any amount representing a
reimbursement of insurance premiums, (ii) any escrows relating to Taxes,
insurance and other amounts in connection with Collateral Loans which are held
in an escrow account for the benefit of the Obligor and the applicable secured
party pursuant to escrow arrangements under a Related Document, (iii) any amount
received in the Collection Account with respect to any Collateral Loan sold or
transferred by the Borrower pursuant to Section 10.01 to the extent such amount
is attributable to a time after the effective date of such sale, (iv) any
interest accruing on a Collateral Loan prior to the related purchase date that
was not purchased by the Borrower and is for the account of the Person from whom
the Borrower purchased such Collateral Loan, and (v) any amounts deposited into
the Collection Account manifestly in error.

 

“Excluded Principal Distributions” means Permitted Distributions of Principal
Proceeds designated as “Excluded Principal Distributions” by mutual agreement of
the Servicer and Administrative Agent.

 



-21-

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party: (a) Taxes imposed on or measured by a Secured Party’s net income
(however denominated), franchise Taxes imposed on a Secured Party, and branch
profits Taxes imposed on a Secured Party, in each case, (i) by the jurisdiction
(or any political subdivision thereof) under the laws of which such Secured
Party is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located or (ii) that
are Other Connection Taxes, (b) in the case of any Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the
Advance (other than pursuant to an assignment request by the Borrower under
Section 13.03(h)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 13.03, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Secured Party’s failure to comply
with Section 13.03(g), and (d) Taxes imposed under FATCA.

 

“Expedited Notice of Borrowing” has the meaning assigned to such term in
Section 2.03(d).

 

“Extension Request” means a written request by the Borrower substantially in the
form of Exhibit G to extend the Facility Termination Date for an additional
period of not greater than one year.

 

“Facility Amount” means (a) on or prior to the Facility Termination Date, an
amount equal to the Maximum Facility Amount (as such amount may be reduced from
time to time pursuant to Section 2.07) and (b) following the Facility
Termination Date, the outstanding principal balance of all of the Advances.

 

“Facility Documents” means this Agreement, the Notes, the Account Control
Agreement, the Collateral Agent Fee Letter, the Custodian Agreement, the Lender
Fee Letter, the Administrative Agent Fee Letter, the Loan Sale Agreement and any
other security agreements and other instruments entered into or delivered by or
on behalf of the Borrower pursuant to Section 5.01(c) to create, perfect or
otherwise evidence the Collateral Agent’s security interest in the Collateral.

 

“Facility Reduction Fee” has the meaning assigned to such term in the Lender Fee
Letter.

 

“Facility Termination Date” means the last day of the Reinvestment Period (as
and to the extent extended in accordance with Section 2.16).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 



-22-

 

 

“Federal Funds Rate” means, for any period, the greater of (a) 0% and (b) a
fluctuating interest rate per annum equal for each day during such period to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it;
provided that, if at any time a Lender is borrowing overnight funds from a
Federal Reserve Bank that day, the Federal Funds Rate for such Lender for such
day shall be the average rate per annum at which such overnight borrowings are
made on that day as promptly reported by such Lender to the Borrower and the
Agents in writing. Each determination of the Federal Funds Rate by a Lender
pursuant to the foregoing proviso shall be conclusive and binding except in the
case of manifest error.

 

“Fee Basis Amount” means, for any Payment Date, an amount equal to the Aggregate
Principal Balance.

 

“Final Maturity Date” means the earlier to occur of (i) the Business Day 24
months after the Facility Termination Date and (ii) the date on which the Final
Maturity Date is declared pursuant to Section 6.01.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“First Lien First Out Loan” means one or more tranches of First Lien Loans
issued by an Obligor under the same Related Documents as a First Lien Last Out
Loan that at any time prior to and/or after an event of default under the
Related Documents, will be paid in full in accordance with a specified waterfall
or other priority of payments as specified in the Related Documents, an
agreement among lenders or other applicable agreement before such First Lien
Last Out Loan is paid.

 

“First Lien Last Out Loan” means a Collateral Loan that would be a First Lien
Loan but for the fact that at any time prior to and/or after an event of default
under the Related Documents, such Collateral Loan will be paid after any First
Lien First Out Loan issued by the Obligor has been paid in full in accordance
with a specified waterfall or other priority of payments as specified in the
Related Documents, an agreement among lenders or other applicable agreement or
the Obligor has a Working Capital Revolver that is at any time prior to and/or
after an event of default, senior to such Collateral Loan in payment priority or
in lien priority with respect to all collateral securing such Collateral Loan;
provided that (x) if the First Out Leverage of such Collateral Loan that is a
Class 3 Loan is less than 0.50:1.00 or (y) if the First Out Leverage of such
Collateral Loan that is a Class 1 Loan or a Class 2 Loan is less than 0.75:1.00,
in each case as determined by the Servicer in accordance with the Servicing
Standard, then such Collateral Loan will constitute a First Lien Loan; provided,
further, that the Administrative Agent shall have discretion to increase the
First Out Leverage thresholds set forth in the proviso above in designating a
Collateral Loan as a First Lien Loan.

 



-23-

 

 

“First Lien Loan” means any Collateral Loan (for purposes of this definition, a
“loan”) that meets the following criteria:

 

(a)               is not (and is not expressly permitted by its terms to become)
subordinate to any obligation of the relevant Obligor in any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
(other than pursuant to a Permitted Lien, a Permitted Working Capital Lien and
customary waterfall provisions contained in the applicable loan agreement or
indenture);

 

(b)               is secured by a pledge of collateral, which security interest
is (i) validly perfected and first priority under Applicable Law (subject to
liens permitted under the applicable credit agreement that are reasonable for
similar Collateral Loans, Permitted Working Capital Liens and liens accorded
priority by law in favor of any Governmental Authority) or (ii)(1) validly
perfected and second priority in the accounts, documents, instruments, chattel
paper, letter-of-credit rights, supporting obligations, deposit accounts,
investments accounts (as such terms are defined in the UCC) and any other assets
securing any Working Capital Revolver under Applicable Law and proceeds of any
of the foregoing (a first priority lien on such assets, a “Permitted Working
Capital Lien”) and (2) validly perfected and first priority (subject to liens
permitted under the applicable credit agreement that are reasonable for similar
Collateral Loans and liens accorded priority by law in favor of any Governmental
Authority) in all other collateral under Applicable Law;

 

(c)               the Servicer determines in good faith that the value of the
collateral for such Collateral Loan (including based on enterprise value) on or
about the time of acquisition equals or exceeds the outstanding principal
balance of the Collateral Loan plus the aggregate outstanding balances of all
other Collateral Loans of equal or higher seniority secured by a first priority
Lien over the same collateral; and

 

(d)               for which the Obligor of such loan and its Affiliates has been
designated on the date such Collateral Loan was acquired by the Borrower as a
“First Lien Loan” by the Administrative Agent.

 

“First Lien Senior Leverage Cap” means, with respect to any Collateral Loan, if
such Collateral Loan is (a) a Class 1 Loan, a Senior Net Leverage Ratio of
6.50:1.00, (b) a Class 2 Loan, a Senior Net Leverage Ratio of 6.50:1.00 or (c) a
Class 3 Loan, a Senior Net Leverage Ratio of 5.50:1.00; provided, that the First
Lien Senior Leverage Cap for any Cap Adjusted Loan shall be, if such Cap
Adjusted Loan is (a) a Class 1 Loan, a Senior Net Leverage Ratio of 7.50:1.00,
(b) a Class 2 Loan, a Senior Net Leverage Ratio of 7.50:1.00 or (c) a Class 3
Loan, a Senior Net Leverage Ratio of 6.50:1.00.

 

“First Lien Senior Leverage Cut-Off” means, with respect to any Collateral Loan,
if such Collateral Loan is (a) a Class 1 Loan, a Senior Net Leverage Ratio of
5.50:1.00, (b) a Class 2 Loan, a Senior Net Leverage Ratio of 5.50:1.00 or (c) a
Class 3 Loan, a Senior Net Leverage Ratio of 4.50:1.00.

 



-24-

 

 

“First Out Leverage” means the ratio of (x) the sum of first out indebtedness
and Working Capital Revolver capacity that is secured by a Permitted Working
Capital Lien to (y) EBITDA.

 

“Fixed Rate Loan” means any Collateral Loan that bears a fixed rate of interest.

 

“Foreign Lender” means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes.

 

“FRB” has the meaning specified in the definition of Deliver.

 

“Fundamental Amendment” means, with respect to each Lender, any amendment,
modification, waiver or supplement of or to this Agreement that would
(a) increase or extend the term of the Individual Lender Maximum Funding Amounts
or change the Final Maturity Date (other than an increase of the Individual
Lender Maximum Funding Amount of a particular Lender or the addition of a new
Lender agreed to by the relevant Lender), (b) extend the date fixed for the
payment of principal of or interest on any Advance or any fee hereunder,
(c) reduce the amount of any such payment of principal, (d) reduce the rate at
which Interest is payable thereon or any fee is payable hereunder (other than in
connection with the appointment of a Benchmark Replacement), (e) release any
material portion of the Collateral, except in connection with dispositions
permitted hereunder, (f) alter the terms of Section 9.01 or Section 13.01(b),
(g) modify the definition of the terms “Majority Lenders,” “Required Lenders,”
“Maximum Available Amount,” “Advance Rate,” “Borrowing Base,” “Minimum OC
Coverage Test,” “Collateral Quality Test,” “Collateral Loan,” “Eligible
Collateral Loan,” “Eligible Country,” “Minimum Equity Amount,” “Class 1
Borrowing Base,” “Class 2 Borrowing Base,” “Class 3 Borrowing Base,” “Class 1
Minimum OC Coverage Test,” “Class 2 Minimum OC Coverage Test,” “Class 3 Minimum
OC Coverage Test,” “Class 1 Loan,” “Class 2 Loan” or “Class 3 Loan” or any
component thereof defined therein (in each case, other than any administrative,
non-material amendment agreed to by the Borrower and the Administrative Agent),
(h) modify in any other manner the number or percentage of the Lenders required
to make any determinations or waive any rights hereunder or to modify any
provision hereof or (i) extend the Reinvestment Period, in each case to the
extent such amendment, modification, waiver or supplement relates to such
Lender.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.

 

“GBP Advance” means an Advance denominated in Pounds Sterling.

 

“GBP Collection Account” means the single, segregated account with respect to
Collections in Pounds Sterling at the Securities Intermediary in the name of the
Borrower subject to the lien of the Collateral Agent for the benefit of the
Secured Parties.

 

“Government Security” has the meaning specified in the definition of Deliver.

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any supranational, state or other political or subdivision thereof,
any central bank (or similar monetary or regulatory authority) thereof, any body
or entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator, in each case, having jurisdiction or authority over such Person.

 



-25-

 

 

“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Governmental Authorities.

 

“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filings with all Governmental Authorities.

 

“Highest Required Investment Category” means (a) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1”
for three month instruments, “Aa3” and “P-1” for six month instruments and “Aa2”
and “P-1” for instruments with a term in excess of six months and (b) with
respect to rating assigned by S&P, “A-1” for short-term instruments and “A” for
long-term instruments.

 

“Indemnified Party” has the meaning assigned to such term in Section 13.04(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Facility Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Independent Accountants” has the meaning assigned to such term in
Section 8.09(a).

 

“Independent Director” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower, the Equityholder or any of their respective Affiliates (other than
his or her service as an Independent Director or officer of the Borrower or
other Affiliates that are structured to be “bankruptcy remote”); (ii) a customer
or supplier of the Borrower, the Equityholder or any of their respective
Affiliates (other than his or her service as an Independent Director or officer
of the Borrower or any other Affiliates that are structured to be “bankruptcy
remote”); (iii) a Person controlling or under common control with any partner,
shareholder, member, manager, Affiliate or supplier of the Borrower or any
Affiliate of the Borrower or (iv) any member of the immediate family of a person
described in clauses (i), (ii) or (iii); and (B) has (i) prior experience as an
independent director for a Person whose charter documents required the consent
of the independent director thereof before such Person could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

 

“Individual Lender Maximum Funding Amount” means, as to each Lender on any date
of determination, the maximum amount of Advances to the Borrower that may be
lent by such Lender pursuant to Section 2.01 in an aggregate principal amount at
any one time outstanding for such Lender up to but not exceeding the amount
applicable to such Lender on such date of determination as specified on Schedule
1 or in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Individual Lender Maximum Funding Amount, as applicable, as such
amount may be reduced from time to time pursuant to Section 2.07 or increased or
reduced from time to time pursuant to assignments effected in accordance with
Section 13.06(a).

 



-26-

 

 

“Ineligible Collateral Loan” means, at any time, a Collateral Loan or any
portion thereof, that fails to satisfy any criteria of the definition of
Eligible Collateral Loan as of the date when such criteria are applicable (other
than any criteria that has been waived pursuant to the definition thereof); it
being understood that such criteria in the definition of Eligible Collateral
Loan that is specified to be applicable only as of the date of acquisition of
such Collateral Loan shall not be applicable after the date of acquisition of
such Collateral Loan.

 

“Initial AUP Report Date” has the meaning assigned to such term in
Section 8.09(a).

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under the Bankruptcy Code or any other applicable insolvency law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such decree or order shall remain unstayed and in effect for a
period of sixty (60) consecutive days; or (b) the commencement by such Person of
a voluntary case under the Bankruptcy Code or any other applicable insolvency
law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest” means, with respect to the Advances made with respect to each Loan
Class for each Interest Accrual Period (or any other period), the sum of the
products (for each day elapsed during such Interest Accrual Period or other
period) of:

 

[tm2033866d3_ex10-1img01.jpg]

 

where:

 

IR        =         the Interest Rate applicable to such Class for such day;

 

P         =        the principal amount of the Advances made in respect of such
Loan Class outstanding on such day; and

 



-27-

 

 

D         =        360 days.

 

“Interest Accrual Period” means (a) with respect to the first Payment Date, the
period from and including the Closing Date to and including day before the first
Business Day of the calendar month in which such Payment Date occurs and
(b) with respect to any subsequent Payment Date, the period from and including
the first Business Day of the calendar month in which the preceding Payment Date
occurred and ending on the day before the first Business Day of the calendar
month in which such Payment Date occurs; provided that the final Interest
Accrual Period hereunder shall end on and include the day prior to the payment
in full of the Advances hereunder.

 

“Interest Collection Subaccount” has the meaning assigned to such term in
Section 8.02(a)(ii).

 

“Interest Proceeds” means, with respect to any Collection Period or the related
Determination Date, without duplication, the sum of:

 

(a)               all payments of interest and other income received in cash by
the Borrower during such Collection Period on the Collateral Loans (including
interest purchased with Principal Proceeds, interest and other income received
in cash on Ineligible Collateral Loans and the accrued interest received in cash
in connection with a sale of any such Collateral Loan during such Collection
Period);

 

(b)               all principal and interest payments received by the Borrower
during such Collection Period on Eligible Investments purchased with Interest
Proceeds and all interest payments received by the Borrower during such
Collection Period on Eligible Investments purchased with amounts credited to the
Revolving Reserve Account;

 

(c)               all amendment and waiver fees, late payment fees (including
compensation for delayed settlement or trades), and all protection fees and
other fees and commissions received by the Borrower during such Collection
Period unless the Servicer has determined in its sole discretion that such
payments are to be treated as Principal Proceeds; and

 

(d)               commitment fees, facility fees, anniversary fees, ticking fees
and other similar fees received by the Borrower during such Collection Period
unless the Servicer has determined in its sole discretion that such payments are
to be treated as Principal Proceeds;

provided that:

 

(1)       as to any Defaulted Collateral Loan (and only so long as it remains a
Defaulted Collateral Loan), any amounts received in respect thereof will
constitute Principal Proceeds (and not Interest Proceeds) until the aggregate of
all Collections in respect thereof since it became a Defaulted Collateral Loan
equals the Principal Balance of such Defaulted Collateral Loan at the time as of
which it became a Defaulted Collateral Loan and all amounts received in excess
thereof will constitute Interest Proceeds; and

 

(2)       any amounts received in respect of any Equity Security that was
received in exchange for a Defaulted Collateral Loan will constitute Principal
Proceeds (and not Interest Proceeds) until the aggregate of all collections in
respect of such Equity Security equals the outstanding Principal Balance of the
related Collateral Loan, at the time it became a Defaulted Collateral Loan, for
which such Equity Security was received in exchange.

 



-28-

 

 

“Interest Rate” means, for any Class as of any date of determination, an
interest rate per annum equal to the Applicable Index (or, with respect to LIBOR
(Dollar), if at any time LIBOR (Dollar) cannot be determined, the Base Rate or
Benchmark Replacement, as applicable) plus the Applicable Margin.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

 

“Law” means any action, code, consent decree, constitution, decree, directive,
enactment, finding, guideline, law, injunction, interpretation, judgment, order,
ordinance, policy statement, proclamation, promulgation, regulation,
requirement, rule, rule of law, treaty, rule of public policy, settlement
agreement, statute, or writ, of any Governmental Authority, or any particular
section, part or provision thereof.

 

“Lender” means each Person listed on Schedule 1 and any other Person that shall
have become a party hereto in accordance with the terms hereof pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.

 

“Lender Fee Letter” means that certain fee letter, dated as of the Closing Date,
by and among the Lenders, the Borrower and the Servicer, as amended or
supplemented from time to time, and any other fee letter between a Lender, the
Borrower and the Servicer that identifies itself as a Lender Fee Letter
hereunder.

 

“Liabilities” means all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable and
documented out-of-pocket fees and expenses of agents, experts and outside
attorneys) and disbursements of any kind or nature whatsoever.

 

“LIBOR (Dollar)” means, for any LIBOR Period, with respect to any Dollar Advance
(or portion thereof), the ICE Benchmark Administration Limited London interbank
offered rate per annum for deposits in Dollars for a period equal to one month
as displayed in the Bloomberg Financial Markets System (or such other page on
that service or such other service designated by the ICE Benchmark Limited for
the display of such administration’s London interbank offered rate for deposits
in Dollars) as of 11:00 a.m., London time on the day that is two Business Days
prior to the first day of the LIBOR Period (the “Screen Rate”); provided that,
subject to Section 2.18, if the Administrative Agent determines that the
relevant foregoing sources are unavailable for the relevant LIBOR Period, LIBOR
(Dollar) shall mean the rate of interest determined by the Administrative Agent
to be the average (rounded upward, if necessary, to the nearest 1/100th of 1%)
of the rates per annum at which deposits in Dollars are offered to the
Administrative Agent two (2) Business Days preceding the first day of such LIBOR
Period by four leading banks (selected by the Administrative Agent after
consultation with the Borrower) in the London or other offshore interbank market
for Dollars as of 11:00 a.m. for delivery on the first day of such LIBOR Period,
for the number of days comprised therein and in an amount comparable to the
amount of the Administrative Agent’s portion of the relevant Advance; provided,
if such rate is less than 0.25%, such rate shall be deemed to be 0.25% for
purposes of this Agreement.

 



-29-

 

 

“LIBOR (GBP)” means, for any LIBOR Period, with respect to any GBP Advance (or
portion thereof), the rate per annum (carried out to the fifth decimal place)
equal to the rate determined by the Administrative Agent to be the offered rate
that appears on the Reuters Screen LIBOR01 Page (or, in each case, on any
applicable successor or substitute page of such service, providing rate
quotations comparable to those currently provided on such page of such service
(including by any successor to the British Bankers Association in providing or
calculating “LIBOR” with respect to Pounds Sterling)) at approximately 11:00
a.m. (London time) two (2) Business Days prior to the beginning of such LIBOR
Period for deposits in Pounds Sterling, with a term equivalent to one month;
provided that if such rate is not available at any such time for any reason,
then “LIBOR (GBP)” with respect to any GBP Advance shall be the rate at which
Pounds Sterling deposits of £2,500,000, and for a one-month maturity are offered
by the principal London office of any bank (which may be the Administrative
Agent) reasonably selected by the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m. (London time)
on the applicable day (or, if such day is not a Business Day, on the immediately
preceding Business Day); provided, further that, in the event that the rate as
so determined above shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. LIBOR (GBP) shall always be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

“LIBOR Period” means (a) with respect to the first LIBOR Period, the period from
and including the Closing Date to and including the day before the first
Business Day of December 2020 and (b) with respect to any subsequent LIBOR
Period, the period commencing from and including the first Business Day after
the previous LIBOR Period ended and ending on the day before the first Business
Day of the next calendar month; provided that the final LIBOR Period hereunder
shall end on and include the day prior to the payment in full of the Advances
hereunder.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
or security interest (statutory or other), or preference, priority or other
security agreement, charge or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing authorized by the Borrower of any financing statement
under the UCC or comparable law of any jurisdiction).

 

“Lien Release Dividend” has the meaning assigned to that term in Section
10.01(f).

 

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 10.01(f).

 

“Listed Collateral Loan” means, at any time, a Class 1 Loan for which three or
more bids are quoted and available from a Pricing Source, subject in each case
to the proviso in the definition of “Listed Value”.

 



-30-

 

 

“Listed Value” means, for any Listed Collateral Loan at any time, the bid price
for such Collateral Loan most recently quoted by a Pricing Source; provided
that, if the Servicer reasonably believes that the price quoted by any such
source is based on less than three bona fide bids, then at the Servicer’s
election, upon notice thereof from the Servicer to the Administrative Agent,
such Collateral Loan will not be considered a “Listed Collateral Loan” and the
“Loan Value” of such Collateral Loan will be determined in accordance with
clause (b)(ii) of the definition of Loan Value.

 

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Borrower (as amended, restated, amended and restated, or
otherwise modified).

 

“Loan Class” means a Class 1 Loan, a Class 2 Loan or a Class 3 Loan, as
applicable.

 

“Loan Sale Agreement” means that certain Purchase and Sale Agreement, dated as
of the Closing Date, by and between the Equityholder and the Borrower, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Loan Type” means a First Lien Loan, a First Lien Last Out Loan or a Second Lien
Loan, as applicable.

 

“Loan Value” means, with respect to each Collateral Loan, as of any date of
determination and expressed as a percentage of the Principal Balance of such
Collateral Loan, a percentage equal to:

 

(a)               if a Revaluation Event has not occurred with respect to such
Collateral Loan, the purchase price of such Collateral Loan (excluding any
original issue discount of 4% or less);

 

(b)               if a Revaluation Event has occurred with respect to such
Collateral Loan and such Collateral Loan is not a Defaulted Collateral Loan:

 

(i)                if such Collateral Loan is a Listed Collateral Loan as of
such date, the lesser of (x) the Listed Value of such Collateral Loan as at such
date and (y) the purchase price of such Collateral Loan; and

 

(ii)               if such Collateral Loan is not a Listed Collateral Loan as of
such date (A) and the Servicer provides three bona fide bids that are acceptable
to the Administrative Agent (in its sole discretion), the average of such bona
fide bids; otherwise (B) the fair market value of such Collateral Loan as
determined by the Administrative Agent in its sole discretion; and

 

(c)               if a Revaluation Event has occurred with respect to such
Collateral Loan and such Collateral Loan is a Defaulted Collateral Loan, the
fair market value of such Collateral Loan as determined by the Administrative
Agent in its sole discretion.

 



-31-

 

 

If the Borrower disagrees with the Loan Value assigned by the Administrative
Agent to a Collateral Loan pursuant to clauses (b)(ii) or (c) above (an “Agent
Valuation”), then the Borrower may at its own expense and within sixty (60) days
from the date on which the Administrative Agent assigned the Agent Valuation
(the “Dispute Period”) obtain an Appraisal (the “New Valuation”) from an
Approved Valuation Firm or a valuation firm selected by the Borrower with the
consent of the Administrative Agent (such process, a “Valuation Agent Dispute”).
Such Appraisal must be no older than 30 days to be a valid New Valuation. If a
New Valuation is obtained during the Dispute Period, then the New Valuation
shall be treated as the amended Loan Value, otherwise the Agent Valuation shall
be treated as the amended Loan Value. During the Dispute Period, the Loan Value
shall be the Agent Valuation. The Administrative Agent may, in its sole
discretion, further amend the Loan Value in respect of such Collateral Loan on
any subsequent date, subject to the valuation procedures and dispute mechanics
set forth above, and such further determination shall constitute the Loan Value;
provided, that (x) to the extent the New Valuation is treated as the amended
Loan Value, such New Valuation shall be the Loan Value for at least 90 days
after such New Valuation becomes effective as the amended Loan Value and (y) the
Administrative Agent may only amend such Loan Value during such 90 day period
(i) if the Administrative Agent or the Servicer obtains knowledge of additional
adverse information relevant to such Collateral Loan or Obligor or following the
occurrence of a subsequent Revaluation Event; or (ii) in the case of a Class 1
Loan, if the Listed Value has declined by the lower of 10% or 7.5 points from
the prior valuation. For the avoidance of doubt, the Borrower may at any time
resubmit a New Valuation for any Collateral Loan for approval by the
Administrative Agent.

 

“Majority Lenders” means, as of any date of determination, the Administrative
Agent and Lenders having an aggregate Percentage greater than 50%; provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
Advances owing to such Defaulting Lender and such Defaulting Lender’s unfunded
Individual Lender Maximum Funding Amounts shall be excluded from the
determination of Majority Lenders.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or operations of the Borrower or the Servicer either
individually or taken as a whole, (b) the validity or enforceability of this
Agreement, the LLC Agreement or any other Facility Document or the validity,
enforceability or collectability of the Collateral Loans or the Related
Documents generally or any material portion of the Collateral Loans or the
Related Documents, (c) the rights and remedies of the Administrative Agent, the
Lenders and the other Secured Parties with respect to matters arising under this
Agreement or any other Facility Document, (d) the ability of each of the
Borrower or the Servicer to perform its obligations under any Facility Document
to which it is a party, or (e) the status, existence, perfection, priority or
enforceability of the Collateral Agent’s Lien on the Collateral.

 

“Material Default” means any event which, with the passage of time, the giving
of notice, or both, would (if not cured or otherwise remedied during such time)
constitute an Event of Default other than an Event of Default under Sections
6.01(o).

 

“Material Modification” means, with respect to any Collateral Loan, any
amendment, waiver, consent or modification of, or supplement to or inaction
with, a Related Document with respect thereto (it being understood that a
release document or similar instrument executed or delivered in connection with
a disposition that is otherwise permitted under the applicable Related Documents
shall not constitute an amendment or modification to such Related Document)
executed or effected after the date on which such Collateral Loan is acquired by
the Borrower, that:

 



-32-

 

 

(a)               reduces, defers or forgives any principal amount of such
Collateral Loan;

 

(b)               reduces or forgives one or more interest payments which
reduces the spread or coupon by more than 50 basis points or permits any
interest due with respect to such Collateral Loan in cash to be deferred or
capitalized and added to the principal amount of such Collateral Loan (other
than any deferral or capitalization already expressly permitted by the terms of
its Related Documents or pursuant to the application of a pricing grid, in each
case, as of the date such Collateral Loan was acquired by the Borrower);

 

(c)              extends, delays or waives any date fixed for any scheduled
payment (including at maturity) or mandatory prepayment of principal on such
Collateral Loan, subject to any grace period agreed to by the Administrative
Agent at the time of such modification; provided that a “Material Modification”
shall not be deemed to have occurred pursuant to this clause (c) if (x) the
Average Life of such Collateral Loan is increased by not more than the lesser of
(i) six months or (ii) 20% from its Average Life on the related date of
acquisition of such Collateral Loan by the Borrower and (y) the Senior Net
Leverage Ratio of such Collateral Loan is not more than 85% of the maximum
established in the Senior Net Leverage Ratio covenant of such Collateral Loan;

 

(d)               in the case of a First Lien Last Out Loan or a First Lien
Loan, contractually or structurally subordinates such Collateral Loan by
operation of a priority of payments, turnover provisions or the transfer of
assets in order to limit recourse to the related Obligor (other than as
permitted by the terms of the Related Documents on the date such Collateral Loan
was acquired);

 

(e)               substitutes, alters, releases or terminates any material
portion of the underlying assets securing such Collateral Loan (other than as
expressly permitted by the Related Documents as of the date such Collateral Loan
was acquired by the Borrower) or releases any material guarantor or co-Obligor
from its obligations with respect thereto, and each such substitution,
alteration, release or termination materially and adversely affects the value of
such Collateral Loan (as determined in the commercially reasonable discretion of
the Administrative Agent);

 

(f)               modifies any term or provision of the Related Documents of
such Collateral Loan that materially impacts in a manner adverse to the lenders
the calculation of any financial covenant, the definition of “Permitted Liens”
(or any analogous definition), or the determination of any default or event of
default with respect to the related Collateral Loan;

 

(g)               results in change of currency of the Collateral Loan; or

 

(h)               any other modification not set forth in clauses (a) through
(g) above which, in the reasonable discretion of the Administrative Agent after
consultation with the Borrower, is material and adverse to the value of such
Collateral Loan.

 



-33-

 

 

“Maximum Available Amount” means, on any date of determination, an amount equal
to the lesser of:

 

(a)               the Maximum Facility Amount at such time; and

 

(b)              the Borrowing Base (calculated after giving effect to the
deposit or investment of such borrowed funds on the borrowing date).

 

“Maximum Facility Amount” means $300,000,000 (as such amount may be reduced
pursuant to Section 2.07); provided that it is understood that the loan facility
established under this Agreement is an uncommitted facility and there is no
express or implied commitment on the part of the Administrative Agent or any
Lender to provide any Advance except that, in the case of Collateral Loans
approved by means of an Approval Request or Approved List, the Lenders shall
have committed to fund the related Advances (up to the amount(s) specified in
the related Approval Request or Approved List), provided that the related
conditions precedent set forth in Article III are satisfied with respect to such
Advances on the applicable Borrowing Date.

 

“Maximum Portfolio Amount” means, as of any date of determination, the sum of
(i) the Maximum Facility Amount as of such date and (ii) the aggregate amount of
all contributions by the Equityholder to the Borrower (other than contributions
made to cure a Default or an Event of Default) less any principal distributions
that constitute a return of capital to the Equityholder other than Excluded
Principal Distributions.

 

“Maximum Weighted Average Life Test” means a test that will be satisfied on any
date of determination if the Weighted Average Life of the Collateral Loans as of
such date is less than or equal to seven (7.0) years.

 

“Measurement Date” means (a) the Closing Date, (b) each Borrowing Date, (c) each
Payment Date Report Determination Date and (d) each other date reasonably
requested by the Administrative Agent.

 

“Mezzanine Obligations” means unsecured obligations that are contractually
subordinated in right of payment to other debt of the same issuer.

 

“Minimum Equity Amount” means, at any time, the product of (a) 10% and (b) the
Maximum Facility Amount.

 

“Minimum OC Coverage Test” means, as of any date, a test that is satisfied if
the OC Ratio as of such date is equal to or greater than 1.00:1.00.

 

“Money” has the meaning specified in Section 1-201(24) of the UCC.

 

“Moody’s” means Moody’s Investors Service, Inc., together with its successors.

 

“MS Competitor” has the meaning assigned to such term in the Lender Fee Letter.

 

“Multiemployer Plan” means a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA that is sponsored by the Borrower or a member of its
ERISA Group or to which the Borrower or a member of its ERISA Group is obligated
to make contributions or has any liability.

 



-34-

 

 

“Net-Debt-to-Recurring-Revenue Ratio” means, with respect to any Collateral Loan
for any period, the meaning of “Net-Debt-to-Recurring-Revenue Ratio” or any
comparable term defined in the Related Documents for such Collateral Loan, and
in any case that “Net-Debt-to-Recurring-Revenue Ratio” or such comparable term
is not defined in such Related Documents, the ratio of (a) indebtedness of the
related Obligor under such Collateral Loan and all other indebtedness of such
Obligor that is senior or pari passu in right of payment to such Collateral Loan
minus Unrestricted Cash and cash equivalents to (b) TTM Recurring Revenue, as
calculated by the Servicer in good faith in accordance with the Servicing
Standard using information from and calculations consistent with the relevant
compliance statements and financial reporting packages provided by the relevant
Obligor as per the requirements of the Related Documents; provided that, in the
event of a lack of any such information necessary to calculate the
Net-Debt-to-Recurring-Revenue Ratio for any Collateral Loan, the
Net-Debt-to-Recurring-Revenue Ratio for such Collateral Loan shall be a ratio
calculated by the Administrative Agent in its sole discretion after consultation
with the Servicer or, if agreed to by the Administrative Agent, by the Servicer
in good faith in accordance with the Servicing Standard.

 

“Non-Approval Event” has the meaning assigned to such term in the Lender Fee
Letter.

 

“Non-Dollar Sublimit” means 20% of the Maximum Facility Amount.

 

“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of Section 2.04(b), substantially in the form of
Exhibit A.

 

“Notice of Borrowing” has the meaning assigned to such term in Section 2.03(a).

 

“Notice of Prepayment” has the meaning assigned to such term in Section 2.06(a).

 

“Obligations” means all indebtedness, whether absolute, fixed or contingent, at
any time or from time to time owing by the Borrower to any Secured Party or any
Affected Person under or in connection with this Agreement, the Notes or any
other Facility Document, including all amounts payable by the Borrower in
respect of the Advances, with interest thereon, and all other amounts payable
hereunder or thereunder by the Borrower.

 

“Obligor” means, in respect of any loan, each Person obligated to pay
Collections in respect of such loan, including any applicable guarantors;
provided that for purposes of determining the domicile of an Obligor for
purposes of the definitions of Concentration Limitations and Eligible Collateral
Loan, the term “Obligor” shall only include the Person in respect of which the
Collateral Loan was principally underwritten.

 

“Obligor Measurement Date” means the last day of each relevant period for which
an Obligor delivers financial reporting information that includes the
calculation of financial covenants, as certified by a Responsible Officer of
such Obligor (which is required to occur no less frequently than quarterly).

 



-35-

 

 

 

“OC Ratio” means, as of any Business Day, the ratio of (a) the Borrowing Base to
(b) the sum of (x) the Dollar Equivalent of the aggregate outstanding principal
balance of the Advances and (y) the Dollar Equivalent of the aggregate purchase
price of all Collateral Loans for which the Borrower has entered into a binding
commitment to purchase that have not yet settled.

 

“OC Ratio Breach” means, on any Business Day, a failure of the Minimum OC
Coverage Test.

 

“OC Ratio Posting Payment” has the meaning assigned to such term in
Section 6.02(a).

 

“OECD” means the Organisation for Economic Co-Operation and Development.

 



“OFAC” means the U.S. Office of Foreign Assets Control.

 

“Ongoing Recurring Revenue Loan Eligibility” means a Collateral Loan that
satisfies the definition of Recurring Revenue Loan and has a
Net-Debt-to-Recurring-Revenue Ratio of 3.00x or less as of the most recent
Obligor Measurement Date.

 

“Optional Sale” has the meaning assigned to such term in Section 10.01(e).

 

“Optional Sale Date” means any Business Day, provided 45 days’ prior written
notice is given in accordance with Section 10.01(e).

 

“Other Connection Taxes” means, in the case of any Secured Party, any Taxes
imposed as a result of a present or former connection between such Secured Party
and the jurisdiction imposing such Tax (other than connections arising from such
Secured Party having executed, delivered, become a party to, performed
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, the Notes or any other Facility Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Facility Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.03(h)).

 

“Partial PIK Loan” means a Collateral Loan that requires the Obligor to pay only
a portion of the accrued and unpaid interest in Cash on a current basis, the
remainder of which is or can be deferred and paid later; provided that (x) the
portion of such interest required to be paid in Cash pursuant to the terms of
the applicable Related Documents carries a current Cash pay interest rate paid
at a fixed rate of not less than 3.5% per annum, (y) the terms of the applicable
Related Documents do not permit the amount of current Cash pay interest to be
less than 25% of the ordinary specified interest at any time and (z) the terms
of the applicable Related Documents do not permit any accrued and unpaid
interest to be deferred for more than 12 months or paid later than the date that
is 12 months after the initial due date for such interest.

 



-36-

 

 

“Participant” means any bank or other Person to whom a participation is sold as
permitted by Section 13.06(c).

 

“Participant Register” has the meaning assigned to such term in
Section 13.06(c)(ii).

 

“PATRIOT Act” has the meaning assigned to such term in Section 13.15.

 

“Payment Account” has the meaning assigned to such term in Section 8.03.

 

“Payment Date” means the 17th day of each month, commencing with February 2021;
provided that, if any such day is not a Business Day, then such Payment Date
shall be the next succeeding Business Day.



 

“Payment Date Report” has the meaning assigned to such term in Section 8.07(b).

 

“Payment Date Report Determination Date” has the meaning assigned to such term
in Section 8.07(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor agency
or entity performing substantially the same functions.

 

“Percentage” means with respect to any Lender as of any date of determination,
(a) with respect to each Lender party hereto and listed on Schedule 1, the
percentage applicable to such Lender on such date of determination as specified
on Schedule 1, as such amount is reduced by any Assignment and Acceptance
entered into by such Lender with an assignee or increased by any Assignment and
Acceptance entered into by such Lender with an assignor, and (b) with respect to
each Lender that has become a party hereto pursuant to an Assignment and
Acceptance and not listed on Schedule 1, the percentage set forth therein as
such Lender’s Percentage, in each case as such amount is reduced by an
Assignment and Acceptance entered into between such Lender and an assignee or
increased by any Assignment and Acceptance entered into by such Lender with an
assignor.

 

“Permitted Assignee” means (a) a Lender or any of its Affiliates or (b) any
Person managed by a Lender or any of its Affiliates.

 

“Permitted Currencies” means Pounds Sterling, Euro, Canadian Dollars, Dollars
and any other currency agreed to in writing by the Administrative Agent and each
Lender (and available to the Collateral Agent); provided that any currency other
than Pounds Sterling, Euro, Canadian Dollars or Dollars is subject to the
establishment by the Borrower at the Custodian of one or more Collection
Accounts and Collateral Accounts into which such Collateral Agent may deposit
Collateral or cash, as applicable, that is denominated in such other currency
and that is subject to the Lien of the Collateral Agent under the Account
Control Agreement.

 



-37-

 

 

“Permitted Distribution” means, on any Business Day, distributions of (x)
Interest Proceeds so long as immediately after giving effect to such Permitted
Distribution, sufficient Interest Proceeds remain to pay all amounts payable on
the immediately following Payment Date pursuant to Section 9.01(a)(i) as
determined by the Servicer in good faith and/or (y) prior to the last day of the
Reinvestment Period, Principal Proceeds; provided that amounts may be
distributed pursuant to this definition so long as (i) no Event of Default has
occurred and is continuing (or would occur after giving effect to such Permitted
Distribution), (ii) the Minimum OC Coverage Test is satisfied immediately prior
to and immediately after giving effect to such Permitted Distribution and (iii)
solely with respect to clause (y) above, the OC Ratio as of such date is equal
to or greater than (1) if the weighted average Senior Net Leverage Ratio of all
Collateral Loans owned by the Borrower as of such date of determination
(calculated for each such Collateral Loan as of the most recent Relevant Test
Period for such Collateral Loan) is less than 0.5x greater than the weighted
average Senior Net Leverage Ratio of all Collateral Loans (calculated for each
such Collateral Loan as of the Relevant Test Period that immediately preceded
the acquisition of such Collateral Loan by the Borrower) (or if such condition
is waived by the Administrative Agent), 1.20:1.00 or (2) otherwise, 1.25:1.00.
Notwithstanding the foregoing, nothing in this definition shall limit the right
or ability of the Borrower to make a Permitted Tax Distribution.

 

“Permitted Liens” means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person; (b) Liens imposed by law, such as materialmen’s,
warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith; (c) Liens
granted pursuant to or by the Facility Documents, (d) judgement Liens not
constituting an Event of Default hereunder, (e) bankers’ Liens, rights of setoff
and other similar Liens existing solely with respect to cash and cash
equivalents on deposit in one or more accounts maintained by such Person, in
each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management, operating account arrangements and netting
arrangements, (f) with respect to collateral underlying any Collateral Loan, the
Lien in favor of the Borrower herein and Liens permitted under the underlying
instruments related to such Collateral Loan, (g) as to any agented Collateral
Loan, Liens in favor of the agent on behalf of all the lenders to the related
obligor, (h) Liens of clearing agencies, broker-dealers and similar Liens
incurred in the ordinary course of business, provided that such Liens (x) attach
only to the securities (or proceeds) being purchased or sold and (y) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with financing and (i) precautionary Liens, and filings
of financing statements under the UCC, covering assets sold or contributed to
any Person not prohibited hereunder.

 

“Permitted Offer” means a tender offer pursuant to the terms of which the
offeror offers to acquire a debt obligation (including a Collateral Loan) in
exchange for consideration consisting of (x) Cash in an amount equal to or
greater than the full face amount of the debt obligation being exchanged plus
any accrued and unpaid interest or (y) other debt obligations that rank pari
passu or senior to the debt obligation being exchanged which have a face amount
equal to or greater than the full face amount of the debt obligation being
exchanged and are eligible to be Collateral Loans plus any accrued and unpaid
interest in Cash.

 

“Permitted Refinancing” means any refinancing transaction undertaken by the
Equityholder, the Borrower or an Affiliate of the Equityholder that is secured,
directly or indirectly, by any Collateral Loan currently or formerly included in
the Collateral or any portion thereof or any interest therein released from the
Lien of this Agreement.

 



-38-

 

 

“Permitted Securitization” means any private or public term or conduit
securitization transaction (a) undertaken by the Equityholder, the Borrower or
an Affiliate of the Equityholder, that is secured, directly or indirectly, by
any Collateral Loan currently or formerly included in the Collateral or any
portion thereof or any interest therein released from the Lien of this
Agreement, including, without limitation, any collateralized loan obligation or
collateralized debt obligation offering or other asset securitization and (b) in
the case of a term securitization, in which the Equityholder or an Affiliate
thereof or underwriter or placement agent has agreed to purchase or place 100%
of the equity and non-investment grade tranches of notes issued in such term
securitization transaction. For the avoidance of doubt, notwithstanding any
agreement by the Equityholder or an Affiliate to purchase or place 100% of the
equity in such term securitization transaction, any such party agreeing to so
purchase or place may designate other Persons as purchasers of such equity
provided such party or parties remain primarily liable therefor if such
designees fail to purchase or place in connection with the closing date of such
term securitization and/or, after the closing of such term securitization, may
transfer equity it purchases at the closing thereof.

 

“Permitted Tax Distribution” means distributions to the Equityholder (from the
Collection Account or otherwise) to the extent required to allow the
Equityholder to make sufficient distributions to qualify as a “regulated
investment company” within the meaning of Section 851 of the Code and to
otherwise eliminate federal or state income or excise taxes payable by the
Equityholder in or with respect to any taxable year of the Equityholder (or any
calendar year, as relevant); provided that (A) the amount of any such payments
made in or with respect to any such taxable year (or calendar year, as relevant)
of the Equityholder shall not exceed 110% of the amounts that the Borrower would
have been required to distribute to the Equityholder to: (i) allow the Borrower
to satisfy the minimum distribution requirements that would be imposed by
Section 852(a) of the Code (or any successor thereto) to maintain its
eligibility to be taxed as a regulated investment company for any such taxable
year, (ii) reduce to zero for any such taxable year the Borrower’s liability for
federal income taxes imposed on (x) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto) or (y) its
net capital gain pursuant to Section 852(b)(3) of the Code (or any successor
thereto), and (iii) reduce to zero the Borrower’s liability for federal excise
taxes for any such calendar year imposed pursuant to Section 4982 of the Code
(or any successor thereto), in the case of each of (i), (ii) or (iii),
calculated assuming that the Borrower had qualified to be taxed as a regulated
investment company under the Code, (B) after the occurrence and during the
continuance of an Event of Default, the amount of Permitted Tax Distributions
made in any calendar quarter shall not exceed U.S.$1,500,000 (or such greater
amount consented to by the Administrative Agent in its sole discretion) and (C)
amounts may be distributed pursuant to this definition only to the extent of
available Excess Interest Proceeds and/or Principal Proceeds and only so long as
(x) the Minimum OC Coverage Test is satisfied immediately prior to and
immediately after giving effect to such Permitted Tax Distribution (unless
otherwise consented to by the Administrative Agent in its sole discretion), (y)
the Borrower certifies the above in a RIC Distribution Notice to the
Administrative Agent at least two (2) Business Days prior to the applicable
distribution and (z) the Borrower provides at least two (2) Business Days’ prior
written notice thereof to the Administrative Agent and the Collateral Agent.

 



-39-

 

 

“Permitted Working Capital Lien” has the meaning assigned to such term in the
definition of “First Lien Loan”.

 

“Person” means an individual or a corporation (including a business trust),
partnership, trust, incorporated or unincorporated association, joint stock
company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind.

 

“PIK Loan” means a loan (other than a Partial PIK Loan) that permits the Obligor
thereon to defer or capitalize any portion of the accrued interest thereon.



 

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
that is covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code, in any case, which is sponsored by the Borrower
or a member of its ERISA Group or to which the Borrower or a member of its ERISA
Group is obligated to make contributions or has any liability.

 

“Plan Asset Rule” has the meaning assigned to such term in Section 4.01(m).

 

“Portfolio Advance Rate Adjustment” means, as of any date of determination, the
percentage set forth on the table below corresponding to the highest Diversity
Score then-applicable to the Collateral Loans:

 

Diversity Score  Advance Rate Adjustment Less than 4   0% Greater than or equal
to 4, but less than 6   50% Greater than or equal to 6, but less than 8   70%
Greater than or equal to 8, but less than 10   80% Greater than or equal to 10,
but less than 12   90% Greater than or equal to 12   100%

 

“Post-Default Rate” means a rate per annum equal to the Interest Rate otherwise
in effect pursuant to this Agreement plus 2.00% per annum.

 

“Potential Servicer Removal Event” means any event which, with the passage of
time, the giving of notice, or both, would (if not cured or otherwise remedied
during such time) constitute a Servicer Removal Event.

 

“Pounds Sterling” and “₤” means the lawful currency of the United Kingdom.

 

“Pricing Source” means any of Loan Pricing Corporation, Mark-it Partners
(formerly known as Loan X), Interactive Data Corporation or another nationally
recognized broker-dealer or nationally recognized quotation service mutually
agreed from time to time by (a) the Administrative Agent and (b) the
Equityholder or Servicer.

 

“Prime Rate” means the rate determined by BNP from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by BNP in connection with extensions of credit to debtors.

 



-40-

 

 

“Principal Balance” means, with respect to any loan, as of any date of
determination, the outstanding principal amount of such loan, excluding any
capitalized interest.

 

“Principal Collection Subaccount” has the meaning assigned to such term in
Section 8.02(a)(ii).

 

“Principal Proceeds” means, with respect to any Collection Period or the related
Determination Date, all amounts received by the Borrower during such Collection
Period that do not constitute Interest Proceeds, including unapplied proceeds of
the Advances and any amounts received by the Borrower as equity contributions
(and not designated as Interest Proceeds in accordance with Section 10.04).

 

“Priority of Payments” has the meaning assigned to such term in Section 9.01(a).

 

“Private Authorizations” means all franchises, permits, licenses, approvals,
consents and other authorizations of all Persons (other than Governmental
Authorities).

 

“Proceeds” has, with reference to any asset or property, the meaning assigned to
it under Section 9-102(a)(64) of the UCC and, in any event, shall include any
and all amounts from time to time paid or payable under or in connection with
such asset or property.

 

“QIB” has the meaning assigned to such term in Section 13.06(e).

 

“Qualified Institution” means a depository institution or trust company
organized under the laws of the United States of America or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (a)(i) that has either (A) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (B) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P or “P-1” or
better by Moody’s, (ii) the parent corporation of which has either (A) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (B) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (iii) is
otherwise acceptable to the Administrative Agent and (b) the deposits of which
are insured by the Federal Deposit Insurance Corporation.

 

“Qualified Purchaser” has the meaning assigned to such term in Section 13.06(e).

 

“Recipient” means the Administrative Agent and each Lender.

 

“Recurring Revenue” means, with respect to any Obligor, (a) the “Recurring
Revenue” of such Obligor or any comparable term defined in the Related
Documents, or (b) in the case of any Collateral Loan with respect to which the
Related Documents do not include a definition of “Recurring Revenue” or any
comparable term, the amount of revenues of such Obligor in respect of perpetual
licenses, subscription agreements, maintenance streams or other similar and
perpetual cash flow streams, as calculated by the Administrative Agent in its
sole discretion after consultation with the Servicer or, if agreed to by the
Administrative Agent, by the Servicer in good faith in accordance with the
Servicing Standard using information from and calculations consistent with the
relevant compliance statements and financial reporting packages provided by the
relevant Obligor as per the requirements of the Related Documents.

 



-41-

 

 

“Recurring Revenue Loan” means a Collateral Loan that meets each of the
following criteria as of the date of acquisition by the Borrower, subject to
waiver by the Administrative Agent in accordance with the definition of Eligible
Collateral Loan hereto (for the avoidance of doubt, if any Collateral Loan does
not meet the below listed conditions, but such failure is waived by the
Administrative Agent, such Collateral Loan shall still be subject to the Advance
Rates, Concentration Limitations and Revaluation Events applicable to Recurring
Revenue Loans set forth herein):

 

(a)           such Collateral Loan is a First Lien Loan;

 

(b)           the Obligor with respect to such Collateral Loan is in a high
growth industry or industry that customarily has businesses with recurring
revenue models as determined by the Administrative Agent in its sole discretion
or, if agreed to by the Administrative Agent, by the Servicer, in good faith in
accordance with the Servicing Standard;

 

(c)           the Obligor with respect to such Collateral Loan has generated a
minimum of $15,000,000 in TTM Recurring Revenue during the most recent reporting
period;

 

(d)           the Net-Debt-to-Recurring-Revenue Ratio with respect to such
Collateral Loan is less than 2.50:1.00 as of the later of the initial closing
date of such Collateral Loan or the most recent Obligor Measurement Date, as
applicable; and

 

(e)           the Related Documents for such Collateral Loan require the Obligor
with respect to such Collateral Loan to meet a minimum of two (2) financial
covenants as determined by the Administrative Agent in its sole discretion,
including a covenant for minimum liquidity and maximum ratio of principal loan
amount outstanding to TTM Recurring Revenue.

 

“Register” has the meaning assigned to such term in Section 13.06(d).

 

“Regulation T,” “Regulation U” and “Regulation X” mean Regulation T, U and X,
respectively, of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Reinvestment Period” means the period from and including the Closing Date to
and including the earlier of (a) the date that is the third anniversary of the
Closing Date (or such later date as may be agreed by the Borrower, the
Administrative Agent and each Lender pursuant to Section 2.16) and (b) the date
of the termination of the Individual Lender Maximum Funding Amounts pursuant to
Section 6.01.

 

“Related Documents” means, with respect to any Collateral Loan, (i) the loan or
credit agreement evidencing such Collateral Loan, (ii) the principal security
agreement, and (iii) if the same can be obtained without undue expense or
effort, all other documents evidencing, securing, guarantying, governing or
giving rise to such Collateral Loan but, for the avoidance of doubt, excluding
immaterial certificates, notices and other ancillary documentation.

 



-42-

 

 

“Relevant Test Period” means, with respect to any Collateral Loan, the relevant
test period for the calculation of EBITDA, Debt Service Coverage Ratio or Senior
Net Leverage Ratio, as applicable, for such Collateral Loan in the applicable
Related Documents or, if no such period is provided for therein, for Obligors
delivering monthly financial statements, each period of the last twelve
consecutive reported calendar months, and for Obligors delivering quarterly
financial statements, each period of the last four consecutive reported fiscal
quarters of the principal Obligor on such Collateral Loan; provided that, with
respect to any Collateral Loan for which the relevant test period is not
provided for in the applicable Related Documents, if an Obligor is a
newly-formed entity as to which twelve consecutive calendar months have not yet
elapsed, “Relevant Test Period” shall initially include the period from the date
of formation of such Obligor or closing date of the applicable Collateral Loan
to the end of the twelfth calendar month or fourth fiscal quarter (as the case
may be) from the date of formation or closing, as applicable, and shall
subsequently include each period of the last twelve consecutive reported
calendar months or four consecutive reported fiscal quarters (as the case may
be) of such Obligor.

 

“Replacement Servicer” has the meaning assigned to such term in Section
11.01(c).

 

“Requested Amount” has the meaning assigned to such term in Section 2.03(a).

 

“Required Lenders” means, as of any date of determination, the Administrative
Agent, BNP so long as it or its affiliate is a Lender, and Lenders (including
BNP and its affiliates that are then Lenders) having aggregate Percentages
greater than or equal to 66 2/3%; provided, however, that if any Lender shall be
a Defaulting Lender at such time, then Advances owing to such Defaulting Lender
and such Defaulting Lender’s unfunded Individual Lender Maximum Funding Amounts
shall be excluded from the determination of Required Lenders.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means (a) in the case of (i) a corporation or (ii) a
partnership or limited liability company that, in each case, pursuant to its
Constituent Documents, has officers, any chief executive officer, chief
financial officer, chief administrative officer, managing director, president,
senior vice president, vice president, assistant vice president, treasurer,
director or manager, and, in any case where two Responsible Officers are acting
on behalf of such entity, the second such Responsible Officer may be a secretary
or assistant secretary (provided that a director or manager of the Borrower
shall be a Responsible Officer regardless of whether its Constituent Documents
provide for officers), (b) without limitation of clause (a)(ii), in the case of
a limited partnership, the Responsible Officer of the general partner, acting on
behalf of such general partner in its capacity as general partner, (c) without
limitation of clause (a)(ii), in the case of a limited liability company, any
Responsible Officer of the sole member or managing member, acting on behalf of
the sole member or managing member in its capacity as sole member or managing
member, (d) in the case of a trust, the Responsible Officer of the trustee,
acting on behalf of such trustee in its capacity as trustee, (e) an “authorized
signatory” or “authorized officer” that has been so authorized pursuant to
customary corporate proceedings, limited partnership proceedings, limited
liability company proceedings or trust proceedings, as the case may be, and that
has responsibilities commensurate with the matter for which it is acting as a
Responsible Officer: the initial “authorized signatories” of the parties hereto
are set forth on Schedule 6 (as such Schedule 6 may be modified from time to
time by written notice), and (f) in the case of the Custodian, the Securities
Intermediary, the Collateral Agent or Administrative Agent, an officer of the
Custodian, the Securities Intermediary, the Collateral Agent or Administrative
Agent, as applicable, having direct responsibility for the administration of
this Agreement.

 



-43-

 

 

“Retained Interest” has the meaning assigned to such term in Section 13.22(a).

 

“Retention Basis Amount” means the nominal value of all Collateral Loans held by
the Borrower from time to time.

 

“Retention Holder Originated Collateral Loan” means (a) a Collateral Loan which
the Equityholder, itself or through related entities, directly or indirectly,
was involved in the original agreement which created the obligations or
potential obligations of the debtor or potential debtor giving rise to such
Collateral Loan; or (b) a Collateral Loan which the Equityholder purchased on
its own account before transferring it to the Borrower.

 

“Revaluation Event” means, with respect to any Collateral Loan as of any date of
determination, the occurrence of any one or more of the following events after
the date on which such Collateral Loan is acquired by the Borrower (any of
which, for the avoidance of doubt, may occur more than once):

 

(a)           with respect to any Class 1 Loan, (i) either S&P or Moody’s
downgrades such Collateral Loan two or more notches below the rating at the time
of acquisition (provided that any credit on negative watch will be treated as
having been downgraded by one rating subcategory), (ii) S&P downgrades such
Collateral Loan to “CCC+” or below or (iii) Moody’s downgrades such Collateral
Loan to “Caa1” or below;

 

(b)           the Debt Service Coverage Ratio of the Obligor of such Collateral
Loan (x) decreases by 15.0% or more from the time the Collateral Loan was
acquired by the Borrower and (y) is less than 1.80:1.00;

 

(c)           (i) for Obligors with a Senior Net Leverage Ratio less than
6.50:1.00 at the time the Collateral Loan was acquired, the Senior Net Leverage
Ratio for the current period of the related Obligor with respect to such
Collateral Loan increases by (x) 20.00% and (y) 1.00:1.00, or more, in either
case, from the ratio calculated on the date the Borrower acquired such
Collateral Loan or (ii) for Obligors with a Senior Net Leverage Ratio equal to
or greater than 6.50:1.00 at the time the Collateral Loan was acquired, the
Senior Net Leverage Ratio for the current period of the related Obligor with
respect to such Collateral Loan increases by 1.00:1.00 or more from the ratio
calculated on the date the Borrower acquired such Collateral Loan, in the case
of each of (i) or (ii), unless it is agreed upon in documentation at the time of
acquisition of the Collateral Loan that the Obligor is permitted to increase
leverage to consummate acquisitions pursuant to the terms of the Related
Documents;

 

(d)           an Insolvency Event occurs with respect to the Obligor;

 



-44-

 

 

(e)           an Obligor defaults in the payment of principal or interest on
revolving loan facilities (after giving effect to any applicable grace period
under the Related Documents, but not to exceed five days) with respect to such
Collateral Loan or any other debt obligation of such Obligor secured by the same
collateral and which is senior or pari passu to such Collateral Loan or the
occurrence of any other default with respect to such Collateral Loan, in each
case, together with the election by any agent or lender (including the Borrower)
to accelerate such Collateral Loan or to enforce any other respective secured
creditor rights or remedies;

 

(f)            the occurrence of a Material Modification with respect to such
Collateral Loan that was not approved by the Administrative Agent (in its sole
discretion); or

 

(g)           the related Obligor fails to deliver to the Borrower or the
Servicer any financial reporting information as required by the Related
Documents of such Collateral Loan (after giving effect to any applicable grace
period thereunder); provided that, if the Servicer provides the Administrative
Agent with written confirmation that such related Obligor’s failure to delivery
any such financial reporting information is not related to credit issues, then,
with the consent of the Administrative Agent (not to be unreasonably withheld),
any such grace period shall be extended by an additional 30 days;

 

provided that, for any Collateral Loan that is determined to be a Recurring
Revenue Loan or a Cap Adjusted Loan, the Revaluation Events in respect of such
Recurring Revenue Loan or Cap Adjusted Loan will be determined by the
Administrative Agent in its sole discretion and provided by the Administrative
Agent to the Servicer in writing prior to the initial inclusion of such
Recurring Revenue Loan or Cap Adjusted Loan in the Borrowing Base or, if agreed
to by the Administrative Agent, the Revaluation Events provided by the Servicer
to the Administrative Agent.

 

“Revolving Collateral Loan” means any Collateral Loan (other than a Delayed
Drawdown Collateral Loan) that is a loan (including revolving loans, funded and
unfunded portions of revolving credit lines and letter of credit facilities,
unfunded commitments under specific facilities and other similar loans and
investments) that by its terms may require one or more future advances to be
made to the related Obligor by the Borrower and which provides that such
borrowed money may be repaid and re-borrowed from time to time; provided that
any such Collateral Loan will be a Revolving Collateral Loan only until all
commitments to make revolving advances to the Obligor expire or are terminated
or irrevocably reduced to zero.

 

“Revolving Exposure” means, at any time, the sum of the Dollar Equivalent of the
aggregate Unfunded Amount of each Collateral Loan (including each Ineligible
Collateral Loan and each Defaulted Collateral Loan) at such time.

 

“Revolving Reserve Account” has the meaning assigned to such term in
Section 8.04.

 



-45-

 

 

“RIC Distribution Notice” means a written notice setting forth the calculation
of the Borrower’s net taxable income (determined as if the Borrower were a
domestic corporation for U.S. federal income tax purposes) and of any Permitted
Tax Distribution and certifying that the Equityholder remains a “regulated
investment company” under Subchapter M of the Code.

 

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services, LLC
business.

 

“S&P Industry Classification” means the industry classifications set forth in
Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Servicer if S&P publishes revised industry classifications. The
determination of which S&P Industry Classification to which an Obligor belongs
shall be made in good faith by the Servicer.

 

“Sale Settlement Condition” means, with respect to any binding commitment of the
Borrower to sell a Collateral Loan, a condition that is beyond the control of
the Borrower and/or the Servicer, as certified in writing by the Servicer to the
Administrative Agent, which has resulted in the settlement of such sale not
occurring within 30 days of the date of the Borrower entering into such binding
commitment to sell.

 

“Sale Settlement Pending Collateral” means, on any date of determination,
Collateral Loans that the Borrower, within the immediately preceding 30 days (or
if a Sale Settlement Condition applies, within the immediately preceding 60 days
(or any longer period to which the Administrative Agent may agree)), has entered
into a binding commitment to sell that has not settled.

 

“Sanctioned Country” has the meaning given to such term in Section 4.01(r).

 

“Sanctioned Person” has the meaning given to such term in Section 4.01(r).

 

“Sanctions” means any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (OFAC), the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, the French Republic, Her Majesty’s Treasury and/or any other relevant
sanctions authority.

 

“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan.

 

“Screen Rate” has the meaning assigned to it in the definition of “LIBOR
(Dollar).”

 

“Second Lien Loan” means any Collateral Loan (for purposes of this definition, a
“loan”) that meets the following criteria:

 

(a)           is secured by a pledge of collateral, which security interest is
validly perfected and second priority (subject to liens permitted under the
related underlying instruments that are reasonable and customary for similar
Collateral Loans) under Applicable Law (other than a Collateral Loan that is
second priority to a Permitted Working Capital Lien); and

 



-46-

 

 

(b)           the Servicer determines in good faith that the value of the
collateral securing the Collateral Loan (including based on enterprise value) on
or about the time of origination or acquisition by the Borrower equals or
exceeds the outstanding principal balance of the Collateral Loan plus the
aggregate outstanding balances of all other Collateral Loans of equal or higher
seniority secured by the same collateral.

 

“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Custodian, each Lender and the Securities Intermediary.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as from time to time in effect.

 

“Securities Intermediary” means U.S. Bank in its capacity as Securities
Intermediary under the Account Control Agreement and any other entity as defined
in Section 8-102(a)(14) of the UCC.

 

“Securitisation Regulation” means Regulation (EU) 2017/2402.

 

“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Senior Net Leverage Ratio” means, with respect to any Collateral Loan for any
Relevant Test Period, the meaning of “Senior Net Leverage Ratio” or any
comparable term defined in the Related Documents for such Collateral Loan, and
in any case that “Senior Net Leverage Ratio” or such comparable term is not
defined in such Related Documents, the ratio of (a) total indebtedness of the
Obligor (other than indebtedness of such Obligor that is junior in terms of lien
subordination to indebtedness of such Obligor held by the Borrower) minus
Unrestricted Cash and cash equivalents to (b) EBITDA as calculated by the
Servicer in accordance with the Servicing Standard.

 

“Servicer” means Morgan Stanley Direct Lending Fund, in its capacity as servicer
hereunder and any successor thereto in accordance herewith.

 

“Servicer Expense Cap” means, for any Payment Date, an amount not to exceed
$75,000 during any twelve (12) month period.

 

“Servicer Expenses” means the out-of-pocket expenses incurred by the Servicer in
connection with the Facility Documents.

 

“Servicer Fee” means, for any Collection Period, an amount equal to the product
of (i) 0.50% per annum multiplied by (ii) the Fee Basis Amount (calculated on
the basis of a 360-day year and the actual number of days elapsed in the related
Collection Period); provided that, the Servicer Fee is waived so long as Morgan
Stanley Direct Lending Fund is the Servicer.

 

“Servicer Removal Event” means any one of the following events:

 

(a)           except as set forth in another clause of this definition, the
Servicer breaches in any material respect any covenant or agreement applicable
to it under this Agreement or any other Facility Document to which it is a party
(it being understood that failure to meet the Minimum OC Coverage Test, any
Concentration Limitation or the Collateral Quality Test is not a breach under
this clause (a)), and, if capable of being cured, is not cured within 30 days of
the earlier of (i) a Responsible Officer of the Servicer acquiring actual
knowledge of such breach or (ii) the Servicer receiving written notice from
either Agent of such breach;

 



-47-

 

 

(b)           [reserved];

 

(c)           an act by the Servicer, or any of its senior investment personnel
actively involved in managing the portfolio of the Borrower, that constitutes
fraud or criminal activity in the performance of its obligations under the
Facility Documents or the Servicer or any of its senior investment personnel
actively involved in managing the portfolio of the Borrower being indicted for a
criminal offense materially related to its asset management business; provided
that the Servicer will be deemed to have cured any event of cause pursuant to
this clause (c) if the Servicer (A)(x) with respect to any such person indicted
for a criminal offense materially related to its asset management business,
removes or causes the removal of such person from having any responsibility for
the performance of the Servicer in managing the portfolio of the Borrower, or
(y) terminates or causes the termination of employment of all individuals who
engaged in the conduct constituting cause pursuant to this clause (c) and (B)
makes the Borrower whole for any actual financial loss that such conduct caused
the Borrower;

 

(d)           the failure of any representation, warranty, or certification made
or delivered by the Servicer in or pursuant to this Agreement or any other
Facility Document to be correct when made that has a Material Adverse Effect on
the Borrower or any Secured Party and is either incapable of being cured or is
not cured within 30 days of the earlier of (i) a Responsible Officer of the
Servicer acquiring actual knowledge of such breach or (ii) the Servicer
receiving written notice from either Agent of such breach;

 

(e)           the rendering of one or more final judgments, decrees or orders by
a court or arbitrator of competent jurisdiction for the payment of money in
excess individually or in the aggregate of $100,000,000, with respect to the
Servicer (in each case, net of amounts covered by insurance), and the Servicer
shall not have either (i) discharged, satisfied or provided for the discharge or
satisfaction of any such judgment, decree or order in accordance with its terms
or (ii) perfected a timely appeal of such judgment, decree or order and caused
the execution of same to be stayed, vacated or bonded during the pendency of the
appeal, in each case, within sixty (60) days from the date of entry thereof;

 

(f)            the Servicer shall have made payments to settle any litigation,
claim or dispute (in each case, net of amounts covered by insurance) totaling
more than, in the aggregate, $100,000,000;

 

(g)           an Insolvency Event relating to the Servicer occurs;

 

(h)           except as permitted hereunder, the Servicer or an Affiliate
thereof ceases to be the Servicer;

 



-48-

 

 

(i)            any failure by the Servicer to deliver any required reporting
under the Facility Documents on or before the date occurring five (5) Business
Days after the date such report is required to be made;

 

(j)            any failure by the Servicer to deposit or credit, or to deliver
for deposit, in the Covered Accounts any amount required hereunder to be so
deposited, credited or delivered by it, or to make any distributions therefrom
required by it, in each case on or before the date occurring three (3) Business
Days after the date such deposit or distribution is required to be made by the
Servicer; or

 

(k)           a Change of Control occurs.

 

“Servicer Removal Notice” shall have the meaning assigned to such term in
Section 11.01(b).

 

“Servicing Standard” has the meaning assigned to such term in Section 11.02(d).

 

“Solvent” means, as to any Person, such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the Debtor
and Creditor Law of the State of New York.

 

“Specified Eligible Investment” means an Eligible Investment meeting the
requirements of Section 8.06(a) and that is available to the Collateral Agent,
specified by the Servicer to the Collateral Agent (with a copy to the
Administrative Agent) on or prior to the initial Borrowing Date; provided that,
so long as no Event of Default shall have occurred and then be continuing, at
any time with not less than five Business Days’ notice to the Collateral Agent
(with a copy to the Administrative Agent) the Servicer may (and, if the then
Specified Eligible Investment is no longer available to the Collateral Agent,
shall) designate another Eligible Investment that meets the requirements of
Section 8.06(a) and that is available to the Collateral Agent to be the
Specified Eligible Investment for purposes hereof. After the occurrence and
continuation of an Event of Default, a Specified Eligible Investment shall mean
an Eligible Investment meeting the requirements of Section 8.06(a) and which has
been selected by the Administrative Agent and specified to the Collateral Agent.

 

“Structured Finance Obligation” means any debt obligation owing by a special
purpose finance vehicle that is secured directly and primarily by, primarily
referenced to, and/or primarily representing ownership of, a pool of receivables
or a pool of other assets, including collateralized debt obligations,
residential mortgage-backed securities, commercial mortgage-backed securities,
other asset-backed securities, “future flow” receivable transactions and other
similar obligations; provided that loans to financial service companies,
factoring businesses, health care providers and other genuine operating
businesses do not constitute Structured Finance Obligations.

 

“Structuring Agent” means BNP Paribas Securities Corp.

 

“Substitute Eligible Collateral Loan” means each Eligible Collateral Loan
pledged by the Borrower to the Collateral Agent, on behalf of the Secured
Parties, pursuant to Section 10.01(d).

 



-49-

 

 

“Synthetic Security” means a security or swap transaction (excluding, for
purposes of this Agreement, a participation interest) that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Trade Date” has the meaning assigned to such term in Section 1.04(l).

 

“TTM Recurring Revenue” means, with respect to any Obligor and any date, the
Recurring Revenue for such Obligor for the trailing twelve months ending on such
date, as calculated by the Servicer in good faith in accordance with the
Servicing Standard using information from and calculations consistent with the
relevant compliance statements and financial reporting packages provided by the
relevant Obligor as per the requirements of the Related Documents.

 

“UCC” means the New York Uniform Commercial Code; provided that if, by reason of
any mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of the security interests granted to the Collateral
Agent pursuant to this Agreement are governed by the Uniform Commercial Code as
in effect in a jurisdiction of the United States of America other than the State
of New York, then “UCC” means the Uniform Commercial Code as in effect from time
to time in such other jurisdiction for purposes of such perfection, effect of
perfection or non-perfection or priority.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.

 

“Unfunded Amount” means, with respect to any Collateral Loan, as of any date of
determination, the unfunded commitment of the Borrower with respect to such
Collateral Loan as of such date.

 

“Unrestricted Cash” has the meaning assigned to the term “Unrestricted Cash” or
any comparable term defined in the Related Documents for each Collateral Loan,
and in any case that “Unrestricted Cash” or such comparable term is not defined
in such Related Documents, all cash available for use for general corporate
purposes and not held in any reserve account or legally or contractually
restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Related
Documents).

 



-50-

 

 

“Unused Fees” has the meaning assigned to such term in the Lender Fee Letter.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.03(g)(iii)(C).

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Loans included in the Aggregate Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each Eligible Collateral Loan by (ii) such
Eligible Collateral Loan’s contribution to the Aggregate Net Collateral Balance
and dividing (b) such sum by the Aggregate Net Collateral Balance.

 

“Weighted Average Class 1 Advance Rate” means, as of any date of determination
with respect to all Class 1 Loans included in the Aggregate Class 1 Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each Class 1 Loan by (ii) such Class 1
Loan’s contribution to the Aggregate Class 1 Net Collateral Balance and dividing
(b) such sum by the Aggregate Class 1 Net Collateral Balance.

 

“Weighted Average Class 2 Advance Rate” means, as of any date of determination
with respect to all Class 2 Loans included in the Aggregate Class 2 Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each Class 2 Loan by (ii) such Class 2
Loan’s contribution to the Aggregate Class 2 Net Collateral Balance and dividing
(b) such sum by the Aggregate Class 2 Net Collateral Balance.

 

“Weighted Average Class 3 Advance Rate” means, as of any date of determination
with respect to all Class 3 Loans included in the Aggregate Class 3 Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each Class 3 Loan by (ii) such Class 3
Loan’s contribution to the Aggregate Class 3 Net Collateral Balance and dividing
(b) such sum by the Aggregate Class 3 Net Collateral Balance.

 

“Weighted Average Life” means, as of any date of determination with respect to
all Eligible Collateral Loans, the number of years following such date obtained
by:

 

(a)           summing the products of (i) the Average Life at such time of each
Eligible Collateral Loan multiplied by (ii)(A) the Principal Balance plus (B)
the Unfunded Amount of such Collateral Loan; and

 

(b)           dividing such sum by the sum of the Aggregate Principal Balance
plus the Unfunded Amount of all Eligible Collateral Loans as of such date.

 



-51-

 



 

For purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Eligible Collateral Loan, the quotient
obtained by dividing (i) the sum of the products of (A) the number of years
(rounded to the nearest one hundredth thereof) from such date of determination
to the respective dates of each successive Scheduled Distribution of principal
of such Collateral Loan and (B) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Collateral Loan. Notwithstanding the
foregoing, the Weighted Average Life of a Revolving Collateral Loan shall be
excluded from such calculation unless mutually agreed to by the Borrower and the
Administrative Agent.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital Revolver” means a revolving lending facility secured on a first
lien basis solely by all or a portion of the current assets of the related
obligor, which current assets subject to such security interest do not
constitute a material portion of the obligor’s total assets (it being understood
that such revolving lending facility may be secured on a junior lien basis by
other assets of the related obligor).

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time in relation to any Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described as such in
relation to that Bail-in Legislation in the EU Bail-In Legislation Schedule, and
(b) with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.

 

“Zero Coupon Obligation” means a loan that does not provide for periodic
payments of interest in Cash or that pays interest only at its stated maturity.

 



-52-

 

 

Section 1.02     Rules of Construction. For all purposes of this Agreement and
the other Facility Documents, except as otherwise expressly provided or unless
the context otherwise requires, (a) singular words shall connote the plural as
well as the singular and vice versa (except as indicated), as may be
appropriate, (b) the words “herein,” “hereof” and “hereunder” and other words of
similar import used in any Facility Document refer to such Facility Document as
a whole and not to any particular article, schedule, section, paragraph, clause,
exhibit or other subdivision thereof, (c) the headings, subheadings and table of
contents set forth in any Facility Document are solely for convenience of
reference and shall not constitute a part of such Facility Document nor shall
they affect the meaning, construction or effect of any provision hereof,
(d) references in any Facility Document to “include” or “including” shall mean
include or including, as applicable, without limiting the generality of any
description preceding such term, (e) any definition of or reference to any
Facility Document, agreement, instrument or other document shall be construed as
referring to such Facility Document, instrument or other document as from time
to time amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein or any other Facility Document), (f) any reference in any Facility
Document, including the introduction and recitals to such Facility Document, to
any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions set forth herein or in any other applicable
agreement), (g) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified, supplemented or replaced from time
to time, (h) any Event of Default shall be continuing until expressly waived in
writing by the requisite Lenders, (i) except as set forth herein, references
herein to the knowledge or actual knowledge of a Person shall mean the actual
knowledge following due inquiry of such Person, (j) except as otherwise
expressly provided for in this Agreement, any use of “material” or “materially”
or words of similar meaning in this Agreement shall mean material, as determined
by the Administrative Agent in its reasonable discretion, (k) unless otherwise
expressly stated in this Agreement, if at any time any change in generally
accepted accounting principles (including the adoption of IFRS) would affect the
computation of any covenant (including the computation of any financial
covenant) set forth in this Agreement or any other Facility Document, the
Borrower and the Administrative Agent shall negotiate in good faith to amend
such covenant to preserve the original intent in light of such change; provided,
that, until so amended, (i) such covenant shall continue to be computed in
accordance with the application of generally accepted accounting principles
prior to such change and (ii) the Borrower shall provide to the Administrative
Agent a written reconciliation in form and substance reasonably satisfactory to
the Administrative Agent, between calculations of such covenant made before and
after giving effect to such change in generally accepted accounting principles,
(l) the words “execution,” “signed,” “signature,” and words of like import in
this Agreement shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act and (m) any reference in any Facility Document to the Interest
Collection Subaccount or the Principal Collection Subaccount (or, in each case,
amounts on deposit therein) shall be deemed to include any Interest Proceeds or
any Principal Proceeds, respectively, in the CAD Collection Account, the EUR
Collection Account and the GBP Collection Account.

 

Section 1.03     Computation of Time Periods. Unless otherwise stated in the
applicable Facility Document, in the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including,” the word “through” means “to and including” and the words “to” and
“until” both mean “to but excluding.” Periods of days referred to in any
Facility Document shall be counted in calendar days unless Business Days are
expressly prescribed. Unless otherwise indicated herein, all references to time
of day refer to Eastern standard time or Eastern daylight saving time, as in
effect in New York City on such day.

 



-53-

 

 

Section 1.04      Collateral Value Calculation Procedures. In connection with
all calculations required to be made pursuant to this Agreement with respect to
Scheduled Distributions on any Collateral Loan, or any payments on any other
assets included in the Collateral, with respect to the sale of and reinvestment
in Collateral Loans, and with respect to the income that can be earned on
Scheduled Distributions on such Collateral Loans and on any other amounts that
may be received for deposit in the Collection Account, the provisions set forth
in this Section 1.04 shall be applied. The provisions of this Section 1.04 shall
be applicable to any determination or calculation that is covered by this
Section 1.04, whether or not reference is specifically made to Section 1.04,
unless some other method of calculation or determination is expressly specified
in the particular provision.

 

(a)           All calculations with respect to Scheduled Distributions on any
Collateral Loan shall be made on the basis of information as to the terms of
each such Collateral Loan and upon reports of payments, if any, received on such
Collateral Loan that are furnished by or on behalf of the Obligor of such
Collateral Loan and, to the extent they are not manifestly in error, such
information or reports may be conclusively relied upon in making such
calculations.

 

(b)           For purposes of calculating the Minimum OC Coverage Test, except
as otherwise specified in the definition thereof, such calculations will not
include (i) scheduled interest and principal payments on Defaulted Collateral
Loans and Ineligible Collateral Loans unless or until such payments are actually
made or such payments are determined likely to be received by the Servicer
pursuant to the definition of Collateral Interest Amount and (ii) ticking fees
and other similar fees in respect of Collateral Loans, unless or until such fees
are actually paid.

 

(c)           For each Collection Period and as of any date of determination,
the Scheduled Distribution on any Collateral Loan (other than a Defaulted
Collateral Loan or an Ineligible Collateral Loan, which, unless such payments
are determined likely to be received by the Servicer pursuant to the definition
of Collateral Interest Amount and except as otherwise provided herein, shall be
assumed to have Scheduled Distributions of zero) shall be the total amount of
(i) payments and collections to be received during such Collection Period in
respect of such Collateral Loan, (ii) proceeds of the sale of such Collateral
Loan received and, in the case of sales which have not yet settled, to be
received during such Collection Period that are not reinvested in additional
Collateral Loans or retained in a Collection Account for subsequent reinvestment
pursuant to Article X, which proceeds, if received as scheduled, will be
available in a Collection Account and available for distribution at the end of
such Collection Period and (iii) amounts referred to in clause (i) or (ii) above
that were received in prior Collection Periods but were not disbursed on a
previous Payment Date or retained in a Collection Account for subsequent
reinvestment pursuant to Article X.

 

(d)           Each Scheduled Distribution receivable with respect to a
Collateral Loan shall be assumed to be received on the applicable Due Date.

 

(e)           References in the Priority of Payments to calculations made on a
“pro forma basis” shall mean such calculations after giving effect to all
payments, in accordance with the Priority of Payments, that precede (in priority
of payment) or include the clause in which such calculation is made.

 



-54-

 



 

(f)            For purposes of calculating all Concentration Limitations, in
both the numerator and the denominator of any component of the Concentration
Limitations, Ineligible Collateral Loans will be treated as having a Principal
Balance equal to zero. Except as otherwise provided herein, Ineligible
Collateral Loans will not be included in the calculation of the Collateral
Quality Test.

 

(g)           Determinations of the Collateral Loans, or portions thereof, that
constitute Excess Concentration Amounts will be determined in the way that
produces the highest Borrowing Base at the time of determination, it being
understood that a Collateral Loan (or portion thereof) that falls into more than
one category of Collateral Loans will be deemed, solely for purposes of such
determinations, to fall only into the category that produces the highest such
Borrowing Base at such time (without duplication).

 

(h)           All calculations required to be made hereunder with respect to the
Collateral Loans and the Borrowing Base will be made on a Trade Date basis and
after giving effect to (x) all purchases or sales to be entered into on such
Trade Date and (y) all Advances requested to be made on such Trade Date plus the
balance of all unfunded Advances to be made in connection with the Borrower’s
purchase of previously requested (and approved) Collateral Loans.

 

(i)            Unless otherwise expressly provided for herein, all monetary
calculations (other than for Dollars) under this Agreement shall be the Dollar
Equivalent of such amount, as applicable. Notwithstanding anything to the
contrary herein, no Default shall be deemed to have occurred and no monetary
thresholds shall be deemed not complied with solely as a result of changes in
the applicable exchange rate.

 

(j)            References in this Agreement to the Borrower’s “purchase” or
“acquisition” of a Collateral Loan include references to the Borrower’s
acquisition of such Collateral Loan by way of a sale and/or contribution from
the Equityholder and the Borrower’s making or origination of such Collateral
Loan. Portions of the same Collateral Loan acquired by the Borrower on different
dates (whether through purchase, receipt by contribution or the making or
origination thereof, but excluding subsequent draws under Revolving Collateral
Loans or Delayed Drawdown Collateral Loans) will, for purposes of determining
the purchase price of such Collateral Loan, be treated as separate purchases on
separate dates (and not a weighted average purchase price for any particular
Collateral Loan). For the avoidance of doubt, for purposes of this Agreement,
subsequent draws under Revolving Collateral Loans or Delayed Drawdown Collateral
Loans shall not be considered separate purchases that require additional
approval from the Administrative Agent.

 

(k)           For the purposes of calculating compliance with each of the
Concentration Limitations all calculations will be rounded to the nearest 0.01%.

 

(l)            For purposes of calculating compliance with any test under this
Agreement in connection with the acquisition or disposition of a Collateral Loan
or Eligible Investment, the trade date (the “Trade Date”) (and not the
settlement date) with respect to any such Collateral Loan or Eligible Investment
under consideration for acquisition or disposition shall be used to determine
whether such acquisition or disposition is permitted hereunder.

 



-55-

 

 

 

ARTICLE II

 

ADVANCES

 

Section 2.01        Revolving Credit Facility. On the terms and subject to the
conditions hereinafter set forth, including Article III, each Lender severally
agrees to make available to the Borrower an uncommitted revolving credit
facility providing for Advances under each Class from time to time in Available
Currencies on any Business Day during the Reinvestment Period (or immediately
thereafter pursuant to Section 8.04), pro rata based on each Lender’s unused
Individual Lender Maximum Funding Amount as of such date, in each case in an
aggregate principal amount at any one time outstanding up to but not exceeding
the Dollar Equivalent of such Lender’s Individual Lender Maximum Funding Amount
and, as to all Lenders, in an aggregate principal amount at any one time
outstanding up to but not exceeding the Dollar Equivalent of the Maximum
Available Amount as then in effect; provided that, after making any such
Advance, each Class Minimum OC Coverage Test shall be satisfied.

 

Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Advances under this
Section 2.01 and prepay Advances under Section 2.06. Notwithstanding anything in
this Agreement to the contrary, the parties hereto acknowledge that this is an
uncommitted facility and there is no express or implied commitment on the part
of the Administrative Agent or any Lender to provide any Advance, except that,
in the case of Collateral Loans approved by means of an Approval Request or
Approved List, the Lenders shall have committed to fund the related Advances (up
to the amount(s) specified in the related Approval Request or Approved List)
provided that the related conditions precedent set forth in Article III are
satisfied.

 

Section 2.02        Requests for Collateral Loan Approval. (a)  Prior to the
date of purchase of any loan, the Servicer, on behalf of the Borrower, shall
provide to the Administrative Agent (with a copy to the Borrower) a list of
loans (the “Asset List”) that the Borrower is requesting be included in the
Approved List (as defined below) and which, subject to such inclusion, may be
purchased with, if applicable, funds held in the Principal Collection
Subaccount, the proceeds of Advances or Principal Proceeds pursuant to Section
10.02. The Borrower (or the Servicer on its behalf) and the Administrative Agent
shall adhere to the following procedures in requesting and approving Collateral
Loans for purchase:

 

(i)             For each loan on the Asset List sent to the Administrative Agent
or for any single Approval Request pursuant to clause (vii) below, the Borrower
(or the Servicer on its behalf) may provide a notice by electronic mail that
contains the information listed in Exhibit I with respect to each loan (which
information shall include the amount of the Advance to be requested in order to
settle the related purchase) (together with any attachments required in
connection therewith, an “Approval Request”).

 

(ii)            The initial Asset List which the Administrative Agent has
approved for purchase by the Borrower is attached hereto as Schedule 9 (such
list, the “Approved List”), which Approved List may be updated from time to time
after the Closing Date by the Borrower with the consent of the Administrative
Agent.

 



-56-

 



 

(iii)           From the time the Administrative Agent has provided the Approved
List, the Borrower shall have the ability to commit to purchase and purchase any
loan on the Approved List without further approval by the Administrative Agent
only if the Borrower commits to purchase such loan within ten (10) Business Days
of approval by the Administrative Agent. On the date occurring ten (10) Business
Days after the date of approval by the Administrative Agent, any approved loan,
if not purchased or committed to be purchased by the Borrower, will be deemed to
be removed from the Approved List.

 

(iv)           The Borrower shall have the ability to request (A) an addition to
the Approved List by undertaking similar procedure to clause (vii) below, or (B)
a removal from the Approved List.

 

(v)            [Reserved.]

 

(vi)           As early as commercially practicable, but no later than 12:00
p.m. New York City time on the Business Day following the day that the Borrower
(or the Servicer on its behalf) purchases a Collateral Loan on the Approved
List, the Borrower (or the Servicer on its behalf) shall provide by electronic
mail to the Administrative Agent (with a copy to the Borrower and the Collateral
Agent) a copy of the Collateral Loan Buy Confirmation.

 

(vii)          With respect to loans that are not on the Approved List, the
Borrower (or the Servicer on behalf of the Borrower) may send an Approval
Request at any time to the Administrative Agent. If the Administrative Agent
receives an Approval Request by 12:00 p.m. New York City time on any Business
Day, the Administrative Agent shall use commercially reasonable efforts to
notify the Servicer and Borrower in writing (including via electronic mail)
whether it has approved or rejected such Approval Request by 12:00 p.m. New York
City time on or prior to the second Business Day thereafter (it being
understood, for the avoidance of doubt, that (x) any Approval Request received
by the Administrative Agent after 12:00 p.m. New York City time on any Business
Day shall be deemed to have been received on the following Business Day and (y)
any Approval Request as to which the Administrative Agent has not notified the
Servicer and Borrower that it has approved such Approval Request by 12:00 p.m.
New York City time on or prior to the second Business Day thereafter shall be
deemed to have been rejected); provided further that the Borrower shall have the
ability to commit to purchase any loan approved and added to the Approved List
pursuant to this clause (vii) without further approval by the Administrative
Agent only if the Borrower commits to purchase such loan within ten (10)
Business Days from the date of such approval by the Administrative Agent. On the
date occurring ten (10) Business Days after the date of such approval by the
Administrative Agent, any such approved loan, if not purchased or committed to
be purchased by the Borrower, will be deemed to be removed from the Approved
List.

 

(viii)         [Reserved.]

 



-57-

 

 

(ix)           Notwithstanding anything in this Agreement to the contrary, the
Administrative Agent shall have the right, acting in its sole and absolute
discretion, to (A) approve or reject any Approval Request or any loan in the
Asset List, (B) at any time, rescind the approval of any Approval Request or any
loan in the Approved List, and (C) request additional information reasonably
available to the Borrower regarding any proposed Collateral Loan; provided that
any rescission of approval shall not invalidate any commitment to purchase a
Collateral Loan entered into by the Borrower (or the Servicer on its behalf)
prior to one hour after the delivery (via email) of such rescission; provided,
further that the Servicer shall not initiate negotiations to acquire any
proposed Collateral Loan on the Approved List after receipt of a notice of
rescission in respect thereof.

 

Section 2.03        Making of the Advances. (a)   If the Borrower desires that
the Lenders make an Advance under this Agreement with respect to any Loan Class
in connection with the Borrower’s purchase of a Collateral Loan for which the
Approval Request has been approved or which has been identified on the Approved
List pursuant to Section 2.02, it shall give the Collateral Agent and the
Administrative Agent (with a copy to each Lender) a written notice (each, a
“Notice of Borrowing”) for such Advance (which notice shall be irrevocable and
effective upon receipt) not later than (x), with respect to any Dollar Advance,
2:00 p.m. at least one (1) Business Day prior to the day of the requested
Advance and (y) with respect to any Advance other than a Dollar Advance, 2:00
p.m. at least two (2) Business Days prior to the day of the requested Advance.

 

Each Notice of Borrowing shall be substantially in the form of Exhibit B, dated
the date the request for the related Advance is being made, signed by a
Responsible Officer of the Borrower or the Servicer, as applicable, shall attach
a Borrowing Base Calculation Statement (which Borrowing Base Calculation
Statement shall give pro forma effect to any Collateral Loans being acquired
with the proceeds of such Advance on such date or the following Business Day),
and shall otherwise be appropriately completed. In addition, the Servicer must
provide (or have previously provided) to the Administrative Agent for each
Collateral Loan copies of the Asset Information related to such Collateral Loan
and such additional materials related to such Collateral Loan as may be
reasonably requested by the Administrative Agent. Each Notice of Borrowing shall
specify the Class under which the related Advance shall be allocated. The
proposed Borrowing Date specified in each Notice of Borrowing shall be a
Business Day falling on or prior to the Facility Termination Date, the currency
of the Advance requested shall be in an Available Currency and the amount of the
Advance requested in such Notice of Borrowing (the “Requested Amount”) shall be
equal to at least the Dollar Equivalent of $500,000 or an integral multiple of
the Dollar Equivalent of $100,000 in excess thereof (or, if less, the remaining
unfunded Individual Lender Maximum Funding Amounts hereunder or, in the case of
Revolving Collateral Loans and Delayed Drawdown Collateral Loans, such lesser
amount required to be funded by the Borrower in respect thereof).

 

(b)         Each Lender shall, not later than 2:00 p.m. on each Borrowing Date
in respect of Advances under any Class, make its Percentage of the applicable
Requested Amount available to the Borrower by disbursing such funds in the
applicable Available Currency to the applicable Principal Collection Subaccount
(or in accordance with the wire instructions delivered in connection with the
Notice of Borrowing).

 

(c)         [Reserved.]

 



-58-

 

 

(d)         Notwithstanding anything in this Section 2.03 to the contrary, the
Servicer, on behalf of the Borrower, may deliver a Notice of Borrowing to the
Collateral Agent and the Administrative Agent (with a copy to each Lender) after
2 p.m. on the first Business Day prior to the proposed Advance and prior to 11
a.m. on the date of the proposed Advance (an “Expedited Notice of Borrowing”).
Upon receipt of an Expedited Notice of Borrowing, each Lender shall use
commercially reasonable efforts to make such Advance on the proposed funding
date set forth in the Expedited Notice of Borrowing subject to the terms and
conditions for borrowings otherwise set forth in this Agreement; provided, that
if a Lender is unable to make an Advance pursuant to an Expedited Notice of
Borrowing due to the occurrence of a force majeure, or any other unexpected and
unforeseen event, including, without limitation, market disruptions, such Lender
shall make such Advance subject to the terms and conditions for Advances
otherwise set forth in this Agreement as soon as such Lender is reasonably able
to do so.

 

Section 2.04     Evidence of Indebtedness. (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to it and resulting from the Advances made by such
Lender to the Borrower, from time to time, including the amounts and currencies
of principal and interest thereon and paid to it, from time to time hereunder;
provided that the failure of any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Advances in accordance with the terms of this Agreement.

 

(b)         Any Lender may request that its Advances to the Borrower be
evidenced by a Note. In such event, the Borrower shall promptly prepare, execute
and deliver to such Lender a Note payable to such Lender and otherwise
appropriately completed. Thereafter, the Advances of such Lender evidenced by
such Note and interest thereon shall at all times (including after any
assignment pursuant to Section 13.06(a)) be represented by a Note payable to
such Lender (or registered assigns pursuant to Section 13.06(a)), except to the
extent that such Lender (or assignee) subsequently returns any such Note for
cancellation and requests that such Advances once again be evidenced as
described in clause (a) of this Section 2.04.

 

Section 2.05      Payment of Principal and Interest. The Borrower shall pay
principal and Interest on the Advances as follows:

 

(a)         100% of the outstanding principal amount of each Advance, together
with all accrued and unpaid Interest thereon, shall be payable on the Final
Maturity Date.

 

(b)         Interest shall accrue on the unpaid principal amount of each Advance
from the date of such Advance until such principal amount is paid in full. The
Administrative Agent shall, prior to each Payment Date, determine the accrued
and unpaid Interest with respect to each Class for the related Interest Accrual
Period and Unused Fees payable thereto using the Interest Rate applicable to
such Class during such Interest Accrual Period to be paid by the Borrower on
each Payment Date for the related Interest Accrual Period and shall advise each
Lender, the Collateral Agent and the Servicer thereof and shall send a
consolidated invoice of all such Interest and Unused Fees to the Borrower on the
third (3rd) Business Day prior to the Payment Date Report Determination Date
with respect to such Payment Date.

 



-59-

 



 

(c)         Accrued and unpaid Interest with respect to each Class shall be
payable in arrears (i) on each Payment Date, and (ii) in connection with any
prepayment of the Advances pursuant to Section 2.06(a); provided that (x) with
respect to any prepayment in full of the Advances outstanding, accrued and
unpaid Interest on such amount through the date of prepayment shall be payable
on such date or as otherwise agreed to between the Lenders and the Borrower and
(y) with respect to any partial prepayment of the Advances outstanding, accrued
and unpaid Interest on such amount through the date of prepayment shall be
payable on the Payment Date following such prepayment (or on such date of
prepayment if requested by the Administrative Agent).

 

(d)         The obligation of the Borrower to pay the Obligations, including the
obligation of the Borrower to pay the Lenders the outstanding principal amount
of the Advances and accrued interest thereon, shall be absolute and
unconditional, and shall be paid strictly in accordance with the terms hereof
(including Section 2.15), under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower or any other
Person may have or have had against any Secured Party or any other Person except
as otherwise provided under the Facility Documents.

 

Section 2.06      Prepayment of Advances.

 

(a)         Optional Prepayments. The Borrower may, from time to time on any
Business Day, voluntarily prepay Advances under one or more Classes in whole or
in part, without penalty or premium; provided that the Borrower shall have
delivered to the Collateral Agent, the Lenders and the Administrative Agent
written notice of such prepayment (such notice, a “Notice of Prepayment”) in the
form of Exhibit C not later than 2:00 p.m. two (2) Business Days prior to the
date of such prepayment. The Administrative Agent shall promptly notify the
Lenders of such Notice of Prepayment. Each such Notice of Prepayment shall
specify the portion of the outstanding principal balance under each Class that
shall be prepaid and be irrevocable and effective upon receipt and shall be
dated the date such notice is being given, signed by a Responsible Officer of
the Borrower and otherwise appropriately completed. Each Notice of Prepayment
shall provide for prepayment of Advances by the Borrower pursuant to this
Section 2.06(a), in each case, in an aggregate principal amount of at least the
Dollar Equivalent of $500,000 or, if less, the entire outstanding principal
amount of the Advances of the Borrower. If a Notice of Prepayment is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(b)         Mandatory Prepayments. The Borrower shall prepay the Advances on
each Payment Date in the manner and to the extent provided in the Priority of
Payments.

 

(c)         Additional Prepayment Provisions. Each prepayment pursuant to this
Section 2.06 shall be subject to Sections 2.05(c) and 2.11 and applied to the
Advances in accordance with the Lenders’ respective Percentages.

 



-60-

 

 

(d)         Re-designation of Class Advances. The Borrower (or the Servicer on
its behalf) shall be permitted at any time, upon written notice to the
Administrative Agent, each Lender and the Collateral Agent, to re-allocate the
aggregate outstanding principal balance under each Class to cause each Class
Minimum OC Coverage Test to be satisfied or, if not satisfied, improved. If any
of the Class Minimum OC Coverage Tests is not satisfied and such failure has not
been cured within five Business Days of the occurrence thereof (provided that no
such cure period shall be permitted if an OC Ratio Breach has occurred and is
continuing), the Administrative Agent may, upon written notice to the Borrower,
each Lender and the Collateral Agent, re-allocate the aggregate outstanding
principal balance under each Class so long as after giving effect to such
re-allocation, each Class Minimum OC Coverage Test is satisfied or, if not
satisfied, improved.

 

(e)         Available Currency. Any and all prepayments made by the Borrower
under the Facility Documents shall be made in the applicable Available Currency.

 

Section 2.07      Changes of Individual Lender Maximum Funding Amounts.

 

(a)         Automatic Reduction and Termination. Subject to the provisions of
Section 8.04, the Individual Lender Maximum Funding Amounts of each Lender shall
be automatically reduced to zero at 5:00 p.m. on the Facility Termination Date.

 

(b)         Optional Reductions. At any time after the Closing Date, the
Borrower shall have the right to terminate or reduce the unused amount of the
Facility Amount at any time or from time to time concurrently with the payment
of any applicable Facility Reduction Fee payable in connection therewith upon
not less than two (2) Business Days’ prior notice to the Collateral Agent, the
Lenders and the Administrative Agent of each such termination or reduction,
which notice shall specify the effective date of such termination or reduction
and the amount of any such reduction; provided that (i) the amount of any such
reduction of the Facility Amount shall be equal to at least $500,000 or an
integral multiple of $100,000 in excess thereof or, if less, the remaining
unused portion thereof, (ii) no such reduction will reduce the Facility Amount
below the sum of (x) the aggregate principal amount of Advances outstanding at
such time and (y) the positive difference, if any, between the Revolving
Exposure at such time and the amount in the Revolving Reserve Account and (iii)
no Facility Reduction Fee shall be payable if a Non-Approval Event has occurred
and is continuing or if the reduction occurs in connection with a refinancing of
all or a portion of the facility by BNP Paribas or any affiliate thereof. Such
notice of termination or reduction shall be irrevocable and effective only upon
receipt and shall be applied pro rata to reduce the respective Individual Lender
Maximum Funding Amounts of each Lender. Except as otherwise set forth herein,
upon the occurrence of the Collection Date, this Agreement shall terminate
automatically.

 

(c)         Effect of Termination or Reduction. The Individual Lender Maximum
Funding Amounts of the Lenders once terminated or reduced may not be reinstated.
Each reduction of the Facility Amount pursuant to this Section 2.07 shall be
applied ratably among the Lenders in accordance with their respective Individual
Lender Maximum Funding Amounts.

 

Section 2.08      Maximum Lawful Rate. It is the intention of the parties hereto
that the interest on the Advances shall not exceed the maximum rate permissible
under Applicable Law. Accordingly, anything herein or in any Note to the
contrary notwithstanding, in the event any interest is charged to, collected
from or received from or on behalf of the Borrower by the Lenders pursuant
hereto or thereto in excess of such maximum lawful rate, then the excess of such
payment over that maximum shall be applied first to the payment of amounts then
due and owing by the Borrower to the Secured Parties under this Agreement (other
than in respect of principal of and interest on the Advances) and then to the
reduction of the outstanding principal amount of the Advances of the Borrower.

 



-61-

 

 

Section 2.09      Several Obligations. The failure of any Lender to make any
Advance to be made by it on the date specified therefor shall not relieve any
other Lender of its obligation to make its Advance on such date. Neither Agent
shall be responsible for the failure of any Lender to make any Advance, and no
Lender shall be responsible for the failure of any other Lender to make an
Advance required to be made by such other Lender.

 

Section 2.10      Increased Costs.

 

(a)        Increased Costs Generally. If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, compulsory loan,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for account of, or credit extended by, any Affected Person;

 

(ii)        subject any Affected Person to any Taxes (other than (A) Indemnified
Taxes and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)       impose on any Affected Person or the London interbank market or any
other market relevant to any Applicable Index any other condition, cost or
expense (other than Taxes), affecting this Agreement or Advances made by such
Affected Person by reference to the Applicable Index or any participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of making, continuing, converting into or maintaining any
Advance made by reference to the Applicable Index (or of maintaining its
obligation to make any such Advance) or to reduce the amount of any sum received
or receivable by such Affected Person hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Affected Person for such additional costs
incurred or reduction suffered as specified in a certificate delivered to the
Borrower pursuant to clause (c) of this Section 2.10.

 

(b)             Capital Requirements. If any Affected Person determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Affected Person’s capital or on
the capital of such Affected Person’s holding company, if any, as a consequence
of this Agreement or the Advances made by such Affected Person to a level below
that which such Affected Person or such Affected Person’s holding company could
have achieved but for such Change in Law (taking into consideration such
Affected Person’s policies and the policies of such Affected Person’s holding
company with respect to capital adequacy and liquidity coverage), by an amount
deemed to be material by such Affected Person, then from time to time the
Borrower will pay to such Affected Person in Dollars, such additional amount or
amounts as will compensate such Affected Person or such Affected Person’s
holding company for any such reduction suffered or charge imposed; provided that
the amounts payable under this Section 2.10(b) shall be without duplication of
amounts payable under Section 13.03 and shall not include any Indemnified Taxes
or Excluded Taxes.

 



-62-

 

 

(c)         Certificates from Lenders. A certificate of an Affected Person
setting forth in reasonable detail the basis for such demand and the amount or
amounts, in Dollars, necessary to compensate such Affected Person or its holding
company as specified in clause (a) or (b) of this Section 2.10 shall be promptly
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such amount shown as due on any such certificate on the next
Payment Date after receipt thereof.

 

(d)         Delay in Requests. Failure or delay on the part of any Affected
Person to demand compensation pursuant to this Section 2.10 shall not constitute
a waiver of such Affected Person’s right to demand such compensation; provided
that the Borrower shall not be required to compensate an Affected Person
pursuant to this Section 2.10 for any costs, reductions, penalties or interest
incurred more than nine months prior to the date that such Affected Person
notifies the Borrower of the Change in Law giving rise to any increased costs or
reductions and of such Affected Person’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(e)         Lending Office. Upon the occurrence of any event giving rise to the
Borrower’s obligation to pay additional amounts to a Lender pursuant to
clauses (a) or (b) of this Section 2.10, such Lender will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate a different lending office if such designation would
reduce or obviate the obligations of the Borrower to make future payments of
such additional amounts; provided that such designation is made on such terms
that such Lender and its lending office suffer no unreimbursed cost or material
legal or regulatory disadvantage (as reasonably determined by such Lender), with
the object of avoiding future consequence of the event giving rise to the
operation of any such provision.

 

Section 2.11        Compensation; Breakage Payments. The Borrower agrees to
compensate each Affected Person from time to time, on the Payment Date (or on
the applicable date of prepayment) immediately following such Affected Person’s
written request (which request shall set forth the basis for requesting such
amounts) in accordance with the Priority of Payments, for all reasonable and
documented actual losses, expenses and liabilities (including any interest paid
by such Affected Person to lenders of funds borrowed to make or carry an Advance
bearing interest that was computed by reference to the Applicable Index and any
loss sustained by such Affected Person in connection with the re-employment of
such funds but excluding loss of anticipated profits), which such Affected
Person may sustain: (i) if for any reason (including any failure of a condition
precedent set forth in Article III but excluding a default by the applicable
Lender) any Advance bearing interest that was computed by reference to the
Applicable Index by the Borrower does not occur on the Borrowing Date specified
therefor in the applicable Notice of Borrowing delivered by the Borrower, and
(ii) if any payment or prepayment of any Advance bearing interest that was
computed by reference to the Applicable Index is not made on a Payment Date or
pursuant to a Notice of Prepayment given by the Borrower. A certificate as to
any amounts payable pursuant to this Section 2.11 submitted to the Borrower by
any Lender (with a copy to the Agents, and accompanied by a reasonably detailed
calculation of such amounts and a description of the basis for requesting such
amounts) shall be conclusive in the absence of manifest error.

 



-63-

 

 

Section 2.12     Inability to Determine Rates. If, prior to the first day of any
Interest Accrual Period or prior to the date of any Advance, as applicable, the
Administrative Agent determines that for any reason adequate and reasonable
means do not exist for determining the Applicable Index for the applicable
Advances, the Administrative Agent will promptly so notify the Borrower, the
Collateral Agent and each Lender; provided that the Administrative Agent has
made a similar determination with respect to similarly situated borrowers in
similar facilities. Thereafter, the obligation of the Lenders to make or
maintain Advances based upon the Applicable Index shall be suspended until the
Administrative Agent (upon the instruction of the Majority Lenders) revokes such
notice; provided that new Dollar Advances may be made at, and existing Dollar
Advances would be maintained and converted to bear interest at, the Base Rate.
For the avoidance of doubt, this Section 2.12 shall not apply following the
occurrence of a Benchmark Transition Start Date with respect to LIBOR (Dollar).

 

Section 2.13     Rescission or Return of Payment. The Borrower agrees that, if
at any time (including after the occurrence of the Final Maturity Date) all or
any part of any payment theretofore made by it to any Secured Party or any
designee of a Secured Party is or must be rescinded or returned for any reason
whatsoever (including the insolvency, bankruptcy or reorganization of the
Borrower or any of its Affiliates), the obligation of the Borrower to make such
payment to such Secured Party shall, for the purposes of this Agreement, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence and this Agreement and any other applicable Facility
Document shall continue to be effective or be reinstated, as the case may be, as
to such obligations, all as though such payment had not been made.

 

Section 2.14     Post-Default Interest. The Borrower shall pay interest on all
Obligations (other than any Administrative Expenses) that are not paid when due
(after taking into account any applicable grace periods) for the period from the
due date thereof until the date the same is paid in full at the Post-Default
Rate. Interest payable at the Post-Default Rate shall be payable on each Payment
Date in accordance with the Priority of Payments.

 

Section 2.15     Payments Generally. (a)  All amounts owing and payable to any
Secured Party, any Affected Person or any Indemnified Party, in respect of the
Advances and other Obligations, including the principal thereof, interest, fees,
indemnities, expenses or other amounts payable under this Agreement or any other
Facility Document, shall be paid by the Borrower to the applicable recipient in
the applicable Available Currency, in immediately available funds, in accordance
with the Priority of Payments, and all without counterclaim, setoff, deduction,
defense, abatement, suspension or deferment. Each Lender shall provide wire
instructions to the Borrower and the Collateral Agent. All payments made by the
Collateral Agent pursuant to a Payment Date Report on any Payment Date shall be
wired by the Collateral Agent by 4:00 p.m. on such Payment Date. Prepayments to
be made pursuant to Section 2.06 for which the Collateral Agent has received a
Notice of Prepayment two (2) Business Days prior to the scheduled date of
prepayment shall be wired by the Collateral Agent by 2:00 p.m. on such date. All
other payments by the Borrower must be received by the Collateral Agent on or
prior to 3:00 p.m. on a Business Day (the Collateral Agent shall then wire such
funds to the Lenders by 5:00 p.m. on such Business Day); provided that, payments
received by the Collateral Agent after 3:00 p.m. or payments received by the
Lenders after 5:00 p.m. on a Business Day will be deemed to have been paid on
the next following Business Day. For the avoidance of doubt, for purposes of
Section 6.01, amounts paid by the Borrower shall be deemed received upon payment
by the Borrower to the Collateral Agent. At no time will the Collateral Agent
have any duty (express or implied) to fund (or front or advance) any amount
owing by the Borrower hereunder.

 



-64-

 

 

(b)          Except as otherwise expressly provided herein, all computations of
interest, fees and other Obligations shall be made on the basis of a year of 360
days for the actual number of days elapsed in computing interest on any Advance,
the date of the making of the Advance shall be included and the date of payment
shall be excluded; provided that, if an Advance is repaid on the same day on
which it is made, one day’s Interest shall be paid on such Advance;
provided further, that with respect to GBP Advances, such computations shall be
computed on the basis of a year of three hundred and sixty-five (365) days and
the actual number of days elapsed. All computations made by the Collateral Agent
or the Administrative Agent under this Agreement or any other Facility Document
shall be conclusive absent manifest error.

 

(c)          Any and all payments made by the Borrower under the Facility
Documents shall be made in the applicable Available Currency. Any Collections on
deposit in the Principal Collection Subaccount denominated in a Permitted
Currency may be converted by the Collateral Agent into an Available Currency on
any Business Day (other than a Payment Date) (x) at the direction of the
Servicer so long as no Event of Default exists either prior to or after giving
effect to such conversion (as shall be deemed certified by the Servicer upon
delivery of any such direction to the Collateral Agent) or (y) if an Event of
Default exists, at the direction of the Administrative Agent. The Servicer or
the Administrative Agent, as applicable, shall provide no less than two (2)
Business Days’ prior written notice to the Administrative Agent or the Servicer,
as applicable, and the Collateral Agent of any such conversion. The Servicer
shall instruct the Collateral Agent, no later than two (2) Business Days
immediately preceding each Payment Date, to convert amounts on deposit in the
applicable Collection Account into each Available Currency (pro rata based on
available amounts from each other Available Currency, unless otherwise directed
in writing by the Servicer) to the extent necessary to make payments required in
each Available Currency hereunder. All risks and expenses incident to such
conversion are the responsibility of the Borrower and the Collateral Agent shall
have (x) no responsibility for fluctuations in exchange rates affecting any
Collections or conversion thereof and (y) to the extent it complies with the
instructions provided by the Servicer or the Administrative Agent, no liability
for any losses incurred or resulting from the rates obtained in such foreign
exchange transactions.

 

Section 2.16        Extension of Facility Termination Date. The Borrower shall
have an option to extend the Facility Termination Date one time, by not longer
than one year, subject to the satisfaction of the following conditions precedent
(unless otherwise waived by the Administrative Agent and applicable Lenders in
their sole discretion):

 

(a)          each of the Lenders and the Administrative Agent consent to the
extension in their sole discretion (written notice of such consent to be
delivered to Borrower together with the requested extension fee (if applicable)
no later than thirty (30) days following receipt of the Extension Request
delivered pursuant to clause (e) below; provided that if the Borrower fails to
receive such consent from the Administrative Agent or any Lender within such
thirty-day period, the Administrative Agent and such Lender, as applicable,
shall be deemed to have denied such Extension Request);

 



-65-

 

 

(b)          as of the effective date of such extension, the representations and
warranties of the Borrower, the Equityholder and the Servicer set forth herein
and in the other Facility Documents are true and correct in all material
respects with the same force and effect as if made on and as of such date
(except to the extent that such representations and warranties expressly relate
to an earlier date); provided that if a representation or warranty is qualified
as to materiality, with respect to such representation or warranty, the
foregoing materiality qualifier shall be disregarded for the purposes of this
condition;

 

(c)          the Borrower shall have paid an extension fee to the Administrative
Agent, for the account of each Lender, in an amount to be mutually agreed upon
by the Borrower and such Lender;

 

(d)          no Default or Event of Default shall have occurred and be
continuing on the date on which the Extension Request is delivered in accordance
with the following clause (e) or on the Facility Termination Date then in
effect; and

 

(e)          the Borrower shall have delivered an Extension Request with respect
to the Facility Termination Date to the Administrative Agent not earlier than
one year after the Closing Date and not later than one hundred twenty (120) days
prior to the Facility Termination Date then in effect (which shall be promptly
forwarded by Administrative Agent to each Lender).

 

Section 2.17        Defaulting Lenders. (a)  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)           That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 13.01(d).

 



-66-

 

 

(ii)          Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Event of Default or Default exists), to the funding of any Advance in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; third, if
so determined by the Administrative Agent and the Borrower, to be held as cash
collateral for future funding obligations of that Defaulting Lender to fund
Advances under this Agreement; fourth, to the payment of any amounts owing to
other Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Event of Default or Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Advances in respect of which that Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Advances of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.17 shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)         For any period during which that Lender is a Defaulting Lender,
that Defaulting Lender shall not be entitled to receive any Unused Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to such Defaulting Lender).

 

(b)          If the Administrative Agent and the Borrower agree that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders in accordance with their respective Individual Lender
Maximum Funding Amounts, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Section 2.18        LIBOR (Dollar) Discontinuation. (a)  Without prejudice to
any other provision of this Agreement, each party hereto acknowledges and agrees
for the benefit of each of the other parties hereto: (a) LIBOR (Dollar) (i) may
be subject to methodological or other changes which could affect their value,
(ii) may not comply with applicable laws and regulations (such as the Regulation
(EU) 2016/1011 of the European Parliament and of the Council, as amended) and/or
(iii) may be permanently discontinued; and (b) the occurrence of any of the
aforementioned events and/or a Benchmark Transition Event may have adverse
consequences which may materially impact the economics of the financing
transactions contemplated under this Agreement.

 



-67-

 



 

(b)         Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Facility Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace LIBOR (Dollar) with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event or, to the extent BNP Paribas' Individual Lender Maximum Funding Amount is
at least 50% of the Maximum Facility Amount, Early Opt-in Election will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders, the Borrower, the
Servicer, the Equityholder and the Collateral Agent so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Majority Lenders. So long as BNP
Paribas' Individual Lender Maximum Funding Amount is less than 50% of the
Maximum Facility Amount, any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Majority
Lenders have delivered to the Administrative Agent written notice that such
Majority Lenders accept such amendment. No replacement of LIBOR (Dollar) with a
Benchmark Replacement pursuant to this Section 2.18 will occur prior to the
applicable Benchmark Transition Start Date.

 

(c)         Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Facility
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(d)         Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower, the Lenders, the
Servicer, the Equityholder and the Collateral Agent of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.18, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.18.

 

(e)         Benchmark Unavailability Period. Upon the Borrower's receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any Notice of Borrowing to be made or any continuation of an Advance
during any Benchmark Unavailability Period and, failing that, the Borrower will
be deemed to have converted any such request into a Notice of Borrowing of or
conversion of such Advance to bear interest at the Base Rate.

 



-68-

 

 

(f)           Certain Defined Terms. As used in this Section 2.18:

 

"Benchmark Replacement" means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR (Dollar)
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

"Benchmark Replacement Adjustment" means, with respect to any replacement of
LIBOR (Dollar) with an Unadjusted Benchmark Replacement for each applicable
Interest Accrual Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (a) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR (Dollar) with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
LIBOR (Dollar) with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

 

"Benchmark Replacement Conforming Changes" means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of "Interest Accrual Period," timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement; provided that the
Administrative Agent has made a similar determination with respect to similarly
situated borrowers in similar facilities).

 

"Benchmark Replacement Date" means the earlier to occur of the following events
with respect to LIBOR (Dollar):

 

(1)             in the case of clause (1) or (2) of the definition of "Benchmark
Transition Event," the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of LIBOR (Dollar) permanently or indefinitely ceases to provide
LIBOR (Dollar); or

 

(2)             in the case of clause (3) of the definition of "Benchmark
Transition Event," the date of the public statement or publication of
information referenced therein.

 



-69-

 

 

"Benchmark Transition Event" means the occurrence of one or more of the
following events with respect to LIBOR (Dollar):

 

(1)            a public statement or publication of information by or on behalf
of the administrator of LIBOR (Dollar) announcing that such administrator has
ceased or will cease to provide LIBOR (Dollar), permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBOR (Dollar);

 

(2)            a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR (Dollar), the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for LIBOR (Dollar), a resolution authority with jurisdiction over the
administrator for LIBOR (Dollar) or a court or an entity with similar insolvency
or resolution authority over the administrator for LIBOR (Dollar), which states
that the administrator of LIBOR (Dollar) has ceased or will cease to provide
LIBOR (Dollar) permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR (Dollar); or

 

(3)            a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR (Dollar) announcing that
LIBOR (Dollar) is no longer representative.

 

"Benchmark Transition Start Date" means (a) in the case of a Benchmark
Transition Event, the earlier of (x) the applicable Benchmark Replacement Date
and (y) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, by notice to the Borrower, the Servicer, the Lenders, the Equityholder
and the Collateral Agent.

 

"Benchmark Unavailability Period" means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR (Dollar)
and solely to the extent that LIBOR (Dollar) has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR (Dollar) for all purposes hereunder in accordance with Section
2.18 and (y) ending at the time that a Benchmark Replacement has replaced LIBOR
(Dollar) for all purposes hereunder pursuant to Section 2.18.

 



-70-

 

 

"Early Opt-in Election" means the occurrence of:

 

(1)             (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in this Section 2.18 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR (Dollar), and

 

(2)             (i) the election by the Administrative Agent or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders or by the
Required Lenders of written notice of such election to the Administrative Agent.

 

"Federal Reserve Bank of New York's Website" means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

"Relevant Governmental Body" means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

"SOFR" with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York's Website.

 

"Term SOFR" means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

"Unadjusted Benchmark Replacement" means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 



ARTICLE III

 
CONDITIONS PRECEDENT

 

Section 3.01     Conditions Precedent to Initial Advance. The obligation of each
Lender to make its initial Advance hereunder shall be subject to the
satisfaction (or written waiver) of the conditions set forth in Section 3.02 and
the conditions precedent that the Administrative Agent shall have received on or
before the Closing Date the following, each in form and substance reasonably
satisfactory to the Administrative Agent:

 

(a)         each of the Facility Documents (other than the Collateral Agent Fee
Letter, which shall be delivered directly to the Collateral Agent) duly executed
and delivered by the parties thereto, which shall each be in full force and
effect;

 



-71-

 

 

(b)         true and complete copies of the Constituent Documents of the
Borrower, the Equityholder and the Servicer as in effect on the Closing Date;

 

(c)         a certificate of a Responsible Officer of the Borrower certifying
(i) as to its Constituent Documents, (ii) as to its resolutions or other action
of its member approving this Agreement and the other Facility Documents to which
it is a party and the transactions contemplated hereby and thereby, (iii) that
its representations and warranties set forth in the Facility Documents to which
it is a party are true and correct in all material respects as of the Closing
Date (except to the extent such representations and warranties expressly relate
to any earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date), (iv) that no
Default or Event of Default has occurred and is continuing, and (v) as to the
incumbency and specimen signature of each of its Responsible Officers authorized
to execute the Facility Documents to which it is a party;

 

(d)         [Reserved];

 

(e)         [Reserved];

 

(f)          a certificate of a Responsible Officer of the Servicer certifying
(i) as to its Constituent Documents, (ii) as to its resolutions or other action
of its board of directors or members approving this Agreement and the other
Facility Documents to which it is a party and the transactions contemplated
hereby and thereby, (iii) that its representations and warranties set forth in
the Facility Documents to which it is a party are true and correct in all
material respects as of the Closing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date), and (iv) as to the incumbency and
specimen signature of each of its Responsible Officers authorized to execute the
Facility Documents to which it is a party;

 

(g)         financing statements (or the equivalent thereof in any applicable
foreign jurisdiction, as applicable) in proper form for filing on the Closing
Date, under the UCC with the Secretary of State of the State of Delaware and any
other applicable filing office in any applicable jurisdiction that the
Administrative Agent deems necessary or desirable in order to perfect the
interests in the Collateral contemplated by this Agreement;

 

(h)         copies of proper financing statement amendments (or the equivalent
thereof in any applicable foreign jurisdiction, as applicable), if any,
necessary to release all security interests and other rights of any Person in
the Collateral previously granted by the Borrower, the Equityholder or any
transferor;

(i)          legal opinions (addressed to each of the Secured Parties) of
counsel to the Borrower, the Equityholder, the Servicer, the Collateral Agent
and the Custodian, covering such matters as the Administrative Agent and its
counsel shall reasonably request;

 



-72-

 

 

(j)          evidence reasonably satisfactory to it that all of the Covered
Accounts shall have been established, and the Account Control Agreement shall
have been executed and delivered by the Borrower, the Collateral Agent and the
Securities Intermediary and shall be in full force and effect;

 

(k)         evidence that (i) all invoiced fees and expenses due and payable to
each Lender on or prior to the Closing Date have been received or will be
received contemporaneously with the Closing Date; (ii) the reasonable and
documented fees and expenses of Cadwalader, Wickersham & Taft LLP, counsel to
the Administrative Agent, in connection with the transactions contemplated
hereby (to the extent invoiced on or prior the Closing Date) shall have been
paid by the Borrower; and (iii) all other reasonable and documented up-front
expenses and fees (including legal fees of outside counsel and any fees required
under the Collateral Agent Fee Letter) that are invoiced at least one Business
Day prior to the Closing Date shall have been paid by the Borrower;

 

(l)          delivery of such Collateral (including any promissory note,
executed assignment agreements and Word or pdf copies of the principal credit
agreement for each initial Collateral Loan, to the extent received by the
Borrower) in accordance with the Custodian Agreement shall have been effected;

 

(m)        a certificate of a Responsible Officer of the Borrower, dated as of
the Closing Date, certifying to the effect that, in the case of each item of
Collateral pledged to the Collateral Agent, on the Closing Date and, in the case
of clauses (i) through (iii) below, immediately prior to the delivery thereof on
the Closing Date:

 

(i)          the Borrower is the owner of such Collateral free and clear of any
Liens except for those which are being released on the Closing Date or Permitted
Liens;

 

(ii)         the Borrower has not assigned, pledged or otherwise encumbered any
interest in such Collateral (or, if any such interest has been assigned, pledged
or otherwise encumbered, it has been released) other than Permitted Liens or
interests granted pursuant to this Agreement; and

 

(iii)        upon the grant by the Borrower, the Collateral Agent has a first
priority perfected security interest in the Collateral, except Permitted Liens
or as permitted by this Agreement; and

 

(n)         such other opinions, instruments, certificates and documents from
the Borrower as the Agents or any Lender shall have reasonably requested.

 



-73-

 

 

Section 3.02      Conditions Precedent to Each Advance. The obligation of each
Lender to make each Advance to be made by it (including the initial Advance) on
each Borrowing Date shall be subject to the fulfillment (or written waiver) of
the following conditions; provided that the conditions described in clauses (d)
and (e) (other than a Default or Event of Default described in Section 6.01(i))
below need not be satisfied if the proceeds of the Advance are used to fund
Revolving Collateral Loans or Delayed Drawdown Collateral Loans then owned by
the Borrower to fund the Revolving Reserve Account to the extent required under
Section 8.04:

 

(a)         subject to Section 2.02, the Administrative Agent must have received
and approved an Approval Request for the loan(s) the Borrower intends to
purchase with the proceeds of the Advance and such approval has not expired or
been rescinded or the loan(s) the Borrower intends to purchase with the proceeds
of the Advance must be on the current Approved List;

 

(b)         the Administrative Agent shall have received a Notice of Borrowing
with respect to such Advance (including the Borrowing Base Calculation Statement
attached thereto, all duly completed) delivered in accordance with Section 2.03;

 

(c)         immediately before and after the making of such Advance on the
applicable Borrowing Date, the Minimum OC Coverage Test shall be satisfied and
each Class Minimum OC Coverage Test shall be satisfied (as demonstrated on the
Borrowing Base Calculation Statement attached to such Notice of Borrowing) and
the Collateral Quality Test will be satisfied, maintained or improved;

 

(d)         each of the representations and warranties of the Borrower, the
Servicer and the Equityholder contained in the Facility Documents shall be true
and correct in all material respects as of such Borrowing Date (except to the
extent such representations and warranties expressly relate to any earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date as if made on such date);

 

(e)         no Default, Event of Default, Potential Servicer Removal Event or
Servicer Removal Event shall have occurred and be continuing at the time of the
making of such Advance or shall result upon the making of such Advance;

 

(f)          the Reinvestment Period shall not have terminated;

 

(g)         after giving effect to any Advance of an Available Currency not
denominated in Dollars, the Dollar Equivalent of the aggregate principal amount
of all Advances denominated in an Available Currency other than Dollars shall
not exceed the Non-Dollar Sublimit;

 

(h)         after giving effect to such Advance, the Dollar Equivalent of the
aggregate outstanding principal balance of the Advances shall not exceed an
amount equal to the Dollar Equivalent of the Maximum Facility Amount; and

 

(i)          after giving effect to such Advance, the Dollar Equivalent of the
aggregate outstanding principal balance of the Advances shall not exceed an
amount equal to the Dollar Equivalent of the sum of:

 

(i)          the Aggregate Net Collateral Balance, minus

 

(ii)         the Minimum Equity Amount, plus

 

(iii)        the aggregate amounts on deposit in the Principal Collection
Subaccount constituting Principal Proceeds.

 



-74-

 

 

ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES

 

Section 4.01      Representations and Warranties of the Borrower. The Borrower
represents and warrants to each of the Secured Parties on and as of each
Measurement Date, as follows:

 

(a)          Due Organization. It is a limited liability company duly formed and
validly existing under the laws of the State of Delaware, with full power and
authority to own and operate its assets and properties, conduct the business in
which it is now engaged and to execute and deliver and perform its obligations
under this Agreement and the other Facility Documents to which it is a party.

 

(b)          Due Qualification. It is duly qualified to do business and, to the
extent applicable, is in good standing in each other jurisdiction in which the
nature of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.

 

(c)          Due Authorization; Execution and Delivery; Legal, Valid and
Binding; Enforceability. The execution and delivery by it of, and the
performance of its obligations under, the Facility Documents to which it is a
party and the other instruments, certificates and agreements contemplated
thereby are within its powers and have been duly authorized by all requisite
action by it and have been duly executed and delivered by it and constitute its
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(d)          [Reserved.]

 

(e)          Non-Contravention. None of the execution and delivery by it of this
Agreement or the other Facility Documents to which it is a party, the Advances
or the pledge of the Collateral hereunder, the consummation of the transactions
herein or therein contemplated, or compliance by it with the terms, conditions
and provisions hereof or thereof, will (i) conflict with, or result in a breach
or violation of, or constitute a default under its Constituent Documents or
(ii) conflict with or contravene in any material respect, and with respect to
clause (B), result in the creation of a Lien (other than Permitted Liens) under,
(A) any Applicable Law, (B) any indenture, agreement or other contractual
restriction binding on or affecting it or any of its assets, including any
Related Document, or (C) any order, writ, judgment, award, injunction or decree
binding on or affecting it or any of its assets or properties.

 



-75-

 

 

 

(f)                Governmental Authorizations; Private Authorizations;
Governmental Filings. It has obtained, maintained and kept in full force and
effect all material Governmental Authorizations and material Private
Authorizations which are necessary for it to properly carry out its business,
and made all material Governmental Filings necessary for the execution and
delivery by it of the Facility Documents to which it is a party, the Advances
under this Agreement, the pledge of the Collateral under this Agreement and the
performance by it of its obligations under this Agreement and the other Facility
Documents to which it is a party.

  

(g)               Compliance with Agreements, Laws, Etc. It has duly observed
and complied in all material respects with all Applicable Laws relating to the
conduct of its business and its assets. It has preserved and kept in full force
and effect its legal existence. It has preserved and kept in full force and
effect its rights, privileges, qualifications and franchises, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

(h)               Location. Its office in which it maintains its limited
liability company books and records is located at the addresses set forth on
Schedule 5. Its registered office and jurisdiction of organization is the
jurisdiction referred to in Section 4.01(a).

 

(i)                 Investment Company Act. Neither it nor the pool of
Collateral is required to register as an “investment company” under the
Investment Company Act.

 

(j)                 ERISA. Neither it nor any member of the ERISA Group has, or
during the past six years had, any liability or obligation with respect to any
Plan or Multiemployer Plan that would reasonably be expected to result in a
Material Adverse Effect.

 

(k)               Taxes. It is a disregarded entity for U.S. federal income tax
purposes. It has filed all income tax returns and all other material tax returns
which are required to be filed by it, if any, and has paid all income taxes and
all other material taxes shown to be due and payable on such returns, if any, or
pursuant to any assessment received by any such Person other than any such
taxes, assessments or charges that are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
GAAP have been established.

 

(l)                Filings and Stamp Taxes. This Agreement is in proper legal
form under the applicable law of the jurisdiction of incorporation or formation
of the Borrower for the enforcement hereof or thereof against the Borrower, and
to ensure legality, validity, enforceability, priority or admissibility in
evidence of this Agreement it is not necessary that (i) this Agreement, or any
other document be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction of incorporation or
formation of the Borrower or (ii) that any registration charge or stamp or
similar tax be paid in any jurisdiction on or in respect of this Agreement or
any other document.

 



-76-

 

 

(m)             Plan Assets. Its assets are not treated and during the term of
this Agreement will not be treated as “plan assets” for purposes of 29 C.F.R.
Section 2510.3-101 and Section 3(42) of ERISA (the “Plan Asset Rule”) and the
Collateral is not and during the term of this Agreement will not be deemed to be
“plan assets” for purposes of the Plan Asset Rule.

 

(n)               Solvency. After giving effect to each Advance hereunder, and
the disbursement of the proceeds of such Advance, it is and will be Solvent.

 

(o)               Representations Relating to the Collateral. (i) It owns and
has good and marketable legal and beneficial title to all Collateral Loans and
other Collateral free and clear of any Lien or claim of any Person, other than
Permitted Liens;

 

(ii)               except for Permitted Liens or as contemplated by the Facility
Documents, it has not pledged, assigned, sold, granted a security interest in,
or otherwise conveyed any of the Collateral. It has not authorized the filing of
and is not aware of any financing statements or any equivalent filing in any
applicable jurisdiction against it that include a description of collateral
covering the Collateral other than any financing statement or any equivalent
filing in any applicable jurisdiction relating to the security interest granted
to the Collateral Agent hereunder, relating to assets sold or contributed to any
Person not prohibited hereunder, relating to the closing of a Permitted
Refinancing or a Permitted Securitization contemplated by Section 10.01(e) or
that has been terminated; and it is not aware of any judgment, PBGC liens or tax
lien filings against it or any of its assets;

 

(iii)               the Collateral constitutes Money, Cash, accounts (as defined
in Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined
in Section 9-102(a)(42) of the UCC), Uncertificated Securities, Certificated
Securities or Security Entitlements to Financial Assets resulting from the
crediting of Financial Assets to a “securities account” (as defined in
Section 8-501(a) of the UCC);

 

(iv)               all Covered Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC;

 

(v)                this Agreement creates a valid, continuing and, upon Delivery
of Collateral, filing of the financing statements referred to in clause (viii)
below and execution of the Account Control Agreement, perfected security
interest (as defined in Section 1-201(37) of the UCC) in the Collateral in favor
of the Collateral Agent, for the benefit and security of the Secured Parties,
which security interest is prior to all other Liens (other than Permitted Liens)
and claims and is enforceable as such against creditors of and purchasers from
it, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally or general principles of equity, regardless of
whether considered in a proceeding in equity or at law;

 



-77-

 

 

(vi)                it has received all consents and approvals required by the
terms of the Related Documents in respect of such Collateral to the pledge
hereunder to the Collateral Agent of its interest and rights in such Collateral;

 

(vii)               with respect to the Collateral that constitutes Security
Entitlements, all such Collateral has been and will have been credited to the
applicable Covered Account and the Securities Intermediary for each Covered
Account has agreed to treat all assets credited to such Covered Account as
Financial Assets;

 

(viii)              with respect to Collateral that constitutes accounts or
general intangibles (as defined in Section 9-102(a)(42) of the UCC), it has
caused or will have caused, on or prior to the Closing Date, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
the Collateral granted to the Collateral Agent, for the benefit and security of
the Secured Parties, hereunder (which it hereby agrees may be an “all assets”
filing);

 

(ix)                 it has taken all steps necessary to enable the Collateral
Agent to obtain “control” (within the meaning of the UCC) with respect to each
Covered Account;

 

(x)                 the Covered Accounts are in its name and not in the name of
any other Person. It has not instructed the Securities Intermediary of any
Covered Account to comply with the entitlement order of any Person other than
the Collateral Agent; provided that, until the Collateral Agent delivers a
notice of exclusive control, it and the Servicer may cause Cash in the Covered
Accounts to be invested in Eligible Investments, and the proceeds thereof to be
paid and distributed in accordance with this Agreement;

 

(xi)                all Covered Accounts constitute “securities accounts” as
defined in Section 8-501(a) of the UCC; and

 

(xii)               each Collateral Loan was originated without any fraud or
material misrepresentation by the Equityholder or, to the best of the Borrower’s
knowledge, on the part of the Obligor.

 

(p)               Eligibility. (i) The information contained in each Notice of
Borrowing delivered pursuant to Section 2.03, is an accurate and complete
listing of all Collateral Loans included in the Collateral as of the related
Borrowing Date and the information contained therein with respect to the
identity of such Collateral Loan and the amounts owing thereunder is true,
correct and complete as of the related Borrowing Date and (ii) with respect to
each Collateral Loan included in any calculation of the Borrowing Base or OC
Ratio, such Collateral Loan is an Eligible Collateral Loan at such time;
provided that, notwithstanding anything to contrary contained herein, to the
extent any such Collateral Loan is repurchased or otherwise removed from the
Borrowing Base pursuant to the Loan Sale Agreement, then no such breach of the
foregoing clause (ii) shall constitute an Event of Default or other breach of
this Agreement.

 

(q)               Anti-Corruption Laws and Anti-Terrorism Laws. None of the
Borrower, its subsidiaries, their respective directors or officers, or, to the
best knowledge of the Borrower, their respective employees or Persons
Controlling or Controlled by the Borrower has engaged in any activity or conduct
which would violate any applicable anti-bribery, anti-corruption, anti-terrorism
or anti-money laundering laws, regulations or rules in any applicable
jurisdiction and the Borrower has instituted and maintains policies and
procedures designed to prevent violation of such laws, regulations and rules.

 



-78-

 

 

(r)                Sanctions. None of the Borrower, its subsidiaries, their
respective directors or officers, or, to the best knowledge of the Borrower,
their respective employees or Persons Controlling or Controlled by the Borrower
is a Person that is, or is owned or controlled by Persons that are: (i) the
target of any Sanctions, including any government or governmental agency that is
the subject of Sanctions broadly prohibiting dealings with such government or
government agency (a “Sanctioned Person”) or (ii) located, organized or resident
in a country or territory that is, or whose government is, the subject of
Sanctions broadly prohibiting dealings with such government, country, or
territory (a “Sanctioned Country”).

 

(s)                No Default. Neither it nor any of its subsidiaries is in
default under or with respect to any contractual obligation or restriction that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(t)                 No Proceedings. There is no litigation, proceeding or
investigation pending or, to its knowledge, threatened against it before any
Governmental Authority (i) asserting the invalidity of any Facility Document to
which it is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by any Facility Document to which it is a party or
(iii) that could reasonably be expected to have a Material Adverse Effect.

 

(u)               Information. All information heretofore or hereafter furnished
by it or on its behalf to any Secured Party in connection with the Facility
Documents or any transaction contemplated hereby or thereby is and will be (when
taken as a whole) true, complete and correct in all material respects as of the
date such information is stated or certified and does not and will not omit to
state a material fact necessary to make the statements contained therein not
misleading; provided that solely with respect to information furnished by the
Borrower which was provided to the Borrower from an Obligor with respect to a
Collateral Loan, such information shall only need to be true, complete and
correct to the actual knowledge of the Borrower; provided further that, with
respect to projected financial information, the Borrower represents only that
such information represents the Borrower’s good faith estimates as of the date
of preparation thereof, based upon methods and data the Borrower believes to be
reasonable and accurate, but actual results during the periods covered by such
projections may differ materially from such projections.

 

(v)               Procedures. In selecting and disposing of the Collateral, no
selection procedures were employed which are intended to be adverse to the
interests of any Secured Party.

 

(w)             Volcker Rule. The transactions contemplated by this Agreement
and the other Facility Documents do not result in any Lender or the
Administrative Agent holding an “ownership interest” in a “covered fund” for
purposes of the Volcker Rule.

 



-79-

 

 

(x)               Set-Off, Etc. No Collateral Loan has been compromised,
adjusted, extended, satisfied, subordinated, rescinded, set-off or modified by
the Borrower, the Equityholder or the Obligor thereof (except, with respect to
the Obligor only, if such action has occurred to a Collateral Loan without the
consent of the Borrower or the Equityholder), and no Collateral Loan is subject
to compromise, adjustment, extension, satisfaction, subordination, rescission,
set–off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning such Collateral Loan or otherwise, by the Borrower, the Equityholder
or the Obligor with respect thereto (except, with respect to the Obligor only,
if such action has occurred to a Collateral Loan without the consent of the
Borrower or the Equityholder), except for any Material Modification or
amendments, extensions or modifications to such Collateral Loan otherwise
permitted under Section 11.04(b) and in accordance with the Servicing Standard.

 

Section 4.02        Representations and Warranties of the Servicer. The Servicer
represents and warrants to each of the other Secured Parties on and as of each
Measurement Date, as follows:

 

(a)               Due Organization. It is a corporation duly formed and validly
existing under the laws of Delaware, with full power and authority to own and
operate its assets and properties, conduct the business in which it is now
engaged and to execute and deliver and perform its obligations under this
Agreement and the other Facility Documents to which it is a party.

 

(b)               Due Qualification. It is duly qualified to do business and, to
the extent applicable, is in good standing in each other jurisdiction in which
the nature of its business, assets and properties, including the performance of
its obligations under this Agreement, the other Facility Documents to which it
is a party and its Constituent Documents, requires such qualification, except
where the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.

 

(c)               Due Authorization; Execution and Delivery; Legal, Valid and
Binding; Enforceability. The execution and delivery by it of, and the
performance of its obligations under the Facility Documents to which it is a
party and the other instruments, certificates and agreements contemplated
thereby are within its powers and have been duly authorized by all requisite
action by it and have been duly executed and delivered by it and constitute its
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(d)               [Reserved.]

 

(e)               Non-Contravention. None of the execution and delivery by it of
this Agreement or the other Facility Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will
(i) conflict with, or result in a breach or violation of, or constitute a
default under its Constituent Documents or (ii) conflict with or contravene in
any material respect, and with respect to clause (B), result in the creation of
a Lien (other than Permitted Liens) under, (A) any Applicable Law, (B) any
indenture, agreement or other contractual restriction binding on or affecting it
or any of its assets, including any Related Document, or (C) any order, writ,
judgment, award, injunction or decree binding on or affecting it or any of its
assets or properties, except, in the case of clauses (A), (B) and (C) above,
where such conflict, contravention, breach, violation or default could not
reasonably be expected to have a Material Adverse Effect.

 



-80-

 

 

(f)                Governmental Authorizations; Private Authorizations;
Governmental Filings. It has obtained, maintained and kept in full force and
effect all material Governmental Authorizations and material Private
Authorizations which are necessary for it to properly carry out its business,
and made all material Governmental Filings necessary for the execution and
delivery by it of the Facility Documents to which it is a party and the
performance by it of its obligations under this Agreement and the other Facility
Documents to which it is a party.

 

(g)               Compliance with Agreements, Laws, Etc. It has duly observed
and complied in all material respects with all Applicable Laws relating to the
conduct of its business and its assets. It has preserved and kept in full force
and effect its legal existence. It has preserved and kept in full force and
effect its rights, privileges, qualifications and franchises, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

(h)               [Reserved.]

 

(i)                 Taxes. It has filed all income tax returns and all other
material tax returns which are required to be filed by it, if any, and has paid
all income taxes and all other material taxes shown to be due and payable on
such returns, if any, or pursuant to any assessment received by any such Person
other than any such taxes, assessments or charges that are being contested in
good faith by appropriate proceedings and for which appropriate reserves in
accordance with GAAP have been established.

 

(j)                 [Reserved.]

 

(k)               Anti-Corruption Laws and Anti-Terrorism Laws. None of the
Servicer, its subsidiaries, their respective directors or officers, or, to the
best knowledge of the Servicer, their respective employees or Persons
Controlling or Controlled by the Servicer has engaged in any activity or conduct
which would violate any applicable anti-bribery, anti-corruption, anti-terrorism
or anti-money laundering laws, regulations or rules in any applicable
jurisdiction and the Servicer has instituted and maintains policies and
procedures designed to prevent violation of such laws, regulations and rules.

 

(l)                 Sanctions. None of the Servicer, its subsidiaries, their
respective directors or officers, or, to the best knowledge of the Servicer,
their respective employees or Persons Controlling or Controlled by the Servicer
is a Person that is, or is owned or controlled by Persons that are: (i) a
Sanctioned Person or (ii) located, organized or resident in, or whose government
is, a Sanctioned Country.

 

(m)             [Reserved.]

 



-81-

 

 

(n)               No Proceedings. There is no litigation, proceeding or
investigation pending or, to its knowledge, threatened against it before any
Governmental Authority (i) asserting the invalidity of any Facility Document to
which it is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by any Facility Document to which it is a party or
(iii) that could reasonably be expected to have a Material Adverse Effect.

 

(o)               Information. All information heretofore or hereafter furnished
by it or on its behalf to any Secured Party in connection with the Facility
Documents or any transaction contemplated hereby or thereby is and will be (when
taken as a whole) true, complete and correct in all material respects as of the
date such information is stated or certified and does not and will not omit to
state a material fact necessary to make the statements contained therein not
misleading; provided that solely with respect to information furnished by the
Servicer which was provided to the Servicer from an Obligor with respect to a
Collateral Loan, such information shall only need to be true, complete and
correct to the actual knowledge of the Servicer; provided further that, with
respect to projected financial information, the Servicer represents only that
such information represents the Servicer’s good faith estimates as of the date
of preparation thereof, based upon methods and data the Servicer believes to be
reasonable and accurate, but actual results during the periods covered by such
projections may differ materially from such projections.

 

(p)               Procedures. In selecting and disposing of the Collateral, no
selection procedures were employed which are intended to be adverse to the
interests of any Secured Party.

 

Section 4.03        Representations and Warranties of the Equityholder. The
Equityholder represents and warrants to each of the other Secured Parties on and
as of each Measurement Date, as follows:

 

(a)               Due Organization. It is a corporation duly formed and validly
existing under the laws of Delaware, with full power and authority to own and
operate its assets and properties, conduct the business in which it is now
engaged and to execute and deliver and perform its obligations under this
Agreement and the other Facility Documents to which it is a party.

 

(b)               Due Qualification. It is duly qualified to do business and, to
the extent applicable, is in good standing in each other jurisdiction in which
the nature of its business, assets and properties, including the performance of
its obligations under this Agreement, the other Facility Documents to which it
is a party and its Constituent Documents, requires such qualification, except
where the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.

 

(c)               Due Authorization; Execution and Delivery; Legal, Valid and
Binding; Enforceability. The execution and delivery by it of, and the
performance of its obligations under the Facility Documents to which it is a
party and the other instruments, certificates and agreements contemplated
thereby are within its powers and have been duly authorized by all requisite
action by it and have been duly executed and delivered by it and constitute its
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 



-82-

 

 

(d)               Investment Company Act. It (i) is not required to register as
an “investment company” under the Investment Company Act and (ii) has elected to
be regulated as a “business development company” for purposes of the Investment
Company Act.

 

(e)               Non-Contravention. None of the execution and delivery by it of
this Agreement or the other Facility Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will
(i) conflict with, or result in a breach or violation of, or constitute a
default under its Constituent Documents or (ii) conflict with or contravene in
any material respect, and with respect to clause (B), result in the creation of
a Lien (other than Permitted Liens) under, (A) any Applicable Law, (B) any
indenture, agreement or other contractual restriction binding on or affecting it
or any of its assets, including any Related Document, or (C) any order, writ,
judgment, award, injunction or decree binding on or affecting it or any of its
assets or properties, except, in the case of clauses (A), (B) and (C) above,
where such conflict, contravention, breach, violation or default could not
reasonably be expected to have a Material Adverse Effect.

 

(f)                Governmental Authorizations; Private Authorizations;
Governmental Filings. It has obtained, maintained and kept in full force and
effect all material Governmental Authorizations and material Private
Authorizations which are necessary for it to properly carry out its business,
and made all material Governmental Filings necessary for the execution and
delivery by it of the Facility Documents to which it is a party and the
performance by it of its obligations under this Agreement and the other Facility
Documents to which it is a party.

 

(g)               Compliance with Agreements, Laws, Etc. It has duly observed
and complied in all material respects with all Applicable Laws relating to the
conduct of its business and its assets. It has preserved and kept in full force
and effect its legal existence. It has preserved and kept in full force and
effect its rights, privileges, qualifications and franchises, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

(h)               [Reserved.]

 

(i)                 Taxes. It has filed all income tax returns and all other
material tax returns which are required to be filed by it, if any, and has paid
all income taxes and all other material taxes shown to be due and payable on
such returns, if any, or pursuant to any assessment received by any such Person
other than any such taxes, assessments or charges that are being contested in
good faith by appropriate proceedings and for which appropriate reserves in
accordance with GAAP have been established.

 

(j)                 Anti-Corruption Laws and Anti-Terrorism Laws. None of the
Equityholder, its subsidiaries, their respective directors or officers, or, to
the best knowledge of the Equityholder, their respective employees or Persons
Controlling or Controlled by the Equityholder has engaged in any activity or
conduct which would violate any applicable anti-bribery, anti-corruption,
anti-terrorism or anti-money laundering laws, regulations or rules in any
applicable jurisdiction and the Equityholder has instituted and maintains
policies and procedures designed to prevent violation of such laws, regulations
and rules.

 



-83-

 

 

(k)               Sanctions. None of the Equityholder, its subsidiaries, their
respective directors or officers, or, to the best knowledge of the Equityholder,
their respective employees or Persons Controlling or Controlled by the
Equityholder is a Person that is, or is owned or controlled by Persons that are:
(i) a Sanctioned Person or (ii) located, organized or resident in, or whose
government is, a Sanctioned Country.

 

(l)                 No Default. Neither it nor any of its subsidiaries is in
default under or with respect to any contractual obligation or restriction that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(m)             No Proceedings. There is no litigation, proceeding or
investigation pending or, to its knowledge, threatened against it before any
Governmental Authority (i) asserting the invalidity of any Facility Document to
which it is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by any Facility Document to which it is a party or
(iii) that could reasonably be expected to have a Material Adverse Effect.

 

(n)               Information. All information heretofore or hereafter furnished
by it or on its behalf in its capacity as Equityholder to any Secured Party in
connection with the Facility Documents or any transaction contemplated hereby or
thereby is and will be (when taken as a whole) true, complete and correct in all
material respects as of the date such information is stated or certified and
does not and will not omit to state a material fact necessary to make the
statements contained therein not misleading.

 

(o)               Originator. It is an “originator” for the purposes of the
Securitisation Regulation in respect of the Retention Holder Originated
Collateral Loans.

 

(p)               Establishment. It has established, and, in its capacity as
Servicer, manages the securitisation contemplated by the Facility Documents.

 

(q)               Sole purpose. It (i) is not an entity that has been
established or operates for the sole purpose of securitising exposures and (ii)
has the capacity to meet its payment obligations from resources not related to
the exposures it securitises.

 

(r)                Collateral Loans. As of the date hereof, more than 50% of the
Collateral Loans held by the Borrower are Retention Holder Originated Collateral
Loans.

 



-84-

 

 

ARTICLE V

 

COVENANTS

Section 5.01        Affirmative Covenants of the Borrower. The Borrower
covenants and agrees that, until the Collection Date:

 

(a)               Compliance with Agreements, Laws, Etc. It shall (i) duly
observe and comply in all material respects with all Applicable Laws relative to
the conduct of its business or to its assets, (ii) preserve and keep in full
force and effect its legal existence, (iii) preserve and keep in full force and
effect its rights, privileges, qualifications and franchises, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, (iv) comply with the terms and conditions of each Facility
Document to which it is a party, its Constituent Documents and each Related
Document to which it is a party and (v) obtain, maintain and keep in full force
and effect all Governmental Authorizations, Private Authorizations and
Governmental Filings which are necessary to properly carry out its business and
the transactions contemplated to be performed by it under the Facility Documents
to which it is a party, its Constituent Documents and the Related Documents to
which it is a party, except, in the case of this clause (v), where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

 

(b)               Enforcement.

 

(i)                It shall not take any action that would release any Obligor
from any of such Obligor’s material covenants or obligations under any
instrument or agreement included in the Collateral, except in the case of
(A) repayment of Collateral Loans, (B) subject to the terms of this Agreement,
(1) amendments to Collateral Loans in accordance with the Servicing Standard and
(2) actions taken in connection with the work out or restructuring of any
Collateral Loan in accordance with the provisions hereof, and (C) other actions
by the Servicer required hereby or otherwise to the extent not prohibited by, or
in conflict with, this Agreement.

 

(ii)               It will perform all of its obligations and agreements
contained in this Agreement or any other Facility Document to which such Person
is a party.

 

(c)               Further Assurances. It shall promptly upon the reasonable
request of either Agent or the Required Lenders (through the Administrative
Agent), at its expense, execute and deliver such further instruments and take
such further action in order to maintain and protect the Collateral Agent’s
first-priority perfected security interest in the Collateral pledged by the
Borrower for the benefit of the Secured Parties free and clear of any Liens
(other than Permitted Liens). At the request of either Agent or the Required
Lenders (through the Administrative Agent), it shall promptly take, at the
Borrower’s expense, such further action in order to establish and protect the
rights, interests and remedies created or intended to be created under this
Agreement in favor of the Secured Parties in the Collateral, including all
actions which are necessary to (x) enable the Secured Parties to enforce their
rights and remedies under this Agreement and the other Facility Documents, and
(y) effectuate the intent and purpose of, and to carry out the terms of, the
Facility Documents.

 



-85-

 

 

(d)               Financial Statements; Other Information. It shall provide to
the Administrative Agent or cause to be provided to the Administrative Agent
(with enough additional copies for each Lender):

 

(i)                within 120 days after the end of each fiscal year of the
Equityholder, an annual report of the Equityholder containing an audited
consolidated statement (together with a consolidating schedule showing the
balance sheet and income statement of the Borrower) of assets, liabilities, and
capital as of the end of such fiscal year, and audited consolidated statements
(together with a consolidating schedule showing the balance sheet and income
statement of the Borrower) of operations and cash flows, for the year then
ended, prepared in accordance with GAAP, each reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Equityholder and its consolidated subsidiaries on a
consolidated basis; provided, that the financial statements required to be
delivered pursuant to this clause (i) which are made available via EDGAR, or any
successor system of the Securities Exchange Commission, in the Equityholder’s
annual report on Form 10-K, shall be deemed delivered to the Administrative
Agent on the date the Borrower provides or causes to be provided to the
Administrative Agent notification that such documents are made available;

 

(ii)               within 60 days after the end of each of the first three
quarters of each fiscal year of the Equityholder, an unaudited financial report
of the Equityholder containing a consolidated statement (together with a
consolidating schedule showing the balance sheet and income statement of the
Borrower) of assets, liabilities, and capital, consolidated statements (together
with a consolidating schedule showing the balance sheet and income statement of
the Borrower) of operations, and a market value report regarding the
Equityholder’s investments, in each case for the period then ended, all
certified by one of its senior financial officers as presenting fairly in all
material respects the financial condition and results of operations of the
Equityholder and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided, that the financial
statements required to be delivered pursuant to this clause (ii) which are made
available via EDGAR, or any successor system of the Securities Exchange
Commission, in the Equityholder’s quarterly report on Form 10-Q, shall be deemed
delivered to the Administrative Agent on the date the Borrower provides or
causes to be provided to the Administrative Agent notification that such
documents are made available;

 

(iii)                (x) a certificate of a Responsible Officer of the Borrower
within three Business Days after a Responsible Officer of the Borrower obtains
actual knowledge of the occurrence and continuance of any (A) Default, (B) Event
of Default, (C) event or occurrence that has resulted or could reasonably be
expected to result in a Material Adverse Effect or (D) receipt of notice from
the agent on a Collateral Loan that the related Obligor has defaulted (beyond
applicable grace periods) in the payment of principal or interest, and (y) a
notice from a Responsible Officer of the Borrower (which may be by email) within
the later of (1) three Business Days after a Responsible Officer of the Borrower
obtains actual knowledge or (2) fifteen Business Days after the Borrower
receives notice of the occurrence and continuance of any (A) Revaluation Event,
including any Revaluation Event with respect to a Recurring Revenue Loan or a
Cap Adjusted Loan (except that Revaluation Events under clauses (d), (e) and (f)
thereof must be notified hereunder within three Business Days after a
Responsible Officer of the Borrower obtains actual knowledge) or (B) Collateral
Loan that ceases to be an Eligible Collateral Loan, in each case setting forth
the details thereof and the action, if any, which the Borrower is taking or
proposes to take with respect thereto;

 



-86-

 

 

(iv)              from time to time such additional information regarding the
Borrower’s financial position or business and the Collateral (including
reasonably detailed calculations of the Minimum OC Coverage Test and the
Collateral Quality Test) as the Administrative Agent or the Required Lenders
(through the Administrative Agent) may reasonably request if reasonably
available without undue burden or expense;

 

(v)              promptly after the occurrence of any ERISA Event, notice of
such ERISA Event and copies of any material communications with all Governmental
Authorities or any Multiemployer Plan received by the Borrower with respect to
such ERISA Event;

 

(vi)              promptly following any reasonable request by the
Administrative Agent or any Lender, all documentation and other information that
the Administrative Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer,” anti-money laundering
and sanctions rules and regulations, including the PATRIOT Act;

 

(vii)            within two Business Days after a Responsible Officer of the
Borrower obtains actual knowledge thereof, provide notice to the Administrative
Agent of any settlement of, material judgment (including a material judgment
with respect to the liability phase of a bifurcated trial) in or commencement of
any material labor controversy, material litigation, material action, material
suit or material proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
directly and adversely affecting in any material respect the Collateral (taken
as a whole), the Facility Documents, or any Secured Party’s interest in the
Collateral; and

 

(viii)            with respect to each Obligor of a Collateral Loan: (1) within
ten (10) Business Days of the completion of the Servicer’s portfolio review of
such Obligor (which, for each Obligor shall occur no less frequently than four
(4) times per calendar year) (I) the most recent financial reporting packages
that correspond to such portfolio review with respect to such Obligor and with
respect to each related Collateral Loan (including any attached or included
information, statements and calculations) received as of the date of the
Servicer’s most recent portfolio review and (II) the internal monitoring report
prepared by the Servicer with respect to each Obligor and (2) upon demand by the
Administrative Agent, such other information as the Administrative Agent may
reasonably request with respect to any Collateral Loan or Obligor (to the extent
reasonably available to the Servicer).

 



-87-

 

 

(e)               Access to Records and Documents. It shall permit the
Administrative Agent (or any Person designated by the Administrative Agent as
its agent or representative, subject to delivery of standard confidentiality
agreements) to, upon reasonable advance notice and during normal business hours,
visit and inspect and make copies thereof at reasonable intervals: (i) its
books, records and accounts relating to its business, financial condition,
operations, assets and its performance under the Facility Documents and the
Related Documents and to discuss the foregoing with its and such Person’s
officers, partners, employees and accountants, and (ii) the Related Documents
with respect to the Collateral; provided that, so long as no Event of Default
has occurred, the Borrower shall be responsible for all costs and expenses for
only one such visit per fiscal year by the Lenders and the Administrative Agent.
The Administrative Agent shall be permitted to schedule such visits on behalf of
the Lenders and shall (1) coordinate in good faith with the Lenders to determine
dates which are acceptable to a majority of the Lenders and whenever possible
occur on one such date as a single group and (2) provide 10 days’ prior notice
to the Lenders of any such visit and any Lender shall be permitted to accompany
the Administrative Agent in such visit.

 

(f)                Use of Proceeds. It shall use the proceeds of each Advance
made hereunder solely:

 

(i)                to fund or pay the purchase price of Collateral Loans or
Eligible Investments acquired by the Borrower in accordance with the terms and
conditions set forth herein (it being understood that the Borrower may request
an Advance to fund the applicable Advance Rate of one or more Collateral Loans
either on the date of acquisition or at a later time during the Reinvestment
Period pursuant to Article II);

 

(ii)               to fund additional extensions of credit under Revolving
Collateral Loans and Delayed Drawdown Collateral Loans purchased in accordance
with the terms of this Agreement;

 

(iii)               to fund the Revolving Reserve Account on or prior to the
Facility Termination Date to the extent the Revolving Reserve Account is
required to be funded pursuant to Section 8.04 (and the Borrower shall submit a
Notice of Borrowing requesting Advances for a Borrowing Date falling no more
than five and no less than one Business Day prior to the Facility Termination
Date with a Requested Amount sufficient to fully fund the Revolving Reserve
Account under Section 8.04); and

 

(iv)                to make Permitted Distributions or Permitted Tax
Distributions.

Without limiting the foregoing, it shall use the proceeds of each Advance in a
manner that does not, directly or indirectly, violate any provision of its
Constituent Documents or any Applicable Law, including Regulation T, Regulation
U and Regulation X.

 

(g)               Information and Reports. Each Notice of Borrowing, each
Payment Date Report and all other written information, reports, certificates and
statements furnished by or on behalf of it to any Secured Party for purposes of
or in connection with this Agreement, the other Facility Documents or the
transactions contemplated hereby or thereby shall be true, complete and correct
in all material respects as of the date such information is stated or certified;
provided that solely with respect to information furnished by the Borrower which
was provided to the Borrower from an Obligor with respect to a Collateral Loan,
such information shall only need to be true, complete and correct to the actual
knowledge of the Borrower; provided further that, with respect to projected
financial information, the Borrower represents only that such information
represents the Borrower’s good faith estimates as of the date of preparation
thereof, based upon methods and data the Borrower believes to be reasonable and
accurate, but actual results during the periods covered by such projections may
differ materially from such projections.

 



-88-

 

 

(h)               Opinions as to Collateral. On or before each five year
anniversary of the Closing Date, at the request of the Administrative Agent, it
shall furnish to the Agents an opinion of counsel addressed to the Agents and
the Borrower stating that, in the opinion of such counsel, as of the date of
such opinion, under the Delaware UCC, the UCC financing statement(s) filed in
connection with the lien and security interest created by this Agreement shall
remain effective and no additional financing statements, continuation statements
or amendments with respect to such financing statement(s) shall be required to
be filed in the State of Delaware from the date thereof through the next five
years to maintain the perfection of the security interest of this Agreement as
such security interest otherwise exists on the date thereof.

 

(i)                 No Other Business. It shall not engage in any business or
activity other than borrowing Advances pursuant to this Agreement, funding,
acquiring, owning, holding, administering, selling, enforcing, lending,
exchanging, redeeming, pledging, contracting for the management of and otherwise
dealing with Collateral Loans, Eligible Investments and the Collateral in
connection therewith and entering into and performing its obligations under the
Facility Documents, any applicable Related Documents and any other agreement
contemplated by this Agreement.

 

(j)                 Tax Matters. It shall remain a disregarded entity for U.S.
federal income tax purposes. It shall (and each Lender hereby agrees to) treat
the Advances and the Notes as debt for U.S. federal income tax purposes and will
take no contrary position, unless otherwise required pursuant to a closing
agreement with the U.S. Internal Revenue Service or a non-appealable judgment of
a court of competent jurisdiction. It will file (or cause to be filed) on a
timely basis all income and other material Tax returns required to be filed by
it, if any, and will pay all income and other material Taxes due and payable by
it and any assessments made against it or any of its property (other than any
amount the validity of which is contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP are
provided on the books of the Borrower).

 

(k)               Compliance with Legal Opinions. The Borrower shall take all
other actions necessary to maintain the accuracy of the factual assumptions set
forth in the legal opinions of Latham & Watkins LLP, as special counsel to the
Borrower, issued on the Closing Date and relating to the issues of substantive
consolidation.

 



-89-

 

 

Section 5.02        Covenants of the Servicer. The Servicer covenants and agrees
that, until the Collection Date:

 

(a)               Compliance with Agreements, Laws, Etc. It shall (i) duly
observe and comply in all material respects with all Applicable Laws relative to
the conduct of its business or to its assets, (ii) preserve and keep in full
force and effect its legal existence, (iii) preserve and keep in full force and
effect its rights, privileges, qualifications and franchises, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, (iv) comply with the terms and conditions of each Facility
Document to which it is a party and its Constituent Documents and (v) obtain,
maintain and keep in full force and effect all Governmental Authorizations,
Private Authorizations and Governmental Filings which are necessary to properly
carry out its business and the transactions contemplated to be performed by it
under the Facility Documents to which it is a party and its Constituent
Documents, except, in the case of this clause (v), where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

(b)               Enforcement. It shall not take any action that would release
any Obligor from any of such Obligor’s material covenants or obligations under
any instrument or agreement included in the Collateral, except in the case of
(A) repayment of Collateral Loans, (B) subject to the terms of this Agreement,
(1) amendments to Collateral Loans in accordance with the Servicing Standard and
(2) actions taken in connection with the work out or restructuring of any
Collateral Loan in accordance with the provisions hereof, and (C) other actions
by the Servicer required hereby or otherwise to the extent not prohibited by, or
in conflict with, this Agreement.

 

(c)               Further Assurances. It shall promptly upon the reasonable
request of either Agent or the Required Lenders (through the Administrative
Agent), at its expense, execute and deliver such further instruments and take
such further action in order to maintain and protect the Collateral Agent’s
first-priority perfected security interest in the Collateral pledged by the
Borrower for the benefit of the Secured Parties free and clear of any Liens
(other than Permitted Liens). At the request of either Agent or the Required
Lenders (through the Administrative Agent), it shall promptly take, at the
Borrower’s expense, such further action in order to establish and protect the
rights, interests and remedies created or intended to be created under this
Agreement in favor of the Secured Parties in the Collateral, including all
actions which are necessary to (x) enable the Secured Parties to enforce their
rights and remedies under this Agreement and the other Facility Documents, and
(y) effectuate the intent and purpose of, and to carry out the terms of, the
Facility Documents.

 

(d)               Other Information. It shall provide to the Administrative
Agent or cause to be provided to the Administrative Agent:

 

(i)                (x) a certificate of a Responsible Officer of the Servicer
within three (3) Business Days after a Responsible Officer of the Servicer
obtains actual knowledge of the occurrence and continuance of any (A) Default,
(B) Event of Default, (C) Potential Servicer Removal Event, (D) Servicer Removal
Event, (E) event or occurrence that has resulted or could reasonably be expected
to result in a Material Adverse Effect or (F) receipt of notice from the agent
on a Collateral Loan that the related Obligor has defaulted (beyond applicable
grace periods) in the payment of principal or interest, and (y) a notice from a
Responsible Officer of the Servicer (which may be by email) within the later of
(1) three Business Days after a Responsible Officer of the Servicer obtains
actual knowledge or (2) fifteen Business Days after the Borrower receives notice
of the occurrence and continuance of any (A) Revaluation Event, including any
Revaluation Event with respect to a Recurring Revenue Loan or a Cap Adjusted
Loan (except that Revaluation Events under clauses (d), (e) and (f) thereof must
be notified hereunder within three Business Days after a Responsible Officer of
the Servicer obtains actual knowledge), (B) Material Modification or (C)
Collateral Loan that ceases to be an Eligible Collateral Loan, in each case
setting forth the details thereof and the action, if any, which the Servicer is
taking or proposes to take with respect thereto;

 



-90-

 

 

(ii)               from time to time such additional information regarding the
Collateral (including reasonably detailed calculations of the Minimum OC
Coverage Test and the Collateral Quality Test) as the Administrative Agent or
the Required Lenders (through the Administrative Agent) may reasonably request
if reasonably available without undue burden or expense;

 

(iii)               a Borrowing Base Calculation Statement on (A) each date on
which the Servicer sells or substitutes (or commits to sell or substitute, as
the case may be) any Collateral Loan and (B) each other date reasonably
requested by the Administrative Agent upon at least two (2) Business Days’
notice to the Servicer;

 

(iv)              promptly following any reasonable request by the
Administrative Agent or any Lender, all documentation and other information that
the Administrative Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer,” anti-money laundering
and sanctions rules and regulations, including the PATRIOT Act; and

 

(v)               within two (2) Business Days after a Responsible Officer of
the Servicer obtains actual knowledge thereof, provide notice to the
Administrative Agent of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, directly and adversely affecting in any material respect the Collateral
(taken as a whole), the Facility Documents, or any Secured Party’s interest in
the Collateral.

 

(e)               Access to Records and Documents. It shall permit the
Administrative Agent (or any Person designated by the Administrative Agent as
its agent or representative, subject to delivery of standard confidentiality
agreements) to, upon reasonable advance notice and during normal business hours,
visit and inspect and make copies thereof at reasonable intervals its books,
records and accounts relating to the Collateral, the Borrower, the Facility
Documents and the performance of the Servicer under the Facility Documents and
to discuss the foregoing with its and such Person’s applicable officers,
partners, employees and accountants; provided that so long as no Event of
Default has occurred the Borrower shall be responsible for all costs and
expenses for only one such visit per fiscal year by the Lenders and the
Administrative Agent. The Administrative Agent shall be permitted to schedule
such visits on behalf of the Lenders and shall (1) coordinate in good faith with
the Lenders to determine dates which are acceptable to a majority of the Lenders
and whenever possible occur on one such date as a single group and (2) provide
10 days’ prior notice to the Lenders of any such visit and any Lender shall be
permitted to accompany the Administrative Agent in such visit.

 



-91-

 

 

(f)                Information and Reports. Each Notice of Borrowing, each
Payment Date Report and all other written information, reports, certificates and
statements furnished by or on behalf of it to any other Secured Party for
purposes of or in connection with this Agreement, the other Facility Documents
or the transactions contemplated hereby or thereby shall be true, complete and
correct in all material respects as of the date such information is stated or
certified; provided that solely with respect to information furnished by the
Servicer which was provided to the Servicer from an Obligor with respect to a
Collateral Loan, such information shall only need to be true, complete and
correct to the actual knowledge of the Servicer; provided further that, with
respect to projected financial information, the Servicer represents only that
such information represents the Servicer’s good faith estimates as of the date
of preparation thereof, based upon methods and data the Servicer believes to be
reasonable and accurate, but actual results during the periods covered by such
projections may differ materially from such projections.

 

(g)               Collections. It shall direct any agent or administrative agent
for any Collateral Loan to remit all payments and collections with respect to
such Collateral Loan and, if applicable, to direct the Obligor with respect to
such Collateral Loan to remit all such payments and collections with respect to
such Collateral Loan directly to the Collection Account.

 

(h)               Priority of Payments. It shall instruct the Collateral Agent
to apply all Interest Proceeds and Principal Proceeds solely in accordance with
the Priority of Payments and the other provisions of this Agreement.

 

(i)                 Anti-Corruption Laws and Sanctions. The Servicer shall
maintain policies and procedures designed to prevent violation of any applicable
anti-bribery, anti-corruption, anti-terrorism or anti-money laundering laws,
regulations or rules in any applicable jurisdiction. The Servicer shall not use
the proceeds of the loan hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, sister company, joint venture partner
or any other Person (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is, a
Sanctioned Person or Sanctioned Country, or (ii) in any other manner that would
result in a violation of Sanctions, any applicable anti-bribery,
anti-corruption, anti-terrorism or anti-money laundering laws, regulations or
rules in any applicable jurisdiction by any Person (including any Person
participating in the loan hereunder, whether as underwriter, advisor, investor,
lender, hedge provider, facility or security agent or otherwise).

 

Section 5.03        Negative Covenants of the Borrower. The Borrower covenants
and agrees that, until the Collection Date:

 

(a)               Restrictive Agreements. It shall not enter into or suffer to
exist or permit to become effective any agreement that prohibits, limits or
imposes any condition upon its ability to create, incur, assume or suffer to
exist any Lien (other than Permitted Liens) upon any of its property or revenues
constituting Collateral, whether now owned or hereafter acquired, to secure its
obligations under the Facility Documents other than this Agreement and the other
Facility Documents.

 



-92-

 

 

(b)               Liquidation; Merger; Sale of Collateral. It shall not
consummate any plan of liquidation, dissolution, partial liquidation, merger,
consolidation or division (or suffer any liquidation, dissolution or partial
liquidation) nor sell, transfer, exchange or otherwise dispose of any of its
assets, or enter into an agreement or commitment to do so or enter into or
engage in any business with respect to any part of its assets, except as
expressly permitted by this Agreement and the other Facility Documents
(including in connection with the repayment in full of the Obligations).

 

(c)               Amendments to Constituent Documents, Etc. Without the consent
of the Administrative Agent (such consent not to be unreasonably withheld or
delayed), (i) it shall not amend, modify or take any action inconsistent with
its Constituent Documents and (ii) it will not amend, modify or waive in any
material respect any term or provision in any Facility Document (other than in
accordance with the respective terms thereof).

 

(d)               ERISA. It shall not establish or incur any liability or
obligation with respect to any Plan or Multiemployer Plan and no member of the
ERISA Group shall establish or incur any liability or obligation with respect to
any Plan or Multiemployer Plan that in each case would reasonably be expected to
result in a Material Adverse Effect.

 

(e)               Liens. It shall not sell, pledge, assign or transfer to any
other Person, or grant, create, incur, assume or suffer to exist any Lien on any
of its assets now owned or hereafter acquired by it at any time, except for
Permitted Liens or as otherwise expressly permitted by this Agreement and the
other Facility Documents.

 

(f)                Margin Requirements; Covered Transactions. It shall not
(i) extend credit to others for the purpose of buying or carrying any Margin
Stock in such a manner as to violate Regulation T or Regulation U or (ii) use
all or any part of the proceeds of any Advance, whether directly or indirectly,
and whether immediately, incidentally or ultimately, for any purpose that
violates the provisions of the Regulations of the Board of Governors, including,
to the extent applicable, Regulation U and Regulation X.

 

(g)               Changes to Filing Information; Change of Location of
Underlying Instruments. It shall not change its name or its jurisdiction of
organization from that referred to in Section 4.01(a), unless it gives thirty
(30) days’ (or such shorter period as agreed to by the Administrative Agent)
prior written notice to the Agents and takes all actions that the Administrative
Agent or the Required Lenders (through the Administrative Agent) reasonably
request and determine to be necessary to protect and perfect the Collateral
Agent’s perfected security interest in the Collateral. It shall not, without the
prior consent of the Administrative Agent, consent to the Collateral Agent
moving any Certificated Securities or Instruments, unless the Borrower has given
at least ten (10) days’ (or such shorter period as agreed to by the
Administrative Agent) written notice to the Administrative Agent and has taken
all actions required under the UCC of each relevant jurisdiction in order to
ensure that the Collateral Agent’s first priority perfected security interest
(subject to Permitted Liens) continues in full effect.

 



-93-

 

 

(h)               Transactions with Affiliates. It shall not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, the Servicer, the Equityholder and/or any of their Affiliates
(including sales of Defaulted Collateral Loans and other Collateral Loans),
unless (x) such transaction is upon terms no less favorable to the Borrower than
it would obtain in a comparable arm’s length transaction with a Person that is
not an Affiliate (it being agreed that any purchase or sale at par shall be
deemed to comply with this provision) or (y) the Borrower has received the prior
written consent of the Administrative Agent with respect to such transaction.
Notwithstanding the foregoing or anything to the contrary contained herein,
nothing shall prohibit Borrower from (i) transferring or distributing the
Collateral Loans to the Equityholder or an Affiliate of the Equityholder, as
applicable, in accordance with Article X, (ii) making Permitted Distributions
(in accordance with the definition thereof) to the Equityholder, (iii) making
Permitted Tax Distributions (in accordance with the definition thereof) or (iv)
effecting any transactions in accordance with the terms of the Loan Sale
Agreement.

 

(i)                 Investment Company Restriction. It shall not and shall not
permit the pool of Collateral to become required to register as an “investment
company” under the Investment Company Act.

 

(j)                 Anti-Corruption and Sanctions. The Borrower shall ensure
that policies and procedures applicable to it are maintained that are designed
to prevent violation of any applicable anti-bribery, anti-corruption,
anti-terrorism or anti-money laundering laws, regulations or rules in any
applicable jurisdiction. The Borrower shall not use the proceeds of the loan
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, sister company, joint venture partner or any other Person (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, a Sanctioned Person or
Sanctioned Country, or (ii) in any other manner that would result in a violation
of Sanctions, any applicable anti-bribery, anti-corruption, anti-terrorism or
anti-money laundering laws, regulations or rules in any applicable jurisdiction
by any Person (including any Person participating in the loan hereunder, whether
as underwriter, advisor, investor, lender, hedge provider, facility or security
agent or otherwise).

 

(k)                [Reserved.]

 

(l)                 Indebtedness; Guarantees; Securities; Other Assets. It shall
not incur or assume or guarantee any indebtedness, obligations (including
contingent obligations) or other liabilities, or issue any additional
securities, whether debt or equity, in each case other than (i) pursuant to or
as expressly permitted by this Agreement and the other Facility Documents,
including expenses payable in the ordinary course of business, (ii) obligations
under its Constituent Documents or (iii) pursuant to customary indemnification,
expense reimbursement and similar provisions under the Related Documents. It
shall not acquire any Collateral Loan or other property other than as expressly
permitted under the Facility Documents, it being understood and agreed that the
Borrower shall be permitted to acquire Collateral Loans from the Servicer, the
Equityholder and/or their Affiliates and from unaffiliated third parties.

 



-94-

 

 

(m)             Validity of this Agreement. It shall not (i) take any action or
omit to take any action, the result of which would permit the validity or
effectiveness of any Facility Document or any grant of Collateral under this
Agreement to be impaired, or permit the Lien of this Agreement to be amended,
hypothecated, subordinated, terminated or discharged, or take any action or omit
to take any action, the result of which would permit any Person to be released
from any covenant or obligation with respect to this Agreement and (ii) except
as permitted by any Facility Document, take any action that would permit the
Lien of this Agreement not to constitute a valid first priority perfected
security interest in the Collateral (subject to Permitted Liens).

 

(n)               Subsidiaries. It shall not have or permit the formation of any
subsidiaries, except in connection with the receipt of equity securities
pursuant to an exercise of remedies with respect to a Collateral Loan or any
work-out or restructuring of a Collateral Loan.

 

(o)               Name. It shall not conduct business under any name other than
its own.

 

(p)               Employees. It shall not have any employees.

 

(q)               Non-Petition. It shall not be party to any agreements under
which it has any material obligation or liability (direct or contingent) without
using commercially reasonable efforts to include customary “non-petition” and
“limited recourse” provisions therein (and shall not amend or eliminate such
provisions in any agreement to which it is party), except for loan agreements,
related loan documents, any agreements related to the purchase and sale of any
Collateral Loan which contain customary (as determined by the Servicer) purchase
or sale terms or which are documented using customary (as determined by the
Servicer) loan trading documentation in connection with the Collateral Loans and
any agreement that does not impose a material obligation on the Borrower and
that is of a type that customarily does not include “non-petition” or “limited
recourse” provisions (including customary service contracts and engagement
letters entered into with third party service providers (including independent
accountants and providers of independent directors)).

 

(r)                Certificated Securities. It shall not acquire or hold any
Certificated Securities in bearer form in a manner that does not satisfy the
requirements of United States Treasury Regulations section 1.165-12(c) (as
determined by the Servicer).

 

Section 5.04        Covenants of the Equityholder. The Equityholder covenants
and agrees that, until the Collection Date:

 

(a)               Compliance with Agreements, Laws, Etc. It shall (i) duly
observe and comply in all material respects with all Applicable Laws relative to
the conduct of its business or to its assets, (ii) preserve and keep in full
force and effect its legal existence, (iii) preserve and keep in full force and
effect its rights, privileges, qualifications and franchises, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, (iv) comply with the terms and conditions of each Facility
Document to which it is a party and its Constituent Documents and (v) obtain,
maintain and keep in full force and effect all Governmental Authorizations,
Private Authorizations and Governmental Filings which are necessary to properly
carry out its business and the transactions contemplated to be performed by it
under the Facility Documents to which it is a party and its Constituent
Documents, except, in the case of clause (v), where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 



-95-

 

 

(b)               Other Information. It shall provide to the Administrative
Agent or cause to be provided to the Administrative Agent (with enough
additional copies for each Lender) promptly following any reasonable request by
the Administrative Agent or any Lender, all documentation and other information
that the Administrative Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer,” anti-money
laundering and sanctions rules and regulations, including the PATRIOT Act.

 

(c)               Anti-Corruption Laws and Sanctions. The Equityholder shall
maintain policies and procedures designed to prevent violation of any applicable
anti-bribery, anti-corruption, anti-terrorism or anti-money laundering laws,
regulations or rules in any applicable jurisdiction. The Equityholder shall not
use the proceeds of the loan hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, sister company, joint venture partner
or any other Person (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is, a
Sanctioned Person or Sanctioned Country, or (ii) in any other manner that would
result in a violation of Sanctions, any applicable anti-bribery,
anti-corruption, anti-terrorism or anti-money laundering laws, regulations or
rules in any applicable jurisdiction by any Person (including any Person
participating in the loan hereunder, whether as underwriter, advisor, investor,
lender, hedge provider, facility or security agent or otherwise).

 

(d)               Separateness. The Equityholder shall not take any action that
causes, or omit to take any action that results in, the Borrower’s failure to
comply with any of its covenants in Section 5.05 and the Equityholder shall take
all other actions necessary to maintain the accuracy of the factual assumptions
set forth in the legal opinions of Latham & Watkins LLP, as special counsel to
the Borrower, issued on the Closing Date and relating to the issues of
substantive consolidation.

 

(e)               Liens. The Equityholder shall neither pledge (nor permit to be
pledged) the equity interests in the Borrower nor otherwise permit any equity
interests of the Borrower to be subject to a Lien other than Permitted Liens.

 

Section 5.05        Certain Undertakings Relating to Separateness. Without
limiting any, and subject to all, other covenants of the Borrower, the
Equityholder and the Servicer contained in this Agreement, the Borrower (the
Servicer in acting on behalf or for the benefit of the Borrower and the
Equityholder in acting on behalf of the Borrower as the member of the Borrower)
shall conduct its business and operations in accordance with Section 9(j) of the
LLC Agreement.

 



-96-

 

 

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.01        Events of Default. “Event of Default,” wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(a)               a default in the payment, when due and payable, of (x) any
principal in respect of the Advances or (y) any interest or other payment
required to be made pursuant to this Agreement or any other Facility Document
and if such date is not the Final Maturity Date, such default, solely in the
case of this clause (y), has not been cured within three (3) Business Days after
written notice thereof by the Administrative Agent; provided, that, in the case
of clauses (x) and (y) on a date other than on the Final Maturity Date resulting
solely from an administrative error or omission by the Administrative Agent, the
Collateral Agent, the Securities Intermediary or any paying agent, such default
continues for a period of two (2) Business Days and five (5) Business Days,
respectively, after the Administrative Agent, the Collateral Agent or the
Securities Intermediary receives written notice or a Responsible Officer of such
party has actual knowledge of such administrative error or omission;

 

(b)               any failure by the Borrower to deposit or credit, or to
deliver for deposit, in the Covered Accounts any amount required hereunder to be
so deposited credited or delivered by it, on or before the date occurring three
(3) Business Days after the date such deposit or distribution is required to be
made by the Servicer;

 

(c)               the Borrower or the pool of Collateral becomes an investment
company required to be registered under the Investment Company Act;

 

(d)               except as otherwise provided in this Section 6.01, a default
in the performance, or breach, of any covenant or agreement of the Borrower or
Equityholder under this Agreement or the other Facility Documents to which it is
a party (it being understood, without limiting the generality of the foregoing,
that any failure to meet any Concentration Limitation, the Collateral Quality
Test, any Class Minimum OC Coverage Test or the Minimum OC Coverage Test is not
an Event of Default under this clause (d)), or the failure of any representation
or warranty of the Borrower or the Equityholder made in this Agreement or in any
other Facility Document to be correct, in each case, in all material respects
when the same shall have been made, and the continuation of such default, breach
or failure for a period of thirty (30) days after the earlier of (i) written
notice to the Borrower and the Servicer (which may be by e-mail) by either
Agent, and (ii) a Responsible Officer of the Borrower or the Servicer has
acquired actual knowledge thereof; provided that if such default, breach or
failure cannot be cured, such Event of Default shall occur immediately after
receipt by the Borrower of such written notice from the Administrative Agent;

 

(e)               the Borrower ceases to have a valid ownership interest in all
of the Collateral (subject to Permitted Liens);

 



-97-

 

 

(f)                the Borrower assigns any of its rights, obligations, or
duties under the Facility Documents without the prior written consent of each
Lender;

 

(g)               the Borrower’s assets (or the Collateral) constitute “plan
assets” for purposes of the Plan Asset Rule;

 

(h)               (i) any Facility Document or any material provision thereof
shall (except in accordance with its terms) terminate, cease to be effective or
cease to be the legally valid, binding and enforceable obligation of the
Borrower, the Equityholder or the Servicer, (ii) the Borrower, the Equityholder,
the Servicer or any Governmental Authority shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of any Facility Document or any Lien purported to be created
thereunder, or (iii) any Lien securing any obligation under any Facility
Document shall, in whole or in part, cease to be a first priority perfected
security interest of the Collateral Agent, except as otherwise permitted in
accordance with the Facility Documents (subject to Permitted Liens);

 

(i)                 an Insolvency Event relating to the Borrower or the
Equityholder;

 

(j)                 failure to reduce the Advances to $0 by the Final Maturity
Date;

 

(k)                [reserved];

 

(l)                 the occurrence of an OC Ratio Breach and such OC Ratio
Breach remains unremedied for a period of 10 consecutive Business Days without
being cured;

 

(m)              the rendering of one or more final judgments, decrees or orders
by a court or arbitrator of competent jurisdiction for the payment of money in
excess individually or in the aggregate of the Dollar Equivalent of $250,000,
with respect to the Borrower (net of amounts covered by insurance), and the
Borrower shall not have either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal, in each case,
within sixty (60) days from the date of entry thereof;

 

(n)               the Borrower fails to have at least one Independent Director;
provided that the resignation of an Independent Director or the removal of an
Independent Director for “cause” shall not affect this clause (n) unless the
Borrower fails to appoint a new Independent Director within ten (10) Business
Days of the effective date of such removal or resignation;

 

(o)               any Payment Date Report shall fail to be delivered when due
and such failure shall continue for three (3) Business Days after receipt of
written notice thereof to the Borrower and the Servicer by the Administrative
Agent;

 

(p)               (i) a Servicer Removal Event or (ii) a Change of Control
occurs;

 

(q)               (i) the Internal Revenue Service shall file notice of a Lien
pursuant to Section 6321 of the Code with regard to any asset of the Borrower
and such Lien shall not have been released within five (5) Business Days or
(ii) the PBGC shall file notice of a Lien pursuant to Section 4068 of ERISA with
regard to any asset of the Borrower and such Lien shall not have been released
within five (5) Business Days;

 



-98-

 

 

(r)                the failure of the Borrower or any of its subsidiaries to
make any payment when due (after giving effect to any related grace period set
forth in the related agreements) under one or more agreements for borrowed money
to which it is a party in an amount in excess of the Dollar Equivalent of
$250,000, with respect to the Borrower and its subsidiaries, whether or not such
failure is waived pursuant to the related agreement;

 

(s)                the Borrower shall have made payments to settle any
litigation, claim or dispute totaling more than, in the aggregate, the Dollar
Equivalent of $250,000, with respect to the Borrower and its subsidiaries (net
of amounts covered by insurance); or

 

(t)                 the Borrower shall fail to qualify as a bankruptcy-remote
entity based on customary criteria such that Borrower’s special counsel or any
other reputable counsel could no longer render a substantive non-consolidation
opinion with respect to the Borrower.

 

Upon a Responsible Officer of the Borrower or the Servicer obtaining actual
knowledge of the occurrence of an Event of Default, each of the Borrower and the
Servicer shall promptly (and in any event within two (2) Business Days) notify
each other and the Agents, specifying each specific Event of Default that has
then occurred as well as all other Events of Default that are then known to be
continuing. Upon the occurrence of an Event of Default actually known to a
Responsible Officer of the Collateral Agent, the Collateral Agent shall promptly
notify the Administrative Agent (which will notify the Lenders promptly) of such
Event of Default in writing.

 

Upon the occurrence and during the continuance of any Event of Default, in
addition to all rights and remedies specified in this Agreement and the other
Facility Documents, including Article VII, and the rights and remedies of a
secured party under Applicable Law, including the UCC, the Administrative Agent
shall, at the request of, or may with the consent of, the Majority Lenders, by
notice to the Borrower (with a copy to the Collateral Agent), do any one or more
of the following: (1) declare the Individual Lender Maximum Funding Amounts to
be terminated, whereupon the Individual Lender Maximum Funding Amounts shall be
terminated, and (2) declare the principal of and the accrued Interest on the
Advances and all other Obligations whatsoever payable by the Borrower hereunder
to be forthwith due and payable, whereupon such amounts shall be immediately due
and payable without presentment, demand, protest or other formalities of any
kind, all of which are hereby waived by the Borrower; provided that, upon the
occurrence of any Event of Default described in clause (i) of this Section 6.01,
the Individual Lender Maximum Funding Amounts shall automatically terminate and
the Advances and all such other amounts shall automatically become due and
payable, without any further action by any party.

 

In addition, upon the occurrence and during the continuation of an Event of
Default (and with respect to the remedy provided in clause (w) below, upon the
occurrence and during the continuation of an Event of Default described in
clause (p)(i) above), following written notice by the Administrative Agent
(provided in its sole discretion or at the direction of the Required Lenders) to
the Servicer of the exercise of control rights with respect to the Collateral,
the Administrative Agent may exercise such rights, including: (v) the exercise
of the Servicer’s rights and obligations under the Facility Documents, including
its unilateral power to (A) consent to modifications to Collateral Loans,
(B) take any discretionary action with respect to Collateral Loans and
(C) direct the acquisition, sales and other dispositions of Collateral Loans to
be immediately terminated; (w) subject to delivery of a Servicer Removal Notice,
remove the Servicer and transfer of the Servicer’s rights and obligations under
the Facility Documents to a Replacement Servicer; (x) if the Servicer is not
terminated or otherwise replaced, to require the Servicer to obtain the consent
of the Administrative Agent before agreeing to any modification of any
Collateral Loan, taking any discretionary action with respect to any Collateral
Loan or causing the Borrower to sell or otherwise dispose of any Collateral
Loan; (y) if the Servicer is not terminated or otherwise replaced, to require
the Servicer to cause the Borrower to sell or otherwise dispose of any
Collateral Loan as directed by the Administrative Agent pursuant to
Section 7.03, and (z) with respect to any specific Collateral Loan, to require
the Servicer to take such discretionary action with respect to such Collateral
Loan as directed by the Administrative Agent.

 



-99-

 

 

Section 6.02        OC Ratio Breach Cures. (a)  Notwithstanding anything to the
contrary in this Agreement, if an OC Ratio Breach has occurred, within ten (10)
Business Days of the occurrence of such OC Ratio Breach, the Equityholder may,
but shall not be required to, cure such condition by effecting one or more (or
any combination thereof) of the following actions in order to cure such OC Ratio
Breach as of such date of determination: (i) making a cash payment into the
Principal Collection Subaccount in an amount (which shall be in increments of
$500,000) that would cause such OC Ratio Breach to be cured after giving effect
to such payment into the Principal Collection Subaccount (any such payment, an
“OC Ratio Posting Payment”), (ii) repaying or causing the Borrower to repay
outstanding Advances, and/or (iii) subject to the approval of the Administrative
Agent, in its sole discretion, by assignment and contribution of additional
Eligible Collateral Loans to the Borrower.

 

(b)               No later than 3:00 p.m. on the Business Day prior to the
proposed repayment of outstanding Advances or assignment of additional Eligible
Collateral Loans pursuant to Section 6.02(a), the Borrower (or the Equityholder
on its behalf) shall deliver (i) to the Administrative Agent (with a copy to the
Collateral Agent) notice of such repayment or assignment and a duly completed
Borrowing Base Calculation Statement, updated to the date such repayment or
assignment is being made and giving pro forma effect to such repayment or
assignment, and (ii) to the Administrative Agent, if applicable, a description
of any Eligible Collateral Loan and each Obligor of such Eligible Collateral
Loan to be assigned and added to the Data File. Any notice pertaining to any
repayment or any assignment pursuant to this Section 6.02 shall be irrevocable.

 

ARTICLE VII

PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT

 

Section 7.01        Grant of Security. (a)  The Borrower hereby grants, pledges,
transfers and collaterally assigns to the Collateral Agent, for the benefit of
the Secured Parties, as collateral security for all Obligations, a continuing
security interest in, and a Lien upon, all of the Borrower’s right, title and
interest in, to and under, the following property, in each case whether tangible
or intangible, wheresoever located, and whether now owned by the Borrower or
hereafter acquired and whether now existing or hereafter coming into existence
(in each case excluding the Excluded Amounts) (all of the property described in
this Section 7.01(a) being collectively referred to herein as the “Collateral”):

 



-100-

 

 

(i)                all Collateral Loans and Related Documents (including those
listed, as of the Closing Date, in Schedule 3), both now and hereafter owned,
including all Collections and other Proceeds thereon or with respect thereto;

 

(ii)               each Covered Account and all Money and all investment
property (including all securities, all security entitlements with respect to
such Covered Account and all financial assets carried in such Covered Account)
from time to time on deposit in or credited to each Covered Account;

 

 

(iii)              all interest, dividends, distributions and other Money or
property of any kind distributed in respect of the Collateral Loans of the
Borrower, which the Borrower is entitled to receive, including all Collections
in respect of its Collateral Loans;

 

(iv)              each Facility Document and all rights, remedies, powers,
privileges and claims under or in respect thereto (whether arising pursuant to
the terms thereof or otherwise available to the Borrower at law or equity),
including the right to enforce each such Facility Document and to give or
withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers under or with respect thereto, to the same extent as the
Borrower could but for the assignment and security interest granted to the
Collateral Agent under this Agreement;

 

(v)               all Cash or Money;

 

(vi)              all loans and investments and, in each case as defined in the
UCC, securities, accounts, chattel paper, deposit accounts, instruments,
financial assets, investment property, general intangibles, letter-of-credit
rights, and supporting obligations of the Borrower, and all other property of
any type or nature in which the Borrower has an interest (including the equity
interests of each subsidiary of the Borrower), and all property of the Borrower
which is delivered to the Collateral Agent by or on behalf of the Borrower
(whether or not constituting Collateral Loans or Eligible Investments);

 

(vii)             all Liens, property, guaranties, supporting obligations,
insurance and other agreements or arrangements of whatever character from time
to time supporting or securing payment of the assets, investments and properties
described above; and

 

(viii)             all Proceeds of any and all of the foregoing.

 

(b)               All terms used in this Section 7.01 but not defined in
Section 1.01 shall have the respective meanings assigned to such terms in the
UCC as applicable.

 

Section 7.02        Release of Security Interest. Upon the Collection Date or
pursuant to Section 8.08, the Collateral Agent, on behalf of the Secured
Parties, shall, at the expense of the Borrower, promptly execute, deliver and
file or authorize for filing such instruments as the Borrower shall reasonably
request in order to reassign, release or terminate the Secured Parties’ security
interest in the Collateral. The Secured Parties acknowledge and agree that upon
the sale or disposition of any Collateral by the Borrower in compliance with the
terms and conditions of this Agreement, the security interest of the Secured
Parties in such Collateral shall automatically and immediately terminate and the
Collateral Agent, on behalf of the Secured Parties, shall, at the expense of the
Borrower, execute, deliver and file or authorize for filing such instrument as
the Borrower shall reasonably request to reflect or evidence such termination.
Any and all actions under this Article VII in respect of the Collateral shall be
without any recourse to, or representation or warranty by any Secured Party and
shall be at the sole cost and expense of the Borrower.

 



-101-

 

 

Section 7.03        Rights and Remedies. The Collateral Agent (for itself and on
behalf of the other Secured Parties) shall have all of the rights and remedies
of a secured party under the UCC and other Applicable Law. Upon the occurrence
and during the continuance of an Event of Default, the Collateral Agent or its
designees shall, at the written direction of the Administrative Agent or the
Required Lenders acting through the Administrative Agent, (a) instruct the
Borrower to deliver any or all of the Collateral, the Related Documents and any
other document relating to the Collateral to the Collateral Agent or its
designees and otherwise give all instructions for the Borrower regarding the
Collateral; (b) sell or otherwise dispose of the Collateral in a commercially
reasonable manner, all without judicial process or proceedings; (c) take control
of the Proceeds of any such Collateral; (d) subject to the provisions of the
applicable Related Documents, exercise any consensual or voting rights in
respect of the Collateral; (e) release, make extensions, discharges, exchanges
or substitutions for, or surrender all or any part of the Collateral;
(f) enforce the Borrower’s rights and remedies with respect to the Collateral;
(g) institute and prosecute legal and equitable proceedings to enforce
collection of, or realize upon, any of the Collateral; (h) require that the
Borrower immediately take all actions necessary to cause the liquidation of the
Collateral in order to pay all amounts due and payable in respect of the
Obligations, in accordance with the terms of the Related Documents; (i) redeem
any asset of the Borrower to pay amounts due and payable in respect of the
Obligations; (j) make copies of all books, records and documents relating to the
Collateral; and (k) endorse the name of the Borrower upon any items of payment
relating to the Collateral or upon any proof of claim in bankruptcy against an
account debtor. To the extent permitted by applicable law, each of the Borrower,
the Servicer and the Equityholder waive all claims, damages and demands it may
acquire against the Administrative Agent, the Collateral Agent and the Secured
Parties arising out of the exercise by the Administrative Agent or the
Collateral Agent of any of their rights hereunder, except for any claims,
damages and demands it may have against the Administrative Agent or the
Collateral Agent arising from the willful misconduct or gross negligence of the
Administrative Agent or the Collateral Agent or their affiliates, or any agents
or employees of the foregoing.

 

The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the request of either Agent or the Required Lenders
(acting through the Administrative Agent), it shall execute all documents and
agreements which are necessary or appropriate to have the Collateral to be
assigned to the Collateral Agent or its designee. For purposes of taking the
actions described in clauses (a) through (k) of this Section 7.03 the Borrower
hereby irrevocably appoints the Collateral Agent as its attorney-in-fact (which
appointment being coupled with an interest and is irrevocable while any of the
Obligations remain unpaid), with power of substitution, in the name of the
Collateral Agent or in the name of the Borrower or otherwise, for the use and
benefit of the Collateral Agent, but at the cost and expense of the Borrower
and, except as expressly required by Applicable Law, without notice to the
Borrower.

 



-102-

 

 

Each of the Borrower, the Servicer and the Equityholder recognizes that the
Administrative Agent may be unable to effect a public sale of any or all of the
Collateral, by reason of certain prohibitions contained in the Securities Act,
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such item of
Collateral for their own account for investment and not with a view to the
distribution or resale thereof. Each of the Borrower, the Servicer and the
Equityholder acknowledges and agrees that any such private sale may result in
prices and other terms less favorable to the Administrative Agent on behalf of
the Secured Parties than if such sale were a public sale and, notwithstanding
such circumstances, agree that any such private sale shall not be deemed to have
been made in a commercially unreasonable manner solely by virtue of being a
private sale.

 

Each of the Borrower, the Servicer and the Equityholder further agrees that a
breach of any of their covenants contained in this Section 7.03 will cause
irreparable injury to the Administrative Agent and the Secured Parties, that the
Administrative Agent and the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 7.03 shall be specifically enforceable against the
Borrower, the Servicer and the Equityholder, and each of the Borrower, the
Servicer and the Equityholder hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under this Agreement or any
defense relating to the Administrative Agent’s willful misconduct or gross
negligence.

 

Pursuant to the UCC, each of the Borrower, the Servicer and the Equityholder
hereby specifically agrees (x) that it shall not raise any objection to any
Secured Party’s purchase of the Collateral (through bidding on the obligations
or otherwise) and (y) that a foreclosure sale conducted in conformity with the
principles set forth in the No Action Letters promulgated by the SEC staff (1)
shall be considered to be a “public” sale for purposes of the UCC, (2) shall be
considered commercially reasonable notwithstanding that the Secured Party has
not registered or sought to register the Collateral under the Securities Act,
even if the Borrower agrees to pay all costs of the registration process, and
(3) shall be considered to be commercially reasonable notwithstanding that the
Secured Party purchases the Collateral at such a sale.

 

Each of the Borrower, the Servicer and the Equityholder agrees that neither the
Administrative Agent nor the Collateral Agent shall have any general duty or
obligation to make any effort to obtain or pay any particular price for any
Collateral sold by the Administrative Agent or the Collateral Agent pursuant to
this Agreement. Each of the Borrower, the Servicer and the Equityholder hereby
agrees that the Administrative Agent or the Collateral Agent shall have the
right to conduct, and shall not incur any liability as a result of, the sale of
any Collateral, or any part thereof, at any sale conducted in a commercially
reasonable manner, it being agreed by the parties hereto that some or all of the
Collateral is or may be of one or more types that threaten to decline speedily
in value. The Borrower, the Servicer and the Equityholder hereby waive any
claims against the Administrative Agent and the Collateral Agent arising by
reason of the fact that the price at which any of the Collateral may have been
sold at a private sale was less than the price that might have been obtained at
a public sale or was less than the aggregate amount of the Borrower’s
obligations under this Agreement, even if the Administrative Agent or the
Collateral Agent accepts the first bid received and does not offer any
Collateral to more than one bidder, provided that Administrative Agent or the
Collateral Agent has acted in a commercially reasonable manner in conducting
such private sale. Without in any way limiting the Administrative Agent’s or the
Collateral Agent’s right to conduct a foreclosure sale in any manner which is
considered commercially reasonable, each of the Borrower, the Servicer and the
Equityholder hereby agrees that any foreclosure sale conducted in accordance
with the following provisions shall be considered a commercially reasonable
sale, and each of the Borrower, the Servicer and the Equityholder hereby
irrevocably waives any right to contest any such sale conducted in accordance
with the following provisions:

 



-103-

 

 

(1)       the Administrative Agent or the Collateral Agent conducts such
foreclosure sale in the State of New York;

 

(2)       such foreclosure sale is conducted in accordance with the laws of the
State of New York; and

 

(3)       not more than thirty days before, and not less than three Business
Days in advance of such foreclosure sale, the Administrative Agent or the
Collateral Agent notifies the Borrower, the Servicer and the Equityholder at the
address set forth herein of the time and place of such foreclosure sale.

 

In connection with the sale of the Collateral following the acceleration of the
Obligations (and notification thereof to the Borrower, the Equityholder and the
Servicer), the Equityholder, the Servicer and their respective Affiliates shall
have the right to purchase any or all of the Collateral, in each case by paying
to the Collateral Agent in immediately available funds, an amount equal to all
outstanding Obligations (other than contingent indemnification and reimbursement
obligations which are unknown, unmatured and/or for which no claim giving rise
thereto has been asserted). If the Equityholder, the Servicer and their
respective Affiliates fail to exercise this purchase right within ten (10) days
following such acceleration of the Obligations (and notification thereof), then
such contractual rights shall be irrevocably forfeited by the Equityholder, the
Servicer and all Affiliates thereof, but nothing herein shall prevent the
Equityholder, the Servicer or their respective Affiliates from bidding at any
sale of such Collateral.

 

Notwithstanding anything in this Section 7.03 to the contrary, the Collateral
Agent shall be under no duty or obligation to take any affirmative action to
exercise or enforce any power, right or remedy available to it under this
Agreement unless and to the extent expressly so directed by the Administrative
Agent, the Required Lenders or the Majority Lenders, as applicable; provided
that the Collateral Agent shall not be required to take any action hereunder at
the direction of the Administrative Agent or any Secured Party if such action
would, in the reasonable determination of the Collateral Agent (x) be in
violation of or contrary to applicable law or any provisions of this Agreement
or other Facility Document or (y) expose the Collateral Agent to liability
unless it has received reasonably satisfactory indemnity with respect thereto.

 

All sums paid or advanced by the Collateral Agent in connection with the
foregoing and all reasonable and documented out-of-pocket costs and expenses
(including reasonable and documented attorneys’ fees and expenses) incurred in
connection therewith, together with interest thereon at the Post-Default Rate
from the date of payment until repaid in full, shall be paid by the Borrower to
the Collateral Agent from time to time on demand in accordance with the Priority
of Payments and shall constitute and become a part of the Obligations secured
hereby.

 



-104-

 

 

Section 7.04        Remedies Cumulative. Each right, power, and remedy of the
Agents and the other Secured Parties, or any of them, as provided for in this
Agreement or in the other Facility Documents or now or hereafter existing at law
or in equity or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power, or remedy provided for in this
Agreement or in the other Facility Documents or now or hereafter existing at law
or in equity or by statute or otherwise, and the exercise or beginning of the
exercise by either of the Agents or any other Secured Party of any one or more
of such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by such Persons of any or all such other rights, powers, or remedies.

 

Section 7.05        Related Documents. (a)  Each of the Borrower and the
Servicer hereby agrees that, to the extent not expressly prohibited by the terms
of the Related Documents, after the occurrence and during the continuance of an
Event of Default, it shall (i) upon the written request of either Agent,
promptly forward to such Person all material information and notices which it
receives under or in connection with the Related Documents relating to the
Collateral, (ii) upon the written request of the Administrative Agent, promptly
forward to the Administrative Agent any reasonably requested information
relating to any specified Collateral Loans and (iii) upon the written request of
either Agent, act and refrain from acting in respect of any request, act,
decision or vote under or in connection with the Related Documents relating to
the Collateral only in accordance with the direction of the Administrative Agent
(in its reasonable discretion).

 

(b)               The Borrower agrees that, to the extent the same shall be in
the Borrower’s possession, it will hold all Related Documents relating to the
Collateral in trust for the Collateral Agent on behalf of the Secured Parties,
and upon request of either Agent following the occurrence and during the
continuance of an Event of Default or as otherwise provided herein, promptly
deliver the same to the Collateral Agent or its designee. In addition, in
accordance with the Custodian Agreement, promptly (and in any event, within five
(5) Business Days) following its acquisition of any Collateral Loan, the
Borrower shall deliver to the Custodian, to the extent applicable, copies of the
Related Documents.

 

Section 7.06        Borrower Remains Liable. (a)  Notwithstanding anything
herein to the contrary, (i) the Borrower shall remain liable under the contracts
and agreements included in and relating to the Collateral (including the Related
Documents) to the extent set forth therein, and shall perform all of its duties
and obligations under such contracts and agreements to the same extent as if
this Agreement had not been executed, and (ii) the exercise by any Secured Party
of any of its rights hereunder shall not release the Borrower from any of its
duties or obligations under any such contracts or agreements included in the
Collateral.

 



-105-

 

 

(b)               No obligation or liability of the Borrower is intended to be
assumed by the Administrative Agent or any other Secured Party under or as a
result of this Agreement or the other Facility Documents, or the transactions
contemplated hereby or thereby, including under any Related Document or any
other agreement or document that relates to Collateral and, to the maximum
extent permitted under provisions of Law, the Administrative Agent and the other
Secured Parties expressly disclaim any such assumption.

 

Section 7.07        Protection of Collateral. The Borrower shall from time to
time execute, deliver, file and/or authorize the filing of all UCC-1 financing
statements and continuation statements and the equivalent thereof in any
applicable foreign jurisdiction, if applicable, instruments of further assurance
and other instruments, and shall take such other action as may be necessary or
advisable to secure the rights and remedies of the Secured Parties hereunder and
to:

 

(a)               grant security more effectively on all or any portion of the
Collateral;

 

(b)               maintain, preserve and perfect any grant of security made or
to be made by this Agreement including the first priority nature of the Lien
granted hereunder or to carry out more effectively the purposes hereof;

 

(c)               perfect, publish notice of or protect the validity of any
grant made or to be made by this Agreement (including any and all actions
necessary as a result of changes in Law);

 

(d)               enforce any of the Collateral or other instruments or property
included in the Collateral;

 

(e)               preserve and defend title to the Collateral and the rights
therein of the Collateral Agent and the Secured Parties in the Collateral
against the claims of all third parties; and

 

(f)                pay or cause to be paid any and all taxes levied or assessed
upon all or any part of the Collateral.

 

The Borrower hereby designates the Collateral Agent as its agent and attorney in
fact to prepare and file any UCC-1 financing statement and continuation
statement and the equivalent thereof in any applicable foreign jurisdiction, if
applicable, and all other instruments, and take all other actions, required
pursuant to this Section 7.07 if the Borrower fails to take any such action
within ten (10) Business Days after either Agent’s request therefor. Such
designation shall not impose upon the Collateral Agent or the Administrative
Agent or any other Secured Party, or release or diminish, the Borrower’s
obligations under this Section 7.07. The Borrower further authorizes the
Collateral Agent to file UCC-1 financing statements or the equivalent thereof in
any foreign jurisdiction, if applicable, that name the Borrower as debtor and
the Collateral Agent as secured party and that describes “all assets in which
the debtor now or hereafter has rights” as the Collateral in which the
Collateral Agent has a grant of security hereunder.

 

ARTICLE VIII


ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 8.01        Collection of Money. Except as otherwise expressly provided
herein, the Administrative Agent may and the Collateral Agent shall at the
direction of the Administrative Agent demand payment or delivery of, and shall
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all Money and other property payable to or receivable by the
Collateral Agent pursuant to this Agreement, including all payments due on the
Collateral, in accordance with the terms and conditions of such Collateral. The
Collateral Agent shall segregate and hold all such Money and property received
by it for the benefit of the Secured Parties and shall apply it as provided in
this Agreement. Each Covered Account shall be established and maintained under
the Account Control Agreement with a Qualified Institution. Any Covered Account
may contain any number of subaccounts for the convenience of the Collateral
Agent or as required by the Servicer for convenience in administering the
Covered Account or the Collateral.

 



-106-

 

 

Section 8.02        Collateral Account and Collection Account. (a)  In
accordance with this Agreement and the Account Control Agreement, the Borrower
shall, on or prior to the Closing Date, establish at the Securities Intermediary
(i) the “Collateral Account,” which shall be maintained with the Securities
Intermediary in accordance with the Account Control Agreement and which shall be
subject to the Lien of the Collateral Agent, and (ii) the “Collection Account”
which shall be maintained with the Securities Intermediary in accordance with
the Account Control Agreement, which shall be subject to the Lien of the
Collateral Agent and which shall consist of five segregated subaccounts, one of
which will be designated the “Interest Collection Subaccount,” one of which will
be designated the “Principal Collection Subaccount,” one of which will be
designated the “CAD Collection Account,” one of which will be designated the
“EUR Collection Account” and one of which will be designated the “GBP Collection
Account”. The Collateral Agent shall from time to time deposit into the Interest
Collection Subaccount, in addition to the deposits required pursuant to
Section 8.06(a), promptly upon receipt thereof, all Interest Proceeds received
by the Collateral Agent. The Collateral Agent shall deposit promptly upon
receipt thereof all other amounts remitted to the Collection Account into the
Principal Collection Subaccount including, in addition to the deposits required
pursuant to Section 8.06(a), all Principal Proceeds (unless simultaneously
reinvested in additional Collateral Loans in accordance with Article X or in
Eligible Investments or required to be deposited in the Revolving Reserve
Account pursuant to Section 8.04) received by the Collateral Agent. All Monies
deposited from time to time in the Collection Account pursuant to this Agreement
shall be held by the Collateral Agent as part of the Collateral and shall be
applied to the purposes herein provided. Subject to Section 8.02(c), amounts in
the Collection Account shall be reinvested pursuant to Section 8.06(a). Other
than as expressly set forth herein, the Collateral Agent shall from time to time
deposit into the Collateral Account any Collateral that is capable of being
delivered to and held by the Securities Intermediary and credited to an account
in accordance with the terms of this Agreement and the Account Control
Agreement.

 

(b)               At any time when reinvestment is permitted pursuant to
Article X, the Servicer on behalf of the Borrower (subject to compliance with
Article X) may, by delivery of a certificate or an email instruction of a
Responsible Officer of the Servicer or a trade ticket or SWIFT transmission,
direct the Collateral Agent to, and upon receipt of such certificate, email,
trade ticket or SWIFT transmission, as applicable, the Collateral Agent shall,
withdraw funds on deposit in the Principal Collection Subaccount representing
Principal Proceeds (together with accrued interest received with regard to any
Collateral Loan and Interest Proceeds but only to the extent used to pay for
accrued interest on an additional Collateral Loan) and reinvest such funds in
additional Collateral Loans or make a Permitted Distribution or Permitted Tax
Distribution in accordance with such certificate, email, trade ticket or SWIFT
transmission. At any time as of which sufficient funds are not on deposit in the
Revolving Reserve Account, the Servicer on behalf of the Borrower may, by
delivery of a certificate of a Responsible Officer of the Servicer, direct the
Collateral Agent to, and upon receipt of such certificate the Collateral Agent
shall, withdraw funds on deposit in the Principal Collection Subaccount
representing Principal Proceeds and remit such funds as so directed by the
Servicer to meet the Borrower’s funding obligations in respect of Delayed
Drawdown Collateral Loans or Revolving Collateral Loans.

 



-107-

 

 

(c)               The Collateral Agent shall transfer to the Payment Account,
from the Collection Account for application pursuant to Section 9.01(a), on the
Business Day prior to each Payment Date, the amount set forth to be so
transferred in the Payment Date Report for such Payment Date.

 

Section 8.03        Payment Account. In accordance with this Agreement and the
Account Control Agreement, the Borrower shall, on or prior to the Closing Date,
establish at the Securities Intermediary a single, segregated account in the
corporate trust department of the Securities Intermediary in the name “DLF
Financing SPV LLC Payment Account, subject to the Lien of the Collateral Agent,”
which shall be designated as the “Payment Account,” which shall be maintained by
the Borrower with the Securities Intermediary in accordance with the Account
Control Agreement and which shall be subject to the Lien of the Collateral
Agent. Except as provided in Section 9.01, the only permitted withdrawal from or
application of funds on deposit in, or otherwise to the credit of, the Payment
Account shall be to pay amounts due and payable under the Priority of Payments
on the Payment Dates in accordance with their terms and the provisions of this
Agreement. The Borrower shall not have any legal, equitable or beneficial
interest in the Payment Account other than in accordance with this Agreement and
the Priority of Payments. Amounts on deposit in the Payment Account will not be
invested.

 

Section 8.04        The Revolving Reserve Account; Fundings. In accordance with
this Agreement and the Account Control Agreement, the Borrower shall, on or
prior to the Closing Date, establish at the Securities Intermediary a single,
segregated account in the corporate trust department of the Securities
Intermediary in the name “DLF Financing SPV LLC Revolving Reserve Account,
subject to the Lien of the Collateral Agent,” which shall be designated as the
“Revolving Reserve Account,” which shall be maintained by the Borrower with the
Securities Intermediary in accordance with the Account Control Agreement and
which shall be subject to the Lien of the Collateral Agent. The only permitted
deposits to or withdrawals from the Revolving Reserve Account shall be in
accordance with the provisions of this Agreement. The Borrower shall not have
any legal, equitable or beneficial interest in the Revolving Reserve Account
other than in accordance with this Agreement and the Priority of Payments.

 

During the Reinvestment Period, fundings of Delayed Drawdown Collateral Loans
and Revolving Collateral Loans shall be made using, first, amounts on deposit in
the Revolving Reserve Account, then available Principal Proceeds on deposit in
the Collection Account and finally, available Advances. On the last day of the
Reinvestment Period, to the extent the amount of funds on deposit in the
Revolving Reserve Account are less than the Revolving Exposure, (x) the Borrower
shall request a final Advance in an amount sufficient to fund the Revolving
Reserve Account in an amount equal to the Revolving Exposure; provided that
after giving effect to such Advance, the aggregate principal amount of the
Advances then outstanding shall not exceed the Maximum Available Amount, and/or
(y) the Borrower shall deposit other available funds into the Revolving Reserve
Account in an amount sufficient to fund the Revolving Reserve Account in an
amount equal to the Revolving Exposure. After the Facility Termination Date,
fundings of Delayed Drawdown Collateral Loans and Revolving Collateral Loans
shall be made using, first, amounts on deposit in the Revolving Reserve Account,
then available Principal Proceeds on deposit in the Collection Account. In
addition, after the Facility Termination Date, all Principal Proceeds received
with respect to Revolving Collateral Loans shall be deposited into the Revolving
Reserve Account to the extent such proceeds may be re-borrowed by the related
Obligors.

 



-108-

 

 

Amounts on deposit in the Revolving Reserve Account will be invested in
overnight funds that are Eligible Investments selected by the Servicer pursuant
to Section 8.06 and earnings from all such investments will be deposited in the
Interest Collection Subaccount as Interest Proceeds. Funds in the Revolving
Reserve Account (other than earnings from Eligible Investments therein) will be
available solely to cover drawdowns on the Delayed Drawdown Collateral Loans and
Revolving Collateral Loans and settle purchases of Collateral Loans committed to
be acquired by the Borrower prior to the end of the Reinvestment Period;
provided that, to the extent that the aggregate amount of funds on deposit
therein at any time exceeds an amount equal to the Revolving Exposure, the
Collateral Agent, at the direction of the Borrower (or the Servicer on the
Borrower’s behalf) shall remit such excess to the Principal Collection
Subaccount. In addition, following the occurrence of an Event of Default, funds
in the Revolving Reserve Account may be withdrawn by the Collateral Agent and
deposited into the Principal Collection Subaccount pursuant to and at the
direction of the Administrative Agent.

 

Section 8.05        [Reserved].

 

Section 8.06        Reinvestment of Funds in Covered Accounts; Reports by
Collateral Agent. (a)  By delivery of a certificate of a Responsible Officer
(which may be in the form of standing instructions), the Borrower (or the
Servicer on behalf of the Borrower) shall at all times direct the Collateral
Agent to, and, upon receipt of such certificate, the Collateral Agent shall,
invest all funds on deposit in the Collection Account and the Revolving Reserve
Account in Eligible Investments selected by the Borrower (or the Servicer on its
behalf) and having stated maturities no later than the Business Day preceding
the next Payment Date (or such shorter maturities expressly provided herein,
including Section 8.04 above). If, prior to the occurrence of an Event of
Default, the Servicer shall not have given any such investment directions, such
funds shall remain uninvested. After the occurrence and during the continuance
of an Event of Default, the Collateral Agent shall invest and reinvest such
Monies as fully as practicable in Specified Eligible Investments selected by the
Administrative Agent in accordance with the definition of Specified Eligible
Investment (and if no Specified Eligible Investment has been specified, such
funds shall be invested in the Specified Eligible Investment selected by the
Servicer or held uninvested if none has been selected). Except to the extent
expressly provided otherwise herein, all interest, gain, loss and other income
from such investments shall be deposited, credited or charged (as applicable) in
and to the Interest Collection Subaccount. Absent its timely receipt of such
instruction from the Servicer in accordance with the foregoing, the Collateral
Agent shall not be under an obligation to invest (or pay interest on) funds held
hereunder. The Collateral Agent shall in no way be liable for any insufficiency
in a Covered Account resulting from any loss relating to any such investment.

 

(b)               The Collateral Agent agrees to give the Borrower prompt notice
if any Covered Account or any funds on deposit in any Covered Account, or
otherwise to the credit of a Covered Account, shall become subject to any writ,
order, judgment, warrant of attachment, execution or similar process. All
Covered Accounts shall remain at all times with the Securities Intermediary.

 



-109-

 

 

(c)               The Collateral Agent shall supply, in a timely fashion, to the
Borrower and the Servicer any information regularly maintained by the Collateral
Agent that the Borrower or the Servicer may from time to time reasonably request
with respect to the Collateral, the Covered Accounts and the other Collateral
and provide any other requested information reasonably available to the
Collateral Agent and required to be provided by Section 8.07 or to permit the
Servicer to perform its obligations hereunder or the Borrower’s obligations
hereunder that have been delegated to the Servicer. The Collateral Agent shall
promptly forward to the Servicer copies of notices and other writings received
by it from the Obligor of any Collateral Loan or from any Clearing Agency with
respect to any Collateral Loan which notices or writings advise the holders of
such Collateral Loan of any rights that the holders might have with respect
thereto (including requests to vote with respect to amendments or waivers and
notices of prepayments and redemptions) as well as all periodic financial
reports received from such Obligor and Clearing Agency with respect to such
Obligor.

 

Section 8.07        Accountings.

 

(a)               [Reserved.]

 

(b)               Payment Date Accounting. The Borrower shall render (or cause
to be rendered) an accounting (each, a “Payment Date Report”), determined as of
the close of business on each Determination Date preceding a Payment Date (such
Determination Date, a “Payment Date Report Determination Date”), and shall
deliver such Payment Date Report to the Agents, the Servicer and each Lender not
later than the second Business Day preceding the related Payment Date. The
Servicer shall compile and provide to the Collateral Agent and the
Administrative Agent a loan data file (the “Data File”) in the form of Exhibit H
for the previous monthly period ending on the Payment Date Report Determination
Date (containing such information agreed upon by the Servicer, the Collateral
Agent and the Administrative Agent). The Servicer shall provide (or cause to be
provided) the Data File to the Collateral Agent at least three (3) Business Days
prior to the Payment Date. The Collateral Agent shall use commercially
reasonable efforts to review and, based solely on the Data File provided by the
Borrower (or Servicer on its behalf), re-calculate the calculations in
clauses (i) through (xvi) below made by the Servicer in any such Payment Date
Report for such calendar month, within two (2) Business Days of the receipt
thereof and notify the Servicer and the Administrative Agent in the event of any
discrepancy between the Collateral Agent’s calculations and the Payment Date
Report. The Collateral Agent shall re-calculate pursuant to the preceding
sentence: (i) Aggregate Net Collateral Balance, (ii) Borrowing Base,
(iii) Excess Concentration Amount, (iv) Maximum Available Amount, (v) Class 1
Borrowing Base, (vi) Class 2 Borrowing Base, (vii) Class 3 Borrowing Base,
(viii) Class 1 OC Ratio, (ix) Class 2 OC Ratio, (x) Class 3 OC Ratio, (xi) each
Class Minimum OC Coverage Test, (xii) the Minimum OC Coverage Test, (xiii) the
Collateral Quality Test, (xiv) completion of Priority of Payments pursuant to
Section 9.01(a), (xv) balances for each of the Covered Accounts and (xvi) such
other calculations as may be mutually agreed upon by the Collateral Agent, the
Servicer and the Administrative Agent. Upon receipt of such notice reporting and
showing discrepancies, if any, from the Collateral Agent and in any event by no
later than the Payment Date, the Servicer shall compile and provide (or cause to
be compiled and provided) to the Agents and the Lenders the Payment Date Report.
The Payment Date Report shall contain the information that is agreed to by the
Servicer, the Administrative Agent and the Collateral Agent from time to time.

 



-110-

 

 

In addition, the Borrower shall provide (or cause to be provided) in each
Payment Date Report a statement setting forth in reasonable detail each
amendment, modification or waiver under any Related Document for each Collateral
Loan that constitutes a Material Modification that became effective since the
immediately preceding Payment Date Report (or, in respect of the first Payment
Date Report, from the Closing Date); provided, that the requirement set forth in
this paragraph shall be deemed satisfied to the extent the loan tape included
with such Payment Date Report marks such Collateral Loan as having been subject
to a Material Modification.

 

(c)               Daily Accounting. For each Business Day, the Collateral Agent
shall render to the Borrower (with a copy to the Administrative Agent and the
Servicer) a daily report of (i) all deposits to and withdrawals from the Covered
Accounts for such Business Day and the outstanding balance of the Covered
Accounts as of the end of such Business Day, (ii) all settled trades of
securities for such Business Day, (iii) the Adjusted Principal Balance of each
Collateral Loan as of the end of such Business Day, (iv) the OC Ratio as of the
end of such Business Day, (v) the Borrower’s compliance with the Concentration
Limitations, (vi) the Loan Value of each Collateral Loan, (vii) the S&P rating
and Moody’s rating of each Collateral Loan and/or the Obligor thereunder (if
applicable), (viii) all principal and interest payments made or to be made on
each Collateral Loan on such Business Day, (ix) the applicable interest rates,
interest rate resets, interest accrual periods and interest rate and benchmark
floors, if any, of each Collateral Loan, (x) the portion of the Principal
Balance of any Delayed Drawdown Collateral Loan that is unfunded, (xi) the
amount of Interest Proceeds received from Collateral Loans and Eligible
Investments, (xii) the Collateral Loans that are Defaulted Collateral Loans and
(xiii) such other items as may be agreed upon from time to time by the
Collateral Agent and the Borrower. “Loan Value” shall be determined in
accordance with the definition herein and provided to the Collateral Agent. For
purposes of calculating the Adjusted Principal Balance of each Collateral Loan,
the Collateral Agent shall begin including each Collateral Loan in the report as
of its trade date.

 

(d)               Failure to Provide Accounting. If the Collateral Agent shall
not have received any accounting provided for in this Section 8.07 on the first
Business Day after the date on which such accounting is due to the Collateral
Agent, the Collateral Agent shall notify the Servicer who shall use reasonable
efforts to obtain such accounting by the applicable Payment Date. The Collateral
Agent shall in no event have any liability for the actions or omissions of the
Servicer, the Borrower or any other Person, and shall have no liability for any
inaccuracy or error in any duty performed by it that results from or is caused
by inaccurate, untimely or incomplete information or data received by it from
the Servicer, the Borrower or another Person (other than claims relating to the
Collateral Agent’s gross negligence or willful misconduct).

 

Section 8.08        Release of Collateral. (a)  The Borrower may, by delivery of
a certificate of a Responsible Officer of the Servicer (with the written consent
of the Administrative Agent if the Administrative Agent has notified the
Collateral Agent in writing, following the occurrence of or during the
continuation of an Event of Default, to only permit releases with the written
consent of the Administrative Agent) delivered to the Collateral Agent and
Custodian, as applicable, certifying that the sale, substitution or Lien Release
Dividend, as applicable, of such loan is being made in accordance with
Section 10.01 (provided that the delivery of a trade ticket or other instruction
by the Borrower shall be deemed to constitute such certification) and such sale
complies with all applicable requirements of Section 10.01, direct the
Collateral Agent to release or cause to be released such item from the Lien of
this Agreement and, upon receipt of such certificate, the Collateral Agent (or
Custodian, as applicable) shall deliver any such item, if in physical form, duly
endorsed to the broker or purchaser designated in such certificate or, if such
item is a Clearing Corporation Security, cause an appropriate transfer thereof
to be made, in each case against receipt of the sales price therefor as
specified by the Servicer in such certificate; provided that the Collateral
Agent may deliver any such item in physical form for examination in accordance
with street delivery custom.

 



-111-

 

 

(b)               Subject to the terms of this Agreement, the Collateral Agent
(or Custodian, as applicable) shall, upon the receipt of a certificate or other
trade ticket or direction of a Responsible Officer of the Servicer, deliver any
Collateral in accordance with such certificate, trade ticket or other direction
and execute such documents or instruments as are delivered by or on behalf of
the Borrower and reasonably necessary to release or cause to be released such
security from the Lien of this Agreement, which is set for any mandatory call or
redemption or payment in full to the appropriate paying agent on or before the
date set for such call, redemption or payment, in each case against receipt of
the call or redemption price or payment in full thereof.

 

(c)               As provided in Section 8.02(a), the Collateral Agent shall
deposit any proceeds received by it from the disposition of any Collateral in
the applicable subaccount of the Collection Account, unless simultaneously
applied to the purchase of additional Collateral Loans or Eligible Investments
as permitted under and in accordance with the requirements of this Article VIII
and Article X.

 

(d)               The Collateral Agent shall, upon receipt of a certificate of a
Responsible Officer of the Borrower certifying that there are no Individual
Lender Maximum Funding Amounts outstanding and all Obligations of the Borrower
hereunder and under the other Facility Documents have been satisfied, execute
such documents or instruments as are delivered by or on behalf of the Borrower
and reasonably necessary to release any remaining Collateral from the Lien of
this Agreement.

 

(e)               Any Collateral Loan or amounts that are released pursuant to
Section 8.08(a) or (b) shall be automatically released from the Lien of this
Agreement.

 

Section 8.09        Reports by Independent Accountants. (a)  The Servicer will
cause Deloitte or any other firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) consented to by
the Administrative Agent (the “Independent Accountants”) to furnish to the
Administrative Agent, each Lender and the Collateral Agent (i) on or prior to
December 31, 2021 (the “Initial AUP Report Date”), a report relating to one
Payment Date Report (as selected by the Administrative Agent), delivered prior
to the Initial AUP Report Date, and (ii) on or prior to each one-year
anniversary of the Initial AUP Report Date (each such anniversary, an “AUP
Report Date”), a report relating to one Payment Date Report (as selected by the
Administrative Agent), delivered during the twelve (12) months immediately
preceding such AUP Report Date, in each case, to the effect that such
accountants have applied certain agreed-upon procedures (a copy of which
procedures are attached hereto as Exhibit F, it being understood that the
Servicer and the Administrative Agent will provide an updated Exhibit F
reflecting any further amendments to such Exhibit F prior to the issuance of the
first such agreed-upon procedures report, a copy of which shall replace the then
existing Exhibit F) to certain documents and records relating to the Collateral
under any Facility Document, compare the information contained in selected
Payment Date Reports (and all calculations therein) delivered during the period
covered by such report with such documents and records and that no matters came
to the attention of such accountants that caused them to believe that such
servicing was not conducted in compliance with this Agreement, except for such
exceptions as such accountants shall believe to be immaterial and such other
exceptions as shall be set forth in such statement.

 



-112-

 

 

(b)               In the event the Independent Accountants appointed pursuant to
clause (a) above require the Collateral Agent to agree to the procedures
performed by such Independent Accountants with respect to any of the reports,
statements or certificates of such Independent Accountants, or sign any
agreement in connection therewith, the Borrower hereby directs the Collateral
Agent to agree to the terms and conditions requested by such Independent
Accountants as a condition to receiving documentation required by this
Agreement; it being understood and agreed that the Collateral Agent shall
deliver such agreement in conclusive reliance on the foregoing direction and
shall make no inquiry or investigation as to, and shall have no obligation or
responsibility in respect of, the terms of the engagement of such Independent
Accountants by the Borrower or the sufficiency, validity or correctness of the
agreed upon procedures in respect of such engagement. The Borrower hereby
authorizes and directs the Collateral Agent, without liability on its part, to
execute and deliver any such agreement with such Independent Accountants in the
form presented to it by the Borrower (or the Servicer on behalf of the
Borrower), which agreement, to the extent so directed by the Borrower (or the
Servicer on behalf of the Borrower), may include, amongst other things, (i) an
acknowledgement that the Borrower (or the Servicer on behalf of the Borrower)
has agreed that the procedures by such Independent Accountants are sufficient
for the relevant purposes, (ii) releases by the Collateral Agent of any claims,
liabilities and expenses arising out of or relating to such Independent
Accountant’s engagement, agreed-upon procedures or any report, statement or
certificate issued by such Independent Accountants under any such engagement and
acknowledgement of other limitations of liability in favor of such Independent
Accountants and (iii) restrictions or prohibitions on the disclosure of any such
reports, statements, certificates or other information or documents provided to
it by such Independent Accountants.

 

ARTICLE IX

APPLICATION OF MONIES

 

Section 9.01        Disbursements of Monies from Payment Account.
(a)  Notwithstanding any other provision in this Agreement, but subject to the
other subsections of this Section 9.01, on each Payment Date, the Collateral
Agent shall disburse amounts transferred from the Collection Account to the
Payment Account pursuant to Section 8.02 in accordance with the Payment Date
Report and the following priorities (the “Priority of Payments”):

 

(i)                On each Payment Date prior to the occurrence and continuance
of an Event of Default, Interest Proceeds on deposit in the Interest Collection
Subaccount, to the extent received on or before the related Determination Date
(or, if such Determination Date is not a Business Day, the next succeeding
Business Day) (or if received after the related Determination Date but expected
to be received on or before the related Determination Date, to the extent
received before the related Payment Date) will be transferred into the Payment
Account, to be applied in the following order of priority:

 



-113-

 

 

(A)             to pay registration, registered office and filing fees, if any,
of the Borrower, subject to a cap of $15,000 per annum;

 

(B)              (1) first, to pay Administrative Expenses; provided that the
amounts in this clause (B)(1) shall not exceed the Administrative Expense Cap;
and (2) second, to the Administrative Agent to pay all fees and expenses of the
Administrative Agent under the Facility Documents;

 

(C)              to each Lender, pro rata, based on amounts owed, to pay accrued
and unpaid Interest on the Advances and Unused Fees due to each such Lender and
amounts payable to each such Lender under Section 2.11;

 

(D)             (1) first, to the Servicer to pay the Servicer Fee, plus any
Servicer Fee that remains due and unpaid in respect of any prior Payment Dates
as a result of insufficient funds; and (2) second, to pay Servicer Expenses;
provided that the amounts in this clause (D)(2) shall not exceed the Servicer
Expense Cap for such Payment Date;

 

(E)              to make Permitted Tax Distributions;

 

(F)              on each Payment Date occurring after the 15-month anniversary
of the Facility Termination Date, pro rata to the Lenders to reduce the
outstanding principal amount to not more than the percentage set forth in the
table below of the outstanding principal amount as of the Facility Termination
Date (calculated after giving effect to any paydown on such Payment Date
pursuant to Section 9.01(a)(ii)):

 

On the Payment Date occurring after: Outstanding principal amount reduced to not
more than the below percent of the outstanding principal amount as of the
Facility Termination Date: 15-month anniversary of the Facility Termination Date
75% 18-month anniversary of the Facility Termination Date 50% 21-month
anniversary of the Facility Termination Date 25% 24-month anniversary of the
Facility Termination Date 0%


;

 



-114-

 

 

(G)             if the Minimum OC Coverage Test is not satisfied as of the
relevant Determination Date, to pay principal of the Advances of each Lender
(pro rata, based on each Lender’s Percentage) until the Minimum OC Coverage Test
is satisfied (on a pro forma basis as at such Determination Date); provided that
the Borrower shall be permitted to allocate such principal payments among the
Classes on each Payment Date so long as, after giving effect to such allocation
of payments on such Payment Date, each Class Minimum OC Coverage Test is
satisfied; provided, further, that, if the Borrower would be unable to cause
each Class Minimum OC Coverage Test to be satisfied on any Payment Date after
allocating such payments, the Administrative Agent shall allocate such payments
in its sole discretion;

 

(H)             (i) during the Reinvestment Period, at the discretion of the
Servicer, for deposit into the Revolving Reserve Account until the amount on
deposit therein equals the Revolving Exposure and (ii) after the Reinvestment
Period, for deposit into the Revolving Reserve Account until the amount on
deposit therein equals the Revolving Exposure;

 

(I)                to pay, on a pro rata basis, accrued and unpaid amounts owing
to Affected Persons (if any) under Sections 2.10 and 13.04, all unpaid Facility
Reduction Fees and all other fees, expenses or indemnities owed to the Secured
Parties or Indemnified Parties;

 

(J)                (1) first, to the payment or application of amounts referred
to in clause (B)(1) above (in the same order of priority specified therein), to
the extent not paid in full pursuant to applications under such clause, and
(2) second, to the payment or application of amounts referred to in clause (D)
above to the extent not paid in full pursuant to such clause; and

 

(K)             (1) if a Default has occurred and is continuing, to remain in
the Interest Collection Subaccount (other than a Permitted Tax Distribution) or
(2) otherwise, any remaining amount shall be released to the Equityholder or its
designee (or, at the direction of the Borrower, deposited into the Principal
Collection Subaccount for investment in Collateral Loans); provided that if any
such Default under clause (K)(1) is subsequently cured prior to the next Payment
Date, such amounts held under clause (K)(1) may be distributed pursuant to
clause (K)(2) prior to the next Payment Date.

 

(ii)               On each Payment Date prior to the occurrence and continuance
of an Event of Default, except for any Principal Proceeds that will be used to
settle binding commitments entered into prior to the related Determination Date
for the purchase of Collateral Loans, Principal Proceeds on deposit in the
Principal Collection Subaccount to the extent received on or before the related
Determination Date (or, if such Determination Date is not a Business Day, the
next succeeding Business Day) will be transferred to the Payment Account to be
applied in the following order of priority:

 



-115-

 

 

 

(A)          to the payment of unpaid amounts under clauses (A) through (D) in
clause (i) above (in the same order of priority specified therein), to the
extent not paid in full thereunder, but subject to any caps specified therein;

 

(B)           during the Reinvestment Period, (i) if the Minimum OC Coverage
Test is not satisfied as of the relevant Determination Date, to pay principal of
the Advances of each Lender (pro rata, based on each Lender’s Percentage) until
the Minimum OC Coverage Test is satisfied (on a pro forma basis as at such
Determination Date) and (ii) to the Principal Collection Subaccount for the
purchase of additional Collateral Loans (including funding Revolving Collateral
Loans and Delayed Drawdown Collateral Loans) and/or for the making of any
Permitted Distribution or Permitted Tax Distribution;

 

(C)           after the Reinvestment Period, to pay the Advances of each Lender
(pro rata, based on each Lender’s Percentage) until the Advances are paid in
full; provided that the Borrower shall be permitted to allocate such principal
payments among the Classes on each Payment Date so long as, after giving effect
to such allocation of payments on such Payment Date, each Class Minimum OC
Coverage Test is satisfied; provided, further, that, if the Borrower would be
unable to cause each Class Minimum OC Coverage Test to be satisfied on any
Payment Date after allocating such payments, the Administrative Agent shall
allocate such payments in its sole discretion;

 

(D)           to the payment of amounts referred to in clauses (I) and (J) of
clause (i) above (in the same order of priority specified therein), to the
extent not paid in full thereunder; and



 

(E)            (1) if a Default has occurred and is continuing (unless all
Obligations owing to the Lenders have been paid in full (other than contingent
indemnification and expense reimbursement obligations as to which no claim has
been asserted)), to remain in the Principal Collection Subaccount (other than a
Permitted Tax Distribution) or (2) otherwise, any remaining amount shall be
released to the Equityholder or its designee (or, at the direction of the
Borrower, deposited into the Principal Collection Subaccount for investment in
Collateral Loans); provided that if any such Default under clause (E)(1) is
subsequently cured prior to the next Payment Date, such amounts held under
clause (E)(1) may be distributed pursuant to clause (E)(2) prior to the next
Payment Date.

 

(iii)   On each Payment Date following the occurrence and continuance of an
Event of Default, all Interest Proceeds in the Interest Collection Subaccount
and all Principal Proceeds in the Principal Collection Subaccount, except for
any Principal Proceeds that will be used to settle binding commitments entered
into prior to the related Determination Date for the purchase of Collateral
Loans, in each case, to the extent received on or before the related
Determination Date (or, if such Determination Date is not a Business Day, the
next succeeding Business Day) will be transferred to the Payment Account to be
applied in the following order of priority:

 

(A)           to pay registration, registered office and filing fees, if any, of
the Borrower, subject to a cap of $15,000 per annum;

 



-116-

 

 

(B)           (1) first, to pay Administrative Expenses as provided in
Section 9.01(a)(i)(B)(1) subject to the Administrative Expense Cap and
(2) second, to the Administrative Agent to pay all fees and expenses of the
Administrative Agent under the Facility Documents;

 

(C)           to each Lender, pro rata, based on amounts owed, to pay accrued
and unpaid Interest on the Advances and Unused Fees due to each such Lender and
amounts payable to each such Lender under Section 2.11;

 

(D)           (1) first, to the Servicer to pay the Servicer Fee, plus any
Servicer Fee that remains due and unpaid in respect of any prior Payment Dates
as a result of insufficient funds; and (2) second, to pay Servicer Expenses in
accordance with the priorities specified in the definition thereof; provided
that the amounts in this clause (D)(2) shall not exceed the Servicer Expense
Cap;

 

(E)            to pay the principal of the Advances of each Lender (pro rata,
based on each Lender’s Percentage) until paid in full; provided that the
Administrative Agent shall allocate such principal payments among the Classes in
its sole discretion;

 

(F)            to pay, on a pro rata basis, accrued and unpaid amounts owing to
Affected Persons (if any) under Sections 2.10 and 13.04, all unpaid Facility
Reduction Fees and all other fees, expenses or indemnities owed to the Secured
Parties or Indemnified Parties;



 

(G)            (1) first, to the payment of amounts referred to in clause (B)
and (2) second, to the payment of amounts referred to in clause (D) above, in
each case to the extent not paid in full pursuant to such clause; and

 

(H)            any remaining amount shall be released to the Borrower or its
designee.

 

(b)          If on any Payment Date the amount available in the Payment Account
is insufficient to make the full amount of the disbursements required by the
Payment Date Report, the Collateral Agent shall make the disbursements called
for in the order and according to the priority set forth under Section 9.01(a)
to the extent funds are available therefor.

 



-117-

 

 

ARTICLE X

SALE OF COLLATERAL LOANS;
PURCHASE OF ADDITIONAL COLLATERAL LOANS

 

Section 10.01    Sales of Collateral Loans.

 

(a)          Discretionary Sales of Collateral Loans. Subject to the
satisfaction of the conditions specified in Section 10.03, the Borrower (or the
Servicer on behalf of the Borrower) may, but will not be required to, direct the
Collateral Agent to sell, and the Collateral Agent shall sell in the manner
directed by the Servicer, any Collateral Loan if such sale meets the
requirements set forth below (as shown in the Borrowing Base Calculation
Statement delivered with respect thereto in accordance with
Section 5.02(d)(iii)):

 

(i)           no Default or Event of Default exists or would result upon giving
effect thereto; provided that the Borrower (or the Servicer on behalf of the
Borrower) may sell one or more Collateral Loans if after giving effect thereto
and the application of the proceeds thereof any existing Default or Event of
Default would be cured;

 

(ii)          upon giving effect thereto and the application of the proceeds
thereof, the Collateral Quality Test is satisfied (or, if not satisfied
immediately prior to such sale, compliance with such Collateral Quality Test is
maintained or improved); and 

 

(iii)         the Administrative Agent has provided prior written consent to
such sale, if:

 

(A)          the Minimum OC Coverage Test would not be satisfied following such
proposed sale (or, if not satisfied immediately prior to such sale, compliance
with the Minimum OC Coverage Test would not be maintained or improved);

 

(B)           (x) the proceeds from such proposed sale would be less than the
Adjusted Principal Balance of such Collateral Loan and (y) such sale is to the
Equityholder, the Servicer or a Person that is an Affiliate of the Borrower, the
Equityholder or the Servicer (provided that any such sale must comply with
Sections 5.03(h) and 10.03 hereof, unless such sale is made pursuant to Section
6.1 of the Loan Sale Agreement);

 



(C)           the proceeds from such proposed sale would be less than the lesser
of (x) the Adjusted Principal Balance of such Collateral Loan and (y) the
purchase price of such Collateral Loan paid by the Borrower; or

 

(D)           if the sale is during the Reinvestment Period, after giving effect
to such proposed sale, the Aggregate Principal Balance of all Collateral Loans
sold or disposed of by the Borrower during the immediately preceding twelve
calendar months (or since the Closing Date, if the Trade Date of such proposed
sale would occur earlier than twelve calendar months following the Closing Date)
would be greater than 30% of the Maximum Facility Amount, unless such sale is
made pursuant to Section 10.01(b) hereof or Section 6.1 of the Loan Sale
Agreement; provided, that the Administrative Agent in its sole discretion may
consent (which may be by email) to exclude such sale from the calculation of the
Aggregate Principal Balance of all Collateral Loans sold or disposed of by the
Borrower for purposes of this clause (D);

 



-118-

 

 

provided, further, that the restriction in clause (iii)(B) above in this
Section 10.01(a) shall not apply to sales of Defaulted Collateral Loans or
Ineligible Collateral Loans.

 

Notwithstanding anything above that would otherwise prohibit the sale of a
Collateral Loan after the occurrence or during the continuance of a Default or
an Event of Default, if the Borrower entered into an agreement to sell any such
Collateral prior to the occurrence of such Default or an Event of Default, but
such sale did not settle prior to the occurrence of such Default or an Event of
Default, then the Borrower shall be permitted to consummate such sale
notwithstanding the occurrence of such Default or an Event of Default; provided
that the settlement for such sale occurs within the customary settlement period
for similar trades.

 

(b)          Ineligible Collateral Loans. Notwithstanding Section 10.01(a), if
on any day a Collateral Loan is no longer an Eligible Collateral Loan, the
Borrower shall either make a deposit of the funds and/or deliver one or more
replacement Collateral Loans for such ineligible Collateral Loan, in each case
pursuant to the Loan Sale Agreement and in accordance with Section 10.03. Upon
confirmation of the deposit of the amount described above into the Collection
Account or the delivery to the Borrower of the replacement Collateral Loans,
such ineligible Collateral Loan shall be removed from the Collateral and the
Collateral Agent, for the benefit of the Secured Parties, shall automatically
and without further action be deemed to release to the Borrower, without
recourse, representation or warranty, all the right, title and interest and any
Lien of the Collateral Agent, for the benefit of the Secured Parties in, to and
under such ineligible Collateral Loan.

 

(c)          Sales of Equity Securities. The Borrower (or the Servicer on behalf
of the Borrower) may sell any Equity Security at any time without restriction,
and shall use its commercially reasonable efforts to effect the sale of any
Equity Security, regardless of price, within forty-five (45) days of receipt if
such Equity Security constitutes Margin Stock, unless such sale is prohibited by
Applicable Law or contract, in which case such Equity Security should be sold as
soon as such sale is permitted by Applicable Law or contract.

 

(d)          Substitutions. The Borrower may, with the consent of the
Administrative Agent in its sole discretion, replace any Collateral Loan as a
Collateral Loan so long as (i) no event has occurred, or would result from such
substitution, which constitutes an Event of Default and no event has occurred
and is continuing, or would result from such substitution, which constitutes a
Default, (ii) simultaneously therewith, the Borrower pledges (in accordance with
all of the terms and provisions contained herein) a Substitute Eligible
Collateral Loan and (iii) the Minimum OC Coverage Test is satisfied (or, if not
satisfied immediately prior to such substitution, compliance with the Minimum OC
Coverage Test is maintained or improved).

 



-119-

 

 

(e)          Optional Sales. On any Optional Sale Date, the Borrower shall have
the right to prepay all or a portion of the outstanding Advances in connection
with the sale and assignment by the Borrower of all or a portion of the
Collateral Loans, as the case may be, in connection with a Permitted
Securitization or a Permitted Refinancing (each, an “Optional Sale”), subject to
the following terms and conditions:

 

(i)           the Borrower shall have given the Administrative Agent (with a
copy to the Collateral Agent) at least 45 days’ prior written notice of its
intent to effect an Optional Sale in connection with a Permitted Securitization
or a Permitted Refinancing, and the Administrative Agent shall have delivered to
the Borrower its prior written consent (in its sole discretion) to such Optional
Sale, unless such 45 days’ notice requirement is waived or reduced by the
Administrative Agent; provided that no such consent will be required for any
Optional Sale of any Collateral Loan at a price equal to or greater than the
Adjusted Principal Balance of such Collateral Loan as of the date of the
Optional Sale to the extent that, after giving effect to such proposed sale, the
Aggregate Principal Balance of all Collateral Loans sold or disposed of by the
Borrower pursuant to this proviso during the immediately preceding twelve
calendar months would not be greater than 30% of the highest Aggregate Principal
Balance of any month during such 12-month period (or such higher percentage as
agreed to by the Administrative Agent); provided, further that the
Administrative Agent in its sole discretion may consent (which may be by email)
to exclude such sale from the calculation of the Aggregate Principal Balance of
all Collateral Loans sold or disposed of by the Borrower for purposes of this
clause (i);

 

(ii)          unless an Optional Sale is to be effected on a Payment Date (in
which case the relevant calculations with respect to such Optional Sale shall be
reflected on the applicable Payment Date Report), the Servicer shall deliver to
the Administrative Agent (with a copy to the Collateral Agent) a certificate and
evidence to the reasonable satisfaction of the Administrative Agent (which
evidence may consist solely of a certificate from the Servicer) that the
Borrower shall have sufficient funds on the related Optional Sale Date to effect
the contemplated Optional Sale in accordance with this Agreement. In effecting
an Optional Sale, the Borrower may use the proceeds of sales of the Collateral
Loans to repay all or a portion of the Obligations;

 

(iii)         no Default or Event of Default exists or would result upon giving
effect to such Optional Sale;

 

(iv)         upon giving effect thereto and the application of the proceeds
thereof, the Collateral Quality Test is satisfied (or, if not satisfied
immediately prior to such sale, compliance with such Collateral Quality Test is
maintained or improved);

 

(v)          the Minimum OC Coverage Test will be satisfied following such
proposed sale (or, if not satisfied immediately prior to such Optional Sale,
compliance with the Minimum OC Coverage Test will be maintained or improved);
and

 

(vi)         on the related Optional Sale Date, the Borrower shall have
deposited into the Collection Account, in immediately available funds, the
proceeds of such Optional Sale, which shall at least equal the aggregate
Adjusted Principal Balance of the Collateral Loans being sold.

 



-120-

 

 

(f)           Lien Release Dividend. Notwithstanding any provision contained in
this Agreement to the contrary, provided no Event of Default has occurred and is
continuing and no Default exists, on a Lien Release Dividend Date, the Borrower
may distribute to the Equityholder any Collateral Loan that was sold by the
Equityholder to the Borrower, or any portion thereof (each, a “Lien Release
Dividend”), subject to the following terms and conditions, the satisfaction of
which shall have been certified by the Borrower and the Equityholder to the
Administrative Agent (with a copy to the Collateral Agent):

 

(i)           the Borrower and the Equityholder shall have given the
Administrative Agent, with a copy to the Collateral Agent, at least five
Business Days prior written notice of its intent to effect a Lien Release
Dividend, in the form of Exhibit J hereto (a “Notice and Request for Consent”),
and the Administrative Agent shall have delivered to the Borrower prior written
consent, which consent shall be given in the sole and absolute discretion of the
Administrative Agent; provided that, if the Administrative Agent shall not have
responded to the Notice and Request for Consent by 11:00 a.m. on the day that is
one Business Day prior to the proposed Lien Release Dividend Date, the
Administrative Agent shall be deemed not to have given its consent;

 

(ii)          the proposed Lien Release Dividend Date shall take place during
the Reinvestment Period and on any such Lien Release Dividend Date, no more than
four Lien Release Dividends shall have been made during the 12-month period
immediately preceding the proposed Lien Release Dividend Date;

 

(iii)         after giving effect to the Lien Release Dividend on the Lien
Release Dividend Date, (A) no Default or Event of Default shall exist, (B) the
representations and warranties contained in Sections 4.01 hereof shall continue
to be correct in all material respects, except to the extent relating to an
earlier date, (C) the eligibility of any Collateral Loan remaining as part of
the Collateral after the Lien Release Dividend will be redetermined as of the
Lien Release Dividend Date, (D) no claim shall have been asserted or proceeding
commenced challenging the enforceability or validity of any of the Related
Documents, (E) there shall have been no material adverse change as to the
Servicer or the Borrower, and (F) the Minimum OC Coverage Test will be satisfied
(or, if not satisfied immediately prior to such Lien Release Dividend,
compliance with such Minimum OC Coverage Test will be maintained or improved);

 

(iv)         such Lien Release Dividend must be in compliance with Applicable
Law and may not (A) be made with the intent to hinder, delay or defraud any
creditor of the Borrower or (B) leave the Borrower, immediately after giving
effect to the Lien Release Dividend, (x) insolvent, (y) with insufficient funds
to pay its obligations as and when they become due or (z) with inadequate
capital for its present and anticipated business and transactions;

 

(v)          on or prior to the Lien Release Dividend Date, the Borrower shall
have (A) delivered to the Administrative Agent, with a copy to the Collateral
Agent, a list specifying all Collateral Loans or portions thereof to be
transferred pursuant to such Lien Release Dividend and the Administrative Agent
shall have approved the same in its sole discretion and (B) obtained all
authorizations, consents and approvals required to effectuate the Lien Release
Dividend;

 



-121-

 

 

(vi)         a portion of a Collateral Loan may be transferred pursuant to a
Lien Release Dividend provided that (A) such transfer does not have an adverse
effect on the portion of such Collateral Loan remaining as a part of the
Collateral, any other aspect of the Collateral, the Lenders, the Administrative
Agent or any other Secured Party and (B) a new promissory note (other than with
respect to a noteless Collateral Loan) for the portion of the Collateral Loan
remaining as a part of the Collateral has been executed, and the original
thereof has been endorsed and delivered to the Custodian;

 

(vii)        each Collateral Loan, or portion thereof, as applicable, shall be
transferred at a value equal to the Principal Balance thereof, exclusive of any
accrued and unpaid interest;

 

(viii)       the Borrower shall deliver a Borrowing Base Calculation Statement
(including a calculation of the Borrowing Base after giving effect to such Lien
Release Dividend) to the Administrative Agent;

 

(ix)          the Borrower shall have paid in full an aggregate amount equal to
the sum of all amounts due and owing to the Administrative Agent, the Lenders,
the Collateral Agent or the Custodian, as applicable, under this Agreement and
the other Facility Documents, to the extent accrued to such date with respect to
the Collateral Loans to be transferred pursuant to such Lien Release Dividend
and incurred in connection with the transfer of such Collateral Loans pursuant
to such Lien Release Dividend; and

 

(x)           the Borrower and the Servicer (on behalf of the Borrower) shall
pay the reasonable legal fees and expenses of the Administrative Agent, the
Lenders, the Collateral Agent and the Custodian in connection with any Lien
Release Dividend (including, but not limited to, expenses incurred in connection
with the release of the Lien of the Collateral, on behalf of the Secured
Parties, and any other party having an interest in the Collateral Loans in
connection with such Lien Release Dividend).

 

Section 10.02    Purchase of Additional Collateral Loans. (a)  On any date
during the Reinvestment Period, if no Event of Default has occurred and is
continuing, the Borrower (or the Servicer on behalf of the Borrower) may, if
each of the conditions specified in this Section 10.02 and Section 10.04 are
met, invest Principal Proceeds (and accrued interest received with respect to
any Collateral Loan to the extent used to pay for accrued interest on additional
Collateral Loans and other amounts on deposit in the Principal Collection
Subaccount) in additional Collateral Loans on the current Approved List or
subject to an Approval Request; provided that no Collateral Loan may be
purchased unless each of the following conditions are satisfied as of the date
the Servicer commits on behalf of the Borrower to make such purchase and after
giving effect to such purchase and all other sales or purchases previously or
simultaneously committed to:

 

(i)      the Borrower shall have delivered and the Administrative Agent shall
have approved an Approval Request with respect to the Collateral Loan pursuant
to the terms of Section 2.02;

 



-122-

 

 

(ii)     such obligation is an Eligible Collateral Loan; and

 

(iii)    the Minimum OC Coverage Test and the Collateral Quality Test are
satisfied (or, if not satisfied immediately prior to such investment, compliance
with such Minimum OC Coverage Test and/or Collateral Quality Test is maintained
or improved).

 

Section 10.03    Conditions Applicable to All Sale and Purchase Transactions.
(a)  Any transaction effected under this Article X (other than sales required by
Section 10.01(c)) or in connection with the acquisition of additional Collateral
Loans shall be for fair market value and, if effected with a Person that is the
Equityholder or an Affiliate thereof, shall be (i) in compliance with Section
5.03(h) hereof or Section 6.1 of the Loan Sale Agreement, (ii) effected in
accordance with all Applicable Laws, (iii) unless such transaction is effected
pursuant to Section 6.1 of the Loan Sale Agreement, during the 12-month period
most recently ended prior to the relevant date of determination (or such lesser
number of months as shall have elapsed since the Closing Date), and after giving
pro forma effect to such transaction, the value of Collateral Loans (other than
Ineligible Collateral Loans and Defaulted Collateral Loans) substituted or sold
by the Borrower to Affiliates of the Servicer without the consent of the
Administrative Agent may not exceed 20% of the highest Aggregate Principal
Balance of Collateral Loans of the Borrower during such 12-month period (or such
higher percentage as agreed to by the Administrative Agent) (provided, that the
Administrative Agent in its sole discretion may consent (which may be by email)
to exclude such sale from the calculation of the Collateral Loans substituted or
sold by the Borrower for purposes of this clause (iii)), and (iv) unless such
transaction is effected pursuant to Section 6.1 of the Loan Sale Agreement,
during the 12-month period most recently ended prior to the relevant date of
determination (or such lesser number of months as shall have elapsed since the
Closing Date), and after giving pro forma effect to such transaction, the value
of Defaulted Collateral Loans substituted or sold by the Borrower without the
consent of the Administrative Agent to Affiliates of the Servicer may not exceed
10% (or such higher percentage as agreed to by the Administrative Agent) of the
highest Aggregate Principal Balance of Collateral Loans of the Borrower during
such 12-month period (provided, that the Administrative Agent in its sole
discretion may consent (which may be by email) to exclude such sale from the
calculation of the Collateral Loans substituted or sold by the Borrower for
purposes of this clause (iv)).

 

(b)          Upon each acquisition by the Borrower of a Collateral Loan, (i) all
of the Borrower’s right, title and interest to such Collateral Loan shall be
subject to the Lien granted to the Collateral Agent pursuant to this Agreement
and (ii) such Collateral Loan shall be Delivered to the Collateral Agent.

 



-123-

 

 

Section 10.04  Additional Equity Contributions. (a)  The Equityholder may, but
shall have no obligation to, at any time or from time to time make a capital
contribution to the Borrower for any purpose, including for the purpose of
curing any Default, satisfying the Minimum OC Coverage Test, enabling the
acquisition or sale of any Collateral Loan or satisfying any conditions under
Section 3.02. Each contribution shall either be made (a) in Cash (in which event
such contributions shall be made by deposit into the Collection Account), (b) by
assignment and contribution of an Eligible Investment and/or (c) by assignment
of a Collateral Loan that is an Eligible Collateral Loan. In connection with any
contribution described in this Section 10.04, the Servicer shall provide written
instruction to the Collateral Agent identifying (a) the subclause under which
such contribution is being made (the “Contribution Notice”) and (b)(i) in the
case of contributions made in Cash, (A) the timing of such contribution and
(B) the amount of such contribution and (ii) in the case of contributions made
by assignment and contribution of an Eligible Investment and/or by assignment of
a Collateral Loan that is an Eligible Collateral Loan, (A) the name of such
Eligible Investment and/or Collateral Loan and (B) attaching the accompanying
assignment forms. All Cash contributed to the Borrower shall be treated as
Principal Proceeds, except to the extent that the Servicer specifies in the
Contribution Notice that such Cash shall constitute Interest Proceeds and shall
be deposited into a Collection Account in accordance with Section 8.02 as
designated by the Servicer.

 

ARTICLE XI

ADMINISTRATION AND SERVICING OF CONTRACTS

 

Section 11.01   Appointment and Designation of the Servicer.

 

(a)           Initial Servicer. The Borrower hereby appoints Morgan Stanley
Direct Lending Fund, pursuant to the terms and conditions of this Agreement, as
Servicer, with the authority to service, administer and exercise rights and
remedies, on behalf of the Borrower, in respect of the Collateral. Morgan
Stanley Direct Lending Fund hereby accepts such appointment and agrees to
perform the duties and responsibilities of the Servicer pursuant to the terms
hereof. The Servicer and the Borrower hereby acknowledge that the Administrative
Agent and the Secured Parties are third party beneficiaries of the obligations
undertaken by the Servicer hereunder.

 

(b)           Servicer Removal Notice. The Borrower, the Servicer, each Lender
and the Administrative Agent hereby agree that, upon the occurrence of a
Servicer Removal Event, the Administrative Agent may provide a removal notice to
the Servicer (with a copy to the Collateral Agent) (a “Servicer Removal Notice”)
and terminate all of the rights, obligations, power and authority of the
Servicer under this Agreement. On and after the receipt by the Servicer of a
Servicer Removal Notice pursuant to this Section 11.01(b), the Servicer shall
continue to perform all servicing functions under this Agreement until the date
specified in the Servicer Removal Notice or otherwise specified by the
Administrative Agent in writing or, if no such date is specified in such
Servicer Removal Notice or otherwise specified by the Administrative Agent,
until a date mutually agreed upon by the Servicer and the Administrative Agent
and shall be entitled to receive the Servicer Fee therefor accrued until such
date. After such date, the Servicer agrees that it will terminate its activities
as Servicer hereunder in a manner that the Administrative Agent believes will
facilitate the transition of the performance of such activities to the
Replacement Servicer, and except as provided herein the Replacement Servicer
shall assume each and all of the Servicer’s obligations to service and
administer the Collateral, on the terms and subject to the conditions herein set
forth, and the Servicer shall use its commercially reasonable efforts to assist
the Replacement Servicer in assuming such obligations.

 



-124-

 

 

(c)           Appointment of Replacement Servicer. At any time following the
delivery of a Servicer Removal Notice, the Administrative Agent may appoint a
successor servicer (the “Replacement Servicer”), which appointment shall take
effect upon the Replacement Servicer accepting such appointment by a written
assumption in a form satisfactory to the Administrative Agent in its sole
discretion. Upon the appointment of a Replacement Servicer, the initial Servicer
shall have no liability with respect to any action performed by the Replacement
Servicer on or after the date that the Replacement Servicer assumes the
servicing duties of the Servicer.

 

(d)           Liabilities and Obligations of Replacement Servicer. Upon its
appointment, the Replacement Servicer shall be the successor in all respects to
the Servicer with respect to servicing functions under this Agreement and shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof, and all references in
this Agreement to the Servicer shall be deemed to refer to the Replacement
Servicer; provided that the Replacement Servicer shall have (i) no liability
with respect to any action performed by the terminated Servicer prior to the
date that the Replacement Servicer becomes the successor to the Servicer or any
claim of a third party based on any alleged action or inaction of the terminated
Servicer, (ii) no obligation to perform any advancing or any repurchase
obligations, if any, of the Servicer unless it elects to in its sole discretion,
(iii) no obligation to pay any Taxes required to be paid by the Servicer
(provided that the Replacement Servicer shall pay any income Taxes for which it
is liable), (iv) no obligation to pay any of the fees and expenses of any other
party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer. The indemnification obligations of
the Replacement Servicer, upon becoming a Replacement Servicer, are expressly
limited to those arising on account of its failure to act in good faith and with
reasonable care under the circumstances. In addition, the Replacement Servicer
shall have no liability relating to the representations and warranties of the
Servicer contained in Section 4.02. Any other provision in this Agreement
notwithstanding, if a Replacement Servicer is appointed, it shall perform its
obligations hereunder in good faith and with reasonable care, exercising a
degree of skill and attention no less than what it exercises to service similar
assets for itself and for others, such standard of care to be the “Servicing
Standard” applicable to it.

 



(e)           Subcontracts. The Servicer may, with the prior written consent
(such consent not to be unreasonably withheld and shall not be required for any
subcontracting to Affiliates of the Servicer) of the Administrative Agent,
subcontract with any other Person for servicing, administering or collecting the
Collateral; provided that (i) the Servicer shall select any such Person with
reasonable care and shall be solely responsible for the fees and expenses
payable to any such Person, (ii) the Servicer shall not be relieved of, and
shall remain liable for, the performance of the duties and obligations of the
Servicer pursuant to the terms hereof without regard to any subcontracting
arrangement and (iii) any such subcontract shall be terminable upon the
occurrence of a Servicer Removal Event.

 

(f)            Waiver. The Borrower acknowledges that, after delivery of a
Servicer Removal Notice and appointment as a Replacement Servicer pursuant to
this Section 11.01, the Administrative Agent or any of its Affiliates may act as
the Replacement Servicer, and the Borrower waives any and all claims against the
Administrative Agent, each Lender or any of their respective Affiliates, the
Collateral Agent and any of its Affiliates and the Servicer (other than claims
relating to such party’s gross negligence or willful misconduct) relating in any
way to the custodial or collateral administration functions having been
performed by the Administrative Agent or any of its Affiliates in any capacity
hereunder in accordance with the terms and provisions (including the standard of
care) set forth in the Facility Documents.

 



-125-

 

 

Section 11.02    Duties of the Servicer.

 

(a)          Duties. The Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to service, administer and collect on
the Collateral from time to time, all in accordance with Applicable Law and the
Servicing Standard. Prior to the delivery of a Servicer Removal Notice, but
subject to the terms of this Agreement (including Section 11.04 and Article VI),
the Servicer has the sole and exclusive authority to make any and all decisions
with respect to the Collateral and take or refrain from taking any and all
actions with respect to the Collateral. Without limiting the foregoing, the
duties of the Servicer shall include the following (to the extent required under
the terms of this Agreement):

 

(i)           supervising the Collateral, including communicating with Obligors,
executing amendments, providing consents and waivers, exercising voting rights,
enforcing and collecting on the Collateral and otherwise managing the Collateral
on behalf of the Borrower;

 

(ii)          maintaining all necessary servicing records with respect to the
Collateral and providing such reports to the Administrative Agent and each
Lender (with a copy to the Collateral Agent and the Custodian) in respect of the
servicing of the Collateral (including information relating to its performance
under this Agreement) as may be required hereunder or as the Administrative
Agent or any Lender may reasonably request in accordance with the requirements
of this Agreement and which can be obtained without any undue burden or expense;

 

(iii)         maintaining and implementing administrative and operating
procedures (including an ability to recreate servicing records evidencing the
Collateral in the event of the destruction of the originals thereof) and keeping
and maintaining all documents, books, records and other information reasonably
necessary or advisable for the collection of the Collateral;

 

(iv)         promptly delivering to the Administrative Agent, each Lender, the
Collateral Agent or the Custodian, from time to time, such information and
servicing records (including information relating to its performance under this
Agreement) as the Administrative Agent, each Lender, the Custodian or the
Collateral Agent may from time to time reasonably request in accordance with the
requirements of this Agreement and which can be obtained without any undue
burden or expense;

 

(v)          identifying each Collateral Loan in its internal servicing records
to reflect the ownership of such Collateral Loan by the Borrower;

 

(vi)         in accordance with the requirements of this Agreement, notifying
the Administrative Agent and each Lender of any material action, suit,
proceeding, dispute, offset, deduction, defense or counterclaim (A) that is or
is threatened to be asserted by an Obligor with respect to any Collateral Loan
(or portion thereof) of which it has actual knowledge or has received notice; or
(B) that could reasonably be expected to have a Material Adverse Effect;

 



-126-

 

 

(vii)        maintaining the perfected security interest of the Collateral
Agent, for the benefit of the Secured Parties, in the Collateral;

 

(viii)       directing the Collateral Agent to make payments pursuant to the
terms of the Payment Date Report;

 

(ix)          assisting the Borrower with respect to the purchase and sale of
and payment for the Collateral Loans and Eligible Investments;

 

(x)           instructing the Obligors and the administrative agents on the
Collateral Loans to make payments directly into the Collection Account
established and maintained with the Collateral Agent;

 

(xi)          delivering assignments and promissory notes to the Custodian;

 

(xii)         complying with such other duties and responsibilities as may be
required of the Servicer by this Agreement; and

 

(xiii)        assisting in the acquisition and sale of Collateral Loans and
other Collateral in accordance with Article X and the Servicing Standard.

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower or the Servicer acts as lead agent with respect to any Collateral
Loan, the Servicer shall perform its servicing duties hereunder only to the
extent a lender under the applicable Related Documents has the right to do so.

 

(b)          Notwithstanding anything to the contrary contained herein, the
exercise by the Administrative Agent, the Collateral Agent and the Secured
Parties of their rights hereunder shall not release the Servicer (unless
replaced by a Replacement Servicer) or the Borrower from any of their duties or
responsibilities with respect to the Collateral. The Secured Parties, the
Administrative Agent, each Lender and the Collateral Agent shall not have any
obligation or liability with respect to any Collateral, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder, unless
one of them becomes a Replacement Servicer hereunder.

 

(c)          Any payment by an Obligor in respect of any indebtedness owed by it
to the Borrower shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due, provided such obligation
is not on non-accrual) to the extent of any amounts then due and payable
thereunder before being applied to any other receivable or other obligation of
such Obligor.

 



-127-

 

 

(d)          The Servicer agrees to supervise and assist in the investment and
reinvestment of the Collateral, and shall perform on behalf of the Borrower the
duties that have been expressly delegated to the Servicer in this Agreement and
any other Facility Document (and the Servicer shall have no obligation to
perform any other duties hereunder or otherwise) and, to the extent necessary or
appropriate to perform such duties, the Servicer shall have the power to execute
and deliver all necessary and appropriate documents and instruments on behalf of
the Borrower with respect thereto. The Servicer shall comply with the terms and
conditions hereof and any other Facility Document expressly applicable to it, in
its capacity as the Servicer, or otherwise affecting the duties and functions
that have been delegated to it thereunder and hereunder as the Servicer and
shall perform its obligations hereunder and thereunder in good faith and with
reasonable care, using a degree of skill and attention no less than (i) that
which would be exercised by a prudent institutional servicer in connection with
the servicing and administration of assets similar to the Collateral Loans under
similar circumstances and (ii) the Servicer and its Affiliates exercise with
respect to comparable assets that it services for itself and for others having
similar investment objectives and restrictions substantially in accordance with
its existing practices and procedures relating to assets of the nature and
character of the Collateral Loans (such standard of care, the “Servicing
Standard”).

 

Section 11.03    Authorization of the Servicer. (a)  Each of the Borrower, the
Administrative Agent and each Lender hereby authorizes the Servicer (including
any successor thereto) to take any and all reasonable steps in its name and on
its behalf necessary or desirable in the determination of the Servicer and not
inconsistent with the grant by the Borrower to the Collateral Agent on behalf of
the Secured Parties hereunder, to collect all amounts due under any and all
Collateral, including, endorsing any of their names on checks and other
instruments representing Collections, executing and delivering any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Collateral
and, after the delinquency of any Collateral and to the extent permitted under
and in compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof. The Borrower and the Collateral Agent on behalf of
the Secured Parties shall furnish the Servicer (and any successors thereto) with
any powers of attorney and other documents reasonably necessary or appropriate
to enable the Servicer to carry out its servicing and administrative duties
hereunder. In case any reasonable question arises as to its duties hereunder,
the Collateral Agent may request instructions from the Borrower or the Servicer,
prior to the occurrence and continuation of an Event of Default, or the
Administrative Agent after the occurrence and during the continuation of an
Event of Default and shall be entitled at all times to refrain from taking any
actions unless it has received instruction from the Borrower, the Servicer or
the Administrative Agent, as applicable. In no event shall the Servicer be
entitled to make any Secured Party a party to any litigation without such
party’s express prior written consent, or to make the Borrower a party to any
litigation (other than any routine foreclosure or similar collection procedure)
without the Administrative Agent’s consent.

 

(b)          The Administrative Agent may, at any time that an Event of Default
has occurred and is continuing and the Administrative Agent has accelerated the
Obligations under this Agreement in accordance with Section 6.01, notify any
Obligor with respect to any Collateral of the assignment of such Collateral to
the Collateral Agent on behalf of the Secured Parties and direct that payments
of all amounts due or to become due be made directly to the Administrative Agent
or any servicer, collection agent or account designated by the Administrative
Agent and, upon such notification and at the expense of the Borrower, the
Administrative Agent may enforce collection of any such Collateral, and adjust,
settle or compromise the amount or payment thereof.

 



-128-

 

 

Section 11.04   Collection Efforts, Modification of Collateral. (a)  The
Servicer will use commercially reasonable efforts to collect, or cause to be
collected, all payments called for under the terms and provisions of the
Collateral Loans included in the Collateral as and when the same become due, all
in accordance with the Servicing Standard.

 

(b)          In the performance of its obligations hereunder, the Borrower (or
the Servicer on its behalf) may enter into any amendment or waiver of or
supplement to any Related Document; provided that the prior written consent of
the Majority Lenders shall be required if an Event of Default has occurred and
is continuing or an Event of Default or Default would result from such
amendment, waiver or supplement. For the avoidance of doubt, any Collateral Loan
that, as a result of any amendment or supplement thereto, ceases to qualify as
an Eligible Collateral Loan shall not be included in the Borrowing Base.

 

Section 11.05  Servicer Compensation and Expenses. The Servicer shall be
entitled to be paid the Servicer Fee and have its expenses reimbursed as
provided in the Priority of Payments.

 

Section 11.06   The Servicer Not to Resign. The Servicer shall not resign from
the obligations and duties hereby imposed on it except upon the Servicer’s
determination that (a) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (b) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (a) above by an
opinion or memorandum of counsel to such effect delivered to the Administrative
Agent and each Lender. No such resignation shall become effective until a
Replacement Servicer shall have assumed the responsibilities and obligations of
the Servicer in accordance with Section 11.01(c).

 

ARTICLE XII

 
THE AGENTS

 

Section 12.01   Authorization and Action. (a)  Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and, to the extent applicable, the other Facility Documents as are
delegated to such Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto, subject to the terms hereof. No
Agent shall have any duties or responsibilities, except those expressly set
forth herein or in the other Facility Documents to which it is a party or any
fiduciary relationship with any Secured Party and no implied covenants,
functions, responsibilities, duties or obligations or liabilities on the part of
such Agent shall be read into this Agreement or any other Facility Document to
which such Agent is a party (if any) as duties on its part to be performed or
observed. No Agent shall have or be construed to have any other duties or
responsibilities in respect of this Agreement or any other Facility Document and
the transactions contemplated hereby or thereby. As to any matters not expressly
provided for by this Agreement or the other Facility Documents, no Agent shall
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written instructions of the Majority Lenders
(or, with respect to the Collateral Agent, the Administrative Agent); provided
that such Agent shall not be required to take any action which exposes such
Agent, in its judgment, to personal liability, cost or expense or which is
contrary to this Agreement, the other Facility Documents or Applicable Law, or
would be, in its judgment, contrary to its duties hereunder, under any other
Facility Document or under Applicable Law. Each Lender agrees that in any
instance in which the Facility Documents provide that an Agent’s consent may not
be unreasonably withheld, provide for the exercise of such Agent’s reasonable
discretion, or provide to a similar effect, it shall not in its instructions (or
by refusing to provide instruction) to such Agent withhold its consent or
exercise its discretion in an unreasonable manner.

 



-129-

 

 

(b)          If the Collateral Agent has been requested or directed by the
Majority Lenders or the Required Lenders, as applicable (or by the
Administrative Agent acting at the direction of the Majority Lenders or the
Required Lenders), to take any action pursuant to any provision of this
Agreement or any other Facility Document, the Collateral Agent shall not be
under any obligation to exercise any of the rights or powers vested in it by
this Agreement or such Facility Document in the manner so requested unless it
shall have been provided indemnity reasonably satisfactory to it against the
costs, expenses and liabilities which may be incurred by it in compliance with
or in performing such request or direction. No provision of this Agreement or
any other Facility Document shall otherwise be construed to require the
Collateral Agent to expend or risk its own funds or to take any action that
could in its judgment cause it to incur any cost, expenses or liability, unless
it is provided indemnity acceptable to it against any such expenditure, risk,
costs, expense or liability. For the avoidance of doubt, the Collateral Agent
shall not have any duty or obligation to take any action to exercise or enforce
any power, right or remedy available to it under this Agreement or any other
Facility Document or any Related Document unless and until directed by the
Majority Lenders or the Required Lenders, as applicable (or the Administrative
Agent on their behalf).

 

(c)          Neither the Collateral Agent nor any officer, agent or
representative thereof shall be personally liable for any action taken by any
such Person in accordance with any direction, instruction or notice given by the
Majority Lenders or the Required Lenders, as applicable (or by the
Administrative Agent acting at the direction of the Majority Lenders or the
Required Lenders), pursuant to the terms of this Agreement or any other Facility
Document even if, at the time such action is taken by any such Person, the
Majority Lenders or the Required Lenders, as applicable, or Persons purporting
to be the Majority Lenders or the Required Lenders, as applicable, are not
entitled to give such direction, instruction or notice, except where the
Responsible Officer of the Collateral Agent has actual knowledge (without any
duty of inquiry or investigation on its part) that the Majority Lenders or the
Required Lenders, as applicable, or Persons purporting to be the Majority
Lenders or the Required Lenders, as applicable, are not entitled to give such
direction, instruction or notice. If any dispute or disagreement shall arise as
to the allocation of any sum of money received by the Collateral Agent hereunder
or under any Facility Document, the Collateral Agent shall have the right to
deliver such sum to a court of competent jurisdiction and therein commence an
action for interpleader.

 

(d)          If in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, it may
request written instructions from the Borrower or the Servicer, with a copy to
the Administrative Agent, prior to the occurrence and continuation of an Event
of Default, or the Administrative Agent, after the occurrence and during the
continuation of an Event of Default, as to the course of action desired by it.
If the Collateral Agent does not receive such instructions within five (5)
Business Days after it has requested them, the Collateral Agent may, but shall
be under no duty to, take or refrain from taking any such courses of action. The
Collateral Agent shall act in accordance with instructions received after such
five (5) Business Day period except to the extent it has already, in good faith,
taken or committed itself to take, action inconsistent with such instructions.

 



-130-

 

 

Section 12.02   Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and each other Facility Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties; provided that, so long as no Event of Default
has occurred, the Agent may not execute any of its duties under this Agreement
or any other Facility Document by or through any MS Competitor without the prior
consent of the Borrower. No Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care other than any Affiliates of such Agent.

 

Section 12.03   Agents’ Reliance, Etc. (a)  Neither Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or any of the other Facility Documents, except for its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, each Agent: (i) may consult with legal counsel (including counsel
for the Borrower or the Servicer or any of their Affiliates) and independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Secured Party or any other Person and shall not be
responsible to any Secured Party or any Person for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or the other Facility Documents; (iii) shall not have any duty to
monitor, ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement, the other Facility
Documents or any Related Document on the part of the Borrower, the Servicer or
any other Person or to inspect the property (including the books and records) of
the Borrower or the Servicer; (iv) shall not be responsible to any Secured Party
or any other Person for the due execution, legality, validity, enforceability,
perfection, genuineness, sufficiency or value of any Collateral (or the
validity, perfection, priority or enforceability of the Liens on the
Collateral), this Agreement, the other Facility Documents, any Related Document
or any other instrument or document furnished pursuant hereto or thereto; and
(v) shall incur no liability under or in respect of this Agreement or any other
Facility Document by relying on, acting upon (or by refraining from action in
reliance on) any notice, consent, certificate (including, for the avoidance of
doubt, the Borrowing Base Calculation Statement), instruction or waiver, report,
statement, opinion, direction or other instrument or writing (which may be
delivered by telecopier, email, cable or telex, if acceptable to it) reasonably
believed by it to be genuine and believed by it to be signed or sent by the
proper party or parties. No Agent shall have any liability to the Borrower or
any Lender or any other Person for the Borrower’s, the Servicer’s, any Lender’s
or any other Person’s, as the case may be, performance of, or failure to
perform, any of their respective obligations and duties under this Agreement or
any other Facility Document.

 



-131-

 

 

(b)          No Agent shall be liable for the actions or omissions of any other
Agent (including concerning the application of funds), or under any duty to
monitor or investigate compliance on the part of any other Agent with the terms
or requirements of this Agreement, any Facility Document or any Related
Document, or their duties hereunder or thereunder. Each Agent shall be entitled
to assume the due authority of any signatory and genuineness of any signature
appearing on any instrument or document it may receive (including each Notice of
Borrowing received hereunder) in the absence of its own gross negligence or
willful misconduct. No Agent shall be liable for any action taken in good faith
and reasonably believed by it to be within the powers conferred upon it, or
taken by it pursuant to any direction or instruction by which it is governed, or
omitted to be taken by it by reason of the lack of direction or instruction
required hereby for such action (including for refusing to exercise discretion
or for withholding its consent in the absence of its receipt of, or resulting
from a failure, delay or refusal on the part of the Required Lenders to provide,
written instruction to exercise such discretion or grant such consent from the
Required Lenders, as applicable). No Agent shall be liable for any error of
judgment made in good faith unless it shall be proven by a court of competent
jurisdiction that such Agent was grossly negligent in ascertaining the relevant
facts. Nothing herein or in any Facility Document or Related Document shall
obligate any Agent to advance, expend or risk its own funds, or to take any
action which in its reasonable judgment may cause it to incur any expense or
financial or other liability for which it is not adequately indemnified. No
Agent shall be liable for any indirect, special, punitive or consequential
damages (including diminution in value or lost profits) whatsoever, even if it
has been informed of the likelihood thereof and regardless of the form of
action. No Agent shall be charged with knowledge or notice of any matter unless
actually known to a Responsible Officer of such Agent, or unless and to the
extent written notice of such matter is received by such Agent at its address in
accordance with Section 13.02. Any permissive grant of power to an Agent
hereunder shall not be construed to be a duty to act. Each Agent shall have only
the duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against any
Agent. Before acting hereunder, an Agent shall be entitled to request, receive
and rely upon such certificates and opinions as it may reasonably determine
appropriate with respect to the satisfaction of any specified circumstances or
conditions precedent to such action. Neither Agent shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, entitlement
order, approval or other paper, electronic communication or document. Neither
Agent shall be liable for any error of judgment, or for any act done or step
taken or omitted by it, in good faith, or for any mistakes of fact or law, or
for anything that it may do or refrain from doing in connection herewith, except
in the case of its willful misconduct or grossly negligent performance or
omission of its duties.

 

(c)          No Agent shall be responsible or liable for delays or failures in
performance resulting from acts beyond its control. Such acts shall include acts
of God, strikes, lockouts, riots, acts of war, epidemics, governmental
regulations imposed after the fact, fire, communication line failures, computer
viruses, power failures, loss or malfunction of utilities, communications or
computers (software and hardware) services, earthquakes or other disasters.

 

(d)          The delivery of reports and other documents and information to the
Collateral Agent hereunder or under any other Facility Document is for
informational purposes only and the Collateral Agent’s receipt of such documents
and information shall not constitute constructive notice of any information
contained therein or determinable from information contained therein. The
Collateral Agent is hereby authorized and directed to execute and deliver the
other Facility Documents to which it is a party. Whether or not expressly stated
in such Facility Documents, in performing (or refraining from acting)
thereunder, the Collateral Agent shall have all of the rights, benefits,
protections and indemnities which are afforded to it in this Agreement.

 



-132-

 

 

(e)          Each Lender acknowledges that, except as expressly set forth in
this Agreement, neither Agent has made any representation or warranty to it, and
that no act by either Agent hereafter taken, including any consent and
acceptance of any assignment or review of the affairs of the Borrower, shall be
deemed to constitute any representation or warranty by such Agent to any Secured
Party as to any matter. Each Lender represents to each Agent that it has,
independently and without reliance upon such Agent and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower and the Servicer, and made
its own decision to enter into this Agreement and the other Facility Documents
to which it is a party. Each Lender also represents that it will, independently
and without reliance upon either Agent or any other Secured Party and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the Facility Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the Servicer. Neither Agent shall have any duty or responsibility to provide any
Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of the Borrower or Servicer which may come into the possession
of such Agent.

 

Section 12.04   Indemnification. Each of the Lenders agrees to indemnify and
hold the Agents harmless (to the extent not reimbursed by or on behalf of the
Borrower pursuant to Section 13.04 or otherwise) from and against any and all
Liabilities which may be imposed on, incurred by, or asserted against the Agents
in any way relating to or arising out of this Agreement or any other Facility
Document or any Related Document or any action taken or omitted by the Agents
under this Agreement or any other Facility Document or any Related Document;
provided that no Lender shall be liable to any Agent for any portion of such
Liabilities resulting from such Agent’s gross negligence or willful misconduct;
and provided, further, that no Lender shall be liable to the Collateral Agent
for any portion of such Liabilities unless such Liabilities are imposed on,
incurred by, or asserted against the Collateral Agent as a result of any action
taken, or not taken, by the Collateral Agent by the express terms of this
Agreement or at the direction of the Administrative Agent or such Lender or
Lenders, as the case may be, in accordance with the terms and conditions set
forth in this Agreement (it being understood and agreed that the Collateral
Agent shall be under no obligation to exercise or to honor any of the rights or
powers vested in it by this Agreement at the request or direction of the
Administrative Agent or any of the Lenders (or other Persons authorized or
permitted under the terms hereof to make such request or give such direction)
pursuant to this Agreement or any of the other Facility Document, unless the
Administrative Agent or such Lenders shall have provided to the Collateral Agent
security or indemnity reasonably satisfactory to it against the costs, expenses
(including reasonable and documented attorney’s fees and expenses) and
Liabilities which might reasonably be incurred by it in compliance with such
request or direction, whether such indemnity is provided under this
Section 12.04 or otherwise). The rights of the Agents and obligations of the
Lenders under or pursuant to this Section 12.04 shall survive the termination of
this Agreement, and the earlier removal or resignation of any Agent hereunder.

 



-133-

 

 

Section 12.05   Successor Agents. (a)  Subject to the terms of this
Section 12.05, each Agent may, upon thirty (30) days’ notice to the Lenders and
the Borrower, resign as Administrative Agent or Collateral Agent, as applicable.
If an Agent shall resign, then the Required Lenders shall appoint a successor
agent. If for any reason a successor agent is not so appointed and does not
accept such appointment within thirty (30) days of notice of resignation, such
Agent may appoint a successor agent. The appointment of any successor Agent
shall be subject to the prior written consent of the Borrower (which consent
shall not be unreasonably withheld or delayed); provided that the consent of the
Borrower to any such appointment shall not be required if (i) a Material Default
or Event of Default shall have occurred and is continuing (other than with
respect to a MS Competitor) or (ii) if such successor agent is a Lender or an
Affiliate of such Agent or any Lender. Any resignation of an Agent shall be
effective upon the appointment of a successor agent pursuant to this
Section 12.05. After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Facility Documents and the provisions
of this Article XII shall continue in effect for its benefit with respect to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and under the other Facility Documents. If no successor Collateral
Agent shall have been appointed and an instrument of acceptance by a successor
Collateral Agent shall not have been delivered to the Collateral Agent within
sixty days after giving of notice of resignation by the Collateral Agent, the
resigning Collateral Agent may petition any court of competent jurisdiction for
the appointment of a successor Collateral Agent.

 

(b)          Any Person (i) into which the Collateral Agent may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Agent shall be a party, or (iii) that may succeed to the corporate
trust properties and assets of the Collateral Agent substantially as a whole,
shall be the successor to the Collateral Agent under this Agreement without
further act of any of the parties to this Agreement.

 

Section 12.06   The Collateral Agent. (a)  The Collateral Agent shall have no
liability for losses arising from (i) any cause beyond its control, (ii) any
delay, error, omission or default of any mail, telegraph, cable or wireless
agency or operator, or (iii) the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers.

 

(b)          It is expressly acknowledged and agreed that the Collateral Agent
is not guaranteeing the performance of or assuming any liability for the
obligations of the other parties hereto or any portion of the Collateral.

 

(c)          The Collateral Agent shall not be responsible for the preparation
or filing of any UCC financing statements or continuation statements or the
correctness of any financing statements filed in connection with this Agreement
or the validity or perfection of any lien or security interest created pursuant
to this Agreement.

 

(d)          The Collateral Agent shall not be liable for interest on any money
received by it except as the Collateral Agent may agree in writing with the
Borrower. In no event shall the Collateral Agent be liable for the selection of
any investments or any losses in connection therewith (except in its capacity as
obligor thereunder, if applicable), or for any failure of the relevant party to
provide investment instruction to the Collateral Agent in connection with the
investment of funds in or from any account set forth herein.

 



-134-

 

 

(e)          The Collateral Agent shall have no liability for any failure,
inability or unwillingness on the part of the Servicer, the Borrower or the
Administrative Agent to provide accurate and complete information on a timely
basis to the Collateral Agent, or otherwise on the part of any such party to
comply with the terms of this Agreement, and shall have no liability for any
inaccuracy or error in the performance or observance on the Collateral Agent’s
part of any of its duties hereunder that is caused by or results from any such
inaccurate, incomplete or untimely information received by it, or other failure
on the part of any such other party to comply with the terms hereof.

 

(f)           The Collateral Agent shall not be bound to make any investigation
into the facts or matters stated in any certificate, report or other document or
electronic communication; provided, however, that, if the form thereof is
prescribed by this Agreement, the Collateral Agent shall examine the same to
determine whether it conforms on its face to the requirements hereof. The
Collateral Agent shall not be deemed to have knowledge or notice of any matter
unless actually known to a Responsible Officer. It is expressly acknowledged by
the Borrower, the Servicer, the Lenders and the Administrative Agent that
performance by the Collateral Agent of its various duties hereunder (including
recalculations to be performed in respect of the matters contemplated hereby)
shall be based upon, and in reliance upon, data, information and notices
provided to it by the Servicer (and/or the Borrower) and/or any related bank
agent, obligor or similar party with respect to the Collateral, and the
Collateral Agent shall have no responsibility for the accuracy of any such
information or data provided to it by such persons and shall be entitled to
update its records (as it may deem necessary or appropriate). Nothing herein
shall impose or imply any duty or obligation on the part of the Collateral Agent
to verify, investigate or audit any such information or data, or to determine or
monitor on an independent basis whether any issuer of the Collateral is in
default or in compliance with the underlying documents governing or securing
such item of Collateral, from time to time.

 

(g)          The Collateral Agent shall have no duty to determine or inquire
into the happening or occurrence of any event or contingency, and it is agreed
that its duties hereunder are purely ministerial in nature.

 

(h)          Should any controversy arise between the undersigned with respect
to the Collateral held by the Collateral Agent, the Collateral Agent shall
follow the instructions of the Administrative Agent on behalf of the Secured
Parties (provided that to the extent practicable, the Collateral Agent shall
provide written notice of such controversy to the Servicer).

 



-135-

 

 

(i)           The powers conferred on the Collateral Agent hereunder are solely
to protect its interest (on behalf of the Secured Parties) in the Collateral and
shall not impose any duty on it to exercise any such powers. Except for
performing the obligations expressly imposed on the Collateral Agent hereunder,
the Collateral Agent shall have no duty as to any Collateral or responsibility
for ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Collateral Agent has or is deemed to have knowledge of such matters or
taking any steps to preserve rights against prior parties or other rights
pertaining to any Collateral.

 

(j)           In order to comply with the laws, rules, regulations and executive
orders in effect from time to time applicable to banking institutions, including
those relating to the funding of terrorist activities and money laundering, the
Collateral Agent may be required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Collateral Agent. Accordingly, each of the parties hereto
agrees to provide to the Collateral Agent upon its request from time to time
such identifying information and documentation as may be available to such party
in order to enable the Collateral Agent to comply with such requirements.

 

(k)          If U.S. Bank or the Collateral Agent is also acting in another
capacity, including as Custodian or Securities Intermediary, the rights,
protections, immunities and indemnities afforded to U.S. Bank or the Collateral
Agent pursuant to this Article XII shall also be afforded to U.S. Bank or the
Collateral Agent acting in such capacities; provided that such rights,
protections, benefits, immunities and indemnities shall be in addition to, and
not in limitation of, any rights, protections, benefits, immunities and
indemnities provided in the Custodian Agreement, Account Control Agreement or
any other Facility Documents to which U.S. Bank or the Collateral Agent in such
capacity is a party.

 

(l)           The Collateral Agent shall not have any obligation to determine if
a Collateral Loan meets the criteria specified in the definition of Eligible
Collateral Loan or if the requirements set forth in the definition of “Deliver”
have been satisfied.

 

(m)         The Collateral Agent shall not be under any obligation (i) to
monitor, determine or verify the unavailability or cessation of LIBOR (Dollar)
(or any other Applicable Index, floating rate, interest rate or Benchmark
Replacement), or whether or when there has occurred, or to give notice to any
other transaction party of the occurrence of, any Benchmark Replacement Date,
Benchmark Transition Event, Benchmark Transition Start Date, Benchmark
Unavailability Period or Early Opt-In Election, (ii) to select, determine or
designate any Benchmark Replacement or other alternate benchmark rate, or other
successor or replacement rate, or whether any conditions to the designation of
such a rate have been satisfied, or (iii) to select, determine or designate any
Benchmark Replacement Adjustment or other modifier to any Benchmark Replacement
or other replacement or successor rate or index, or (iv) to determine whether or
what Benchmark Replacement Conforming Changes are necessary or advisable, if
any, in connection with any of the foregoing.

 

(n)          The Collateral Agent shall not be liable for any inability, failure
or delay on its part to perform any of its duties set forth in this Agreement as
a result of the unavailability of LIBOR (Dollar) (or any Benchmark Replacement
or other Applicable Index, floating rate or other Interest Rate) and absence of
any Benchmark Replacement or other replacement index or floating rate, including
as a result of any inability, delay, error or inaccuracy on the part of any
other transaction party, including without limitation the Administrative Agent,
the Borrower or the Servicer, in providing any direction, instruction, notice or
information required or contemplated by the terms of this Agreement and
reasonably required for the performance of such duties.

 



-136-

 

 

ARTICLE XIII

MISCELLANEOUS

 

Section 13.01  No Waiver; Modifications in Writing. (a)  No failure or delay on
the part of any Secured Party exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. Any waiver of any provision
of this Agreement or any other Facility Document, and any consent to any
departure by any party to this Agreement or any other Facility Document from the
terms of any provision of this Agreement or such other Facility Document, shall
be effective only in the specific instance and for the specific purpose for
which given. No notice to or demand on the Borrower or the Servicer in any case
shall entitle the Borrower or the Servicer to any other or further notice or
demand in similar or other circumstances.

 

(b)          No amendment, modification, supplement or waiver of this Agreement
shall be effective unless signed by the Borrower, the Servicer, the
Administrative Agent and the Required Lenders; provided that:

 

(i)           any Fundamental Amendment shall require the written consent of all
Lenders affected thereby; and

 

(ii)          no such amendment, modification, supplement or waiver shall amend,
modify or otherwise affect the rights or duties of any Agent hereunder without
the prior written consent of such Agent.

 

(c)          Notwithstanding anything to the contrary herein, (i) in connection
with the increase of the Individual Lender Maximum Funding Amounts hereunder,
only the consent of the Lender increasing its Individual Lender Maximum Funding
Amount (or providing a new Individual Lender Maximum Funding Amount) shall be
required for any amendment that effects such increase in Individual Lender
Maximum Funding Amounts and (ii) the Administrative Agent and the Borrower shall
be permitted to amend any provision of the Facility Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Facility Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision.

 

(d)          Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Individual Lender Maximum Funding Amount of any Defaulting Lender
may not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

 



-137-

 

 

(e)          With respect to any Applicable Index other than LIBOR (Dollar),
upon the occurrence of any event that results in the unavailability of such
Applicable Index, the index rate shall be the reference rate reasonably
determined by the Administrative Agent giving due consideration to any evolving
or then existing convention for similar multi-currency denominated syndicated
credit facilities for alternate benchmarks, and as to which the Administrative
Agent may, in its reasonable discretion, make such adjustments to such rate or
the spread thereon, as well as the business day convention, interest
determination dates and related provisions and definitions, in each case, that
are consistent with such accepted market practice for the use of such rate;
provided that the Administrative Agent has made similar determinations with
respect to similarly situated borrowers in similar facilities; provided,
further, that if the Borrower does not agree with such index rate, in the
reasonable discretion of the Borrower, any Advances with such Applicable Index
shall be converted into Dollar Advances, using the applicable exchange rate
determined by the Administrative Agent in its reasonable discretion pursuant to
the definition of “Dollar Equivalent”.

 

Section 13.02    Notices, Etc. Except where telephonic instructions are
authorized herein to be given, all notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto shall be in writing and shall be personally delivered or sent by
registered, certified or express mail, postage prepaid, or by facsimile
transmission, or by prepaid courier service, or by electronic mail (if the
recipient has provided an email address in Schedule 5). Notices and
communications by facsimile and e-mail shall be effective when sent, and notices
and communications sent by other means shall be effective when received by the
intended recipient thereof in accordance with the provisions of this
Section 13.02. Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 13.02, notices,
demands, instructions and other communications in writing shall be given to or
made upon the respective parties hereto at their respective addresses (or to
their respective facsimile numbers or email addresses) indicated in Schedule 5,
and, in the case of telephonic instructions or notices, by calling the telephone
number or numbers indicated for such party in Schedule 5.

 

U.S. Bank in each of its capacities under the Facility Documents agrees to
accept and act upon instructions or directions pursuant to this Agreement, any
other Facility Document, or any Related Document or any document executed in
connection herewith or therewith sent by unsecured email, facsimile transmission
or other similar unsecured electronic methods; provided, however, that any
person providing such instructions or directions shall provide to U.S. Bank an
incumbency certificate listing persons designated to provide such instructions
or directions as such incumbency certificate may be supplemented from time to
time. If any person elects to give U.S. Bank email or facsimile instructions (or
instructions by a similar electronic method) and U.S. Bank in its discretion
elects to act upon such instructions, U.S. Bank’s reasonable understanding of
such instructions shall be deemed controlling. U.S. Bank shall not be liable for
any losses, costs or expenses arising directly or indirectly from U.S. Bank’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflicting with or being inconsistent with a subsequent written
instruction. Any person providing such instructions or directions acknowledges
and agrees that there may be more secure methods of transmitting such
instructions than the method(s) selected by it and agrees that the security
procedures (if any) to be followed in connection with its transmission of such
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.

 



-138-

 

 

 

In addition to all other instruction methods permitted under this Agreement, the
Borrower hereby directs U.S. Bank in each of its capacities under the Facility
Documents to accept instructions sent pursuant to secure financial messaging
services provided by SWIFT, which shall constitute instructions from the
Borrower (or the Servicer on behalf of the Borrower) for all purposes hereunder.
The Borrower instructs U.S. Bank to accept and process SWIFT transmissions
initiated by the Borrower or the Servicer on its behalf to the same extent that
written wire transfer instructions are accepted and processed by U.S. Bank. U.S.
Bank in each of its capacities under the Facility Documents may conclusively
rely on SWIFT transmissions to release payments as instructed, subject to any
verification of information as requested by U.S. Bank in such capacity,
including the call back process to an individual designated by the Borrower or
the Servicer as authorized to provide such verification. U.S. Bank may also
request, and the Borrower or the Servicer will provide, an additional signed
direction (whether by manual, facsimile, PDF or other electronic signature) in
order for U.S. Bank to make such payment in connection with any SWIFT
transmission. For purposes of compliance with any incumbency certificate of the
Borrower or the Servicer, all instructions received by U.S. Bank through the
methodology described herein shall be deemed in compliance with the procedures
outlined therein (to the extent applicable).

 

Section 13.03    Taxes. (a)  Any and all payments by or on account of any
obligation of the Borrower under any Facility Document shall be made without
deduction or withholding for any and all Taxes with respect thereto, unless
required by Applicable Law. If any Applicable Law (as determined in the good
faith discretion of the Borrower or the Administrative Agent) requires the
deduction or withholding of any Tax from any such payment by the Borrower or the
Administrative Agent, then the Borrower or the Administrative Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as may be necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 13.03) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)               The Borrower agrees to timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)               The Borrower agrees to indemnify each Recipient, within 10
days after demand therefor, for (i) the full amount of any Indemnified Taxes
(including any Indemnified Taxes imposed or asserted by any jurisdiction on or
attributable to amounts payable under this Section 13.03) payable or paid by any
Recipient or required to be withheld or deducted from a payment to such
Recipient and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of another Recipient, shall
be conclusive absent manifest error.

 



-139-

 

 

(d)               Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.06(c)(ii) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Facility
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Facility Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 13.03(d).

 

(e)               As soon as practicable after the date of any payment of Taxes
by the Borrower to Governmental Authority pursuant to this Section 13.03, the
Borrower will furnish to the Administrative Agent the original or a certified
copy of a receipt issued by the relevant Governmental Authority evidencing
payment thereof, a copy of the return reporting such payment, or other evidence
of payment as may be reasonably satisfactory to the Administrative Agent.

 

(f)                If any Recipient in its sole discretion, but acting in good
faith, determines that it has received a refund of any Taxes with respect to
which it has been indemnified pursuant to this Section 13.03 (including by the
payment of additional amounts pursuant to Section 13.03(a)), such Recipient
shall reimburse the Borrower (or the Servicer, as applicable) such amount of any
refund received (net of reasonable out-of-pocket expenses incurred), but only to
the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund), as
such Secured Party shall determine in its sole discretion, but acting in good
faith, to be attributable to the relevant Indemnified Taxes; provided that in
the event that such Secured Party is required to repay such refund to the
relevant taxing authority, the Borrower agrees to return the refund to such
Secured Party. Notwithstanding anything to the contrary in this
Section 13.03(f), in no event will any Secured Party be required to pay any
amount to an indemnifying party pursuant to this Section 13.03(f) the payment of
which would place such Secured Party in a less favorable net after-Tax position
than such Secured Party would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. Unless required by Applicable Law, at no time
shall any Agent have any obligation to file for or otherwise pursue on behalf of
a Lender, or have any obligation to pay to any Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender, as the case
may be. This paragraph shall not be construed to require any indemnified party
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the indemnifying party or any other Person.

 

(g)               (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Facility
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 13.03(g)(ii), (iii) and (v) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 



-140-

 

 

(ii)               Without limiting the generality of Section 13.03(g)(i), each
Lender that is a U.S. Person shall, on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or any Agent), deliver to the Borrower and
each Agent, two accurate, complete and signed copies of U.S. Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.

 

(iii)                Any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and each Agent, on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or any
Agent), two accurate, complete and signed copies of whichever of the following
is applicable:

 

(A)             in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Facility Document, executed copies of U.S.
Internal Revenue Service Form W-8BEN-E (or W-8BEN, as applicable) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Facility Document, U.S. Internal Revenue Service
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(B)              executed copies of U.S. Internal Revenue Service Form W-8ECI;

 

(C)              in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of U.S. Internal
Revenue Service Form W-8BEN-E (or W-8BEN, as applicable); or

 



-141-

 

 

(D)             to the extent a Foreign Lender is not the beneficial owner,
executed copies of U.S. Internal Revenue Service Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner.

 

(iv)                Each Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Agents (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or any Agent), executed
copies of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Agents to determine the withholding
or deduction required to be made.

 

(v)               If a payment made to a Recipient under any Facility Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 13.03(g)(v),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)               If any Lender requires the Borrower to pay any Indemnified
Taxes or additional amount to such Lender or any Governmental Authority for the
account of such Lender pursuant to this Section 13.03, then such Lender shall
(at the request of the Borrower) use reasonable efforts to designate a different
lending office for funding or booking its Advances hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if such Lender determines, in its sole discretion that such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to this Section 13.03 in the future and (ii) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 



-142-

 

 

(i)                 Each party’s obligations under this Section 13.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Individual Lender Maximum Funding Amounts and the repayment, satisfaction or
discharge of all obligations under any Facility Document.

 

Section 13.04    Costs and Expenses; Indemnification. (a)  The Borrower agrees
to promptly pay on demand all reasonable and documented out-of-pocket costs and
expenses of the Agents and the Lenders in connection with the preparation,
review, negotiation, reproduction, execution and delivery of this Agreement and
the other Facility Documents, including the reasonable and documented fees and
disbursements of one outside counsel for the Administrative Agent and one
outside counsel for the Collateral Agent, costs and expenses of creating,
perfecting, releasing or enforcing the Collateral Agent’s security interests in
the Collateral, including filing and recording fees, expenses, search fees, UCC
filing fees and the equivalent thereof in any foreign jurisdiction, if
applicable, and all other related fees and expenses in connection therewith; and
in connection with the administration and any waiver, consent, modification or
amendment or similar agreement in respect of this Agreement, the Notes or any
other Facility Document and advising the Agents and Lenders as to their
respective rights, remedies and responsibilities. The Borrower agrees to
promptly pay on demand all reasonable and documented costs and expenses of each
of the Secured Parties in connection with the enforcement of this Agreement, the
Notes or any other Facility Document, including all reasonable and documented
out-of-pocket costs and expenses incurred by the Collateral Agent in connection
with the preservation, collection, foreclosure or enforcement of the Collateral
subject to the Facility Documents or any interest, right, power or remedy of the
Collateral Agent and the Replacement Servicer (including in its capacity as
Replacement Servicer) or in connection with the collection or enforcement of any
of the Obligations or the proof, protection, administration or resolution of any
claim based upon the Obligations in any insolvency proceeding, including all
reasonable fees and disbursements of outside attorneys, accountants, auditors,
consultants, appraisers and other professionals engaged by the Collateral Agent;
provided that, in each case, there shall be one primary outside attorney and one
local counsel representing each of (x) the Lenders and the Administrative Agent,
taken as a whole and (y) the Collateral Agent, the Securities Intermediary and
the Custodian, taken as a whole, unless any conflict of interest arises. Without
prejudice to its rights hereunder, the expenses and the compensation for the
services of the Secured Parties are intended to constitute expenses of
administration under any applicable bankruptcy law. For the avoidance of doubt,
this Section 13.04(a) shall not apply to Taxes, other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim, which
shall be covered by Section 13.03.

 

(b)               The Borrower agrees to indemnify and hold harmless each
Secured Party and each of their Affiliates and the respective officers,
directors, employees, agents, managers of, and any Person controlling any of,
the foregoing (each, an “Indemnified Party”) from and against any and all
Liabilities that may be incurred by or asserted or awarded against any
Indemnified Party, whether brought by or involving the Borrower or any third
party, in each case arising out of or in connection with or by reason of the
execution, delivery, enforcement, performance, administration of or otherwise
arising out of or incurred in connection with this Agreement, any other Facility
Document, any Related Document or any transaction contemplated hereby or thereby
(and regardless of whether or not any such transactions are consummated); except
that the Borrower shall not be liable to the extent any such Liability is found
in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s bad faith, gross negligence or willful
misconduct; provided that any payment hereunder which relates to taxes, levies,
imposes, deductions, charges and withholdings, and all liabilities (including
penalties, interest and expenses) with respect thereto, or additional sums
described in Sections 2.10, 2.11 or 13.03, shall not be covered by this
Section 13.04(b).

 



-143-

 

 

(c)               The Servicer agrees to indemnify and hold harmless each
Indemnified Party from and against any and all Liabilities that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of any one or more of the following:
(i) any breach by the Servicer of any covenant or any of its obligations under
any Facility Document, (ii) the failure of any of the representations or
warranties of the Servicer set forth in any Facility Document or in any
certificate, statement or report delivered in connection therewith to be true
when made or when deemed made or repeated and (iii) by reason of any gross
negligence, bad faith or willful misconduct (as determined by the final
non-appealable judgment of a court of competent jurisdiction) on the part of the
Servicer in its capacity as Servicer; except the Servicer shall not be liable to
the extent any such Liability (x) results from the performance or
non-performance of the Collateral Loans or (y) is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s bad faith, gross negligence or willful misconduct;
provided that any payment hereunder which relates to taxes, levies, imposes,
deductions, charges and withholdings, and all liabilities (including penalties,
interest and expenses) with respect thereto, or additional sums described in
Sections 2.10, 2.11 or 13.03, shall not be covered by this Section 13.04(c). The
Servicer shall not have any liability hereunder to any Indemnified Party to the
extent an Indemnified Party affects any settlement of a matter that is (or could
be) subject to indemnification hereunder without the prior written consent of
the Servicer (which consent shall not be unreasonably withheld or delayed).

 

(d)               The Equityholder agrees to indemnify and hold harmless each
Indemnified Party from and against any and all Liabilities that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of any one or more of the following:
(i) any breach by the Equityholder of any covenant or any of its obligations set
forth in Section 13.22 and (ii) the failure of any of the representations or
warranties of the Equityholder set forth in Section 4.03(o), (p), (q) and (r)
and Section 13.22 or in any certificate, statement or report delivered in
connection therewith to be true when made or when deemed made or repeated.

 

Section 13.05    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement. Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.

 



-144-

 

 

Section 13.06    Assignability. (a)  Each Lender may, with the consent of the
Administrative Agent and the Borrower, assign to an assignee all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its outstanding Advances or interests therein owned by it, together with ratable
portions of its Individual Lender Maximum Funding Amount); provided that:

 

(i)                each of the Borrower’s and the Administrative Agent’s consent
to any such assignment (A) shall not be unreasonably withheld or delayed and
(B) shall not be required if the assignee is a Permitted Assignee with respect
to such assignor; and

 

(ii)               the Borrower’s consent to any such assignment pursuant to
this Section 13.06(a) shall not be required (other than with respect to an
assignment to a MS Competitor) if (x) a Material Default or an Event of Default
shall have occurred and is continuing (and not been waived by the Lenders in
accordance with Section 13.01) or (y) such assignment is required by any Change
in Law.

 

The parties to each such assignment shall execute and deliver to the
Administrative Agent (with a copy to the Collateral Agent) an Assignment and
Acceptance and the applicable tax forms required by Section 13.03(g).
Notwithstanding any other provision of this Section 13.06, no assignment by any
Lender to the Borrower or any of its Affiliates shall be permitted.

 

(b)               The Borrower may not assign its rights or obligations
hereunder or any interest herein without the prior written consent of the Agents
and the Lenders.

 

(c)               (i)        Any Lender may, without the consent of (other than
with respect to a participation to a MS Competitor), but with notice to, the
Borrower, sell participations to Participants in all or a portion of such
Lender’s rights and obligations under this Agreement; provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(D) each Participant shall have agreed to be bound by this Section 13.06(c),
Section 13.06(d), Section 13.06(e) and Section 13.17. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any Fundamental Amendment. Sections 2.10, 2.11, and 13.03
shall apply to each Participant as if it were a Lender and had acquired its
interest by assignment pursuant to clause (a) of this Section 13.06 (subject to
the requirements and limitations set forth in Section 13.03, including the
requirements under Section 13.03(g)); provided that (A) such Participant agrees
to be subject to the provisions of Section 13.03(g) as if it were an assignee
under clause (a) of this Section 13.06 and (B) no Participant shall be entitled
to any amount under Section 2.10, 2.11, or 13.03 which is greater than the
amount the related Lender would have been entitled to under any such Sections or
provisions if the applicable participation had not occurred, except to the
extent such entitlement to receive a greater amount results from a Change in Law
that occurs after the Participant acquired the applicable participation.

 



-145-

 

 

(ii)               In the event that any Lender sells participations in any
portion of its rights and obligations hereunder, such Lender as nonfiduciary
agent for the Borrower shall maintain a register on which it enters the name and
address of all participants in the Advances held by it and the principal amount
(and stated interest thereon) of the portion of the Advance which is the subject
of the participation (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Facility Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) and proposed Section 1.163-5(b) of the
United States Treasury Regulations. The entries in a Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in such Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. This Section 13.06(c)(ii) shall be construed so that such
commitments, loans, letters of credit or other obligations are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code, Section 5f.103-1(c) of the United States Treasury
regulations, and any other related regulations or successor provisions or
regulations.

 

(d)               The Administrative Agent, on behalf of and acting solely for
this purpose as the nonfiduciary agent of the Borrower, shall maintain at its
address specified in Section 13.02 or such other address as the Administrative
Agent shall designate in writing to the Lenders, a copy of this Agreement and
each signature page hereto and each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the aggregate outstanding principal amount of
the outstanding Advances maintained by each Lender under this Agreement (and any
stated interest thereon). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lenders shall treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice. An Advance (and a Note, if
any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each Note, if any,
shall expressly so provide) and compliance with this Section 13.06. The
Administrative Agent shall update and furnish to the Collateral Agent and the
Borrower from time to time at the request of the Collateral Agent or the
Borrower an updated version of Schedule 1 reflecting the then-current allocation
of the Individual Lender Maximum Funding Amounts.

 

(e)               Notwithstanding anything to the contrary set forth herein or
in any other Facility Document, each Lender hereunder, and each Participant,
must at all times be a “qualified purchaser” as defined in the Investment
Company Act (a “Qualified Purchaser”) and a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act (a “QIB”). Each Lender represents
to the Borrower, (i) on the date that it becomes a party to this Agreement
(whether by being a signatory hereto or by entering into an Assignment and
Acceptance) and (ii) on each date on which it makes an Advance hereunder, that
it is a Qualified Purchaser and a QIB. Each Lender further agrees that it shall
not assign, or grant any participations in, any of its Advances or its
Individual Lender Maximum Funding Amounts to any Person unless such Person is a
Qualified Purchaser and a QIB.

 



-146-

 

 

(f)                Notwithstanding any other provision of this Section 13.06,
any Lender may at any time pledge or grant a security interest in all or any
portion of its rights (including rights to payment of principal and interest)
under this Agreement to secure obligations of such Lender, including any pledge
or security interest granted to a Federal Reserve Bank, without notice to or
consent of the Borrower or the Administrative Agent; provided that no such
pledge or grant of a security interest shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or grantee for such Lender
as a party hereto.

 

Section 13.07    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT (EXCEPT, AS TO ANY
OTHER FACILITY DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK.

 

Section 13.08    Severability of Provisions. Any provision of this Agreement or
any other Facility Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

Section 13.09    Confidentiality. The parties hereto agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed by any party (a) to its Affiliates, directors, officers,
members, principals and employees, and to its agents, counsel and other advisors
that have a need for such information relative to this facility (collectively,
the “Related Parties”) (it being understood that, in each case, the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the
disclosing party shall be responsible for any breach by its Related Parties
under this Section 13.09); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), it being understood that the Persons to
whom such disclosure is made shall be informed of the confidential nature of
such Information; (c) to the extent required by Applicable Law or by any
subpoena or similar legal process; provided that with respect to disclosures of
Information pursuant to a subpoena or similar legal process, (A) prior to any
disclosure under this clause (c) the disclosing party agrees to provide the
Borrower with prior written notice thereof, to the extent that it is practicable
to do so and to the extent that the disclosing party is permitted to provide
such prior written notice to the Borrower pursuant to the terms of the subpoena
or other legal process and (B) any disclosure under this clause (c) shall be
limited to the portion of the Information as may be required by such
Governmental Authority pursuant to such subpoena or other legal process; (d) to
any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Facility Document or any action or proceeding
relating to this Agreement or any other Facility Document or the enforcement of
rights hereunder or thereunder; (f) solely with respect to the Administrative
Agent or any Lender, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights and obligations
under this Agreement; provided that (x) such assignee or participant (or
prospective assignee or participant) would be permitted to be an assignee or
participant pursuant to the terms hereof and (y) such assignee or participant
(or prospective assignee or participant) has agreed to maintain confidentiality
pursuant to this Section 13.09 or another non-disclosure agreement substantially
similar hereto, or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder that has agreed to maintain confidentiality pursuant to this
Section 13.09; or (iii) any rating agency or (g) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section by such party, or (y) becomes available to such party or any of their
respective Affiliates on a nonconfidential basis from a source other than a
party to this Agreement. For purposes of this Section 13.09, “Information” means
all information received from a party to this Agreement, the terms and substance
of this Agreement and each other Facility Document and any term sheet.

 



-147-

 

 

Section 13.10    Merger. This Agreement and the other Facility Documents
executed by the Administrative Agent or the Lenders taken as a whole incorporate
the entire agreement between the parties hereto and thereto concerning the
subject matter hereof and thereof and this Agreement and such other Facility
Documents supersede any prior agreements among the parties relating to the
subject matter thereof.

 

Section 13.11    Survival. All representations and warranties made hereunder, in
the other Facility Documents and in any certificate delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the making of the Advances hereunder. The
agreements in Sections 2.10, 2.11, 2.13, 12.04, 13.03, 13.04, 13.09, 13.15 and
13.17 and this Section 13.11 shall survive the termination of this Agreement in
whole or in part, the payment in full of the principal of and interest on the
Advances, any foreclosure under, or modification, release or discharge of, any
or all of the Related Documents and the resignation or replacement of any Agent.

 

Section 13.12    Submission to Jurisdiction; Waivers; Etc. Each party hereto
hereby irrevocably and unconditionally:

 

(a)               submits for itself and its property in any legal action or
proceeding relating to this Agreement or the other Facility Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York in the Borough of Manhattan, the courts of the United States of America
for the Southern District of New York, and the appellate courts of any of them;

 

(b)               consents that any such action or proceeding may be brought in
any court described in Section 13.12(a) and waives to the fullest extent
permitted by Applicable Law any objection that it may now or hereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;



-148-

 

 

(c)               solely in the case of each party hereto (other than the
Borrower, the Servicer, the Equityholder and the Collateral Agent) agrees that
service of process in any such action or proceeding may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at its address set forth in
Section 13.02 or at such other address as may be permitted thereunder;

 

(d)               EACH OF THE BORROWER, SERVICER AND EQUITYHOLDER IRREVOCABLY
APPOINTS THE CORPORATION TRUST COMPANY (THE “PROCESS AGENT”) WITH AN OFFICE ON
THE DATE HEREOF AT 1209 ORANGE STREET, CITY OF WILMINGTON, COUNTY OF NEW CASTLE,
DELAWARE 19801, AS ITS AGENT TO RECEIVE ON ITS BEHALF AND PROPERTY SERVICE OF
COPIES OF ANY SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN
ANY SUCH ACTION OR PROCEEDING. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING
A COPY OF SUCH PROCESS TO THE BORROWER, SERVICER OR EQUITYHOLDER IN CARE OF THE
PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND EACH OF THE BORROWER,
SERVICER AND EQUITYHOLDER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS
AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE,
EACH OF THE BORROWER, SERVICER AND EQUITYHOLDER ALSO IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES OF SUCH PROCESS TO IT AT ITS ADDRESS SET FORTH IN SECTION 13.02 IN THE
MANNER DESCRIBED ABOVE. EACH OF THE BORROWER, SERVICER AND EQUITYHOLDER AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PERMITTED BY LAW. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHTS OF ANY
PARTY HERETO TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW OR AFFECT
SUCH PARTY’S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OF THE
BORROWER, SERVICER AND EQUITYHOLDER OR ANY OTHER PARTY HERETO OR ITS PROPERTY IN
THE COURTS OF ANY OTHER JURISDICTION; and

 

(e)               waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding against any
Secured Party arising out of or relating to this Agreement or any other Facility
Document any special, exemplary, punitive or consequential damages.

 

Section 13.13    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT OR FOR ANY
COUNTERCLAIM HEREIN OR THEREIN OR RELATING HERETO OR THERETO.

 



-149-

 

 

Section 13.14    Right of Setoff; Payments Pro Rata. (a)  Subject to
Section 9.01(a), if an Event of Default shall have occurred and be continuing,
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Facility Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Facility Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided, that the failure to give such notice
shall not affect the validity of such setoff and application.

 

(b)               Each of the Lenders agrees that, if it should receive any
amount under this Agreement (whether by voluntary payments, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Facility
Documents, or otherwise) which is applicable to the payment of the principal of,
or interest on, the Advances or fees, of a sum which with respect to the related
sum or sums received by other Lenders is in a greater proportion than the total
of such Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations to such other Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such disproportionate sum
received; provided that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

 

Section 13.15    PATRIOT Act Notice. Each Agent and Lender hereby notifies the
Borrower that, pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law on October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Agent or Lender to identify the Borrower in
accordance with the PATRIOT Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by any Lender or Agent in order to assist such Lender or
Agent, as applicable, in maintaining compliance with the PATRIOT Act.

 



-150-

 

 

Section 13.16    Legal Holidays. In the event that the date of prepayment of
Advances or the Final Maturity Date shall not be a Business Day, then
notwithstanding any other provision of this Agreement or any other Facility
Document, payment need not be made on such date, but may be made on the next
succeeding Business Day with the same force and effect as if made on the nominal
date of any such date of prepayment or Final Maturity Date, as the case may be,
and interest shall accrue on such payment for the period from and after any such
nominal date to but excluding such next succeeding Business Day.

 

Section 13.17    Non-Petition. Each of the Servicer and each Secured Party
hereby agrees not to institute against, or join, cooperate with or encourage any
other Person in instituting against, the Borrower any bankruptcy,
reorganization, receivership, arrangement, insolvency, moratorium or liquidation
proceeding or other proceeding under federal or state bankruptcy or similar laws
until at least one year and one day, or, if longer, the applicable preference
period then in effect plus one day, after the payment in full of all outstanding
Obligations and the termination of all Individual Lender Maximum Funding
Amounts; provided that nothing in this Section 13.17 shall preclude, or be
deemed to prevent, any Secured Party (a) from taking any action prior to the
expiration of the aforementioned one year and one day period, or, if longer, the
applicable preference period then in effect, in (i) any case or proceeding
voluntarily filed or commenced by the Borrower or (ii) any involuntary
insolvency proceeding filed or commenced against the Borrower by a Person other
than any such Secured Party, or (b) from commencing against the Borrower or any
properties of the Borrower any legal action which is not a bankruptcy,
reorganization, receivership, arrangement, insolvency, moratorium or liquidation
proceeding or other proceeding under federal or state bankruptcy or similar
laws. The provisions of this paragraph shall survive the termination of this
Agreement. The provisions of this Section 13.17 are a material inducement for
the Secured Parties to enter into this Agreement and the transactions
contemplated hereby and are an essential term hereof. The parties hereby agree
that monetary damages are not adequate for a breach of the provisions of this
Section 13.17 and the Administrative Agent may seek and obtain specific
performance of such provisions (including injunctive relief), including, without
limitation, in any bankruptcy, reorganization, arrangement, winding up,
insolvency, moratorium, winding up or liquidation proceedings, or other
proceedings under United States federal or state bankruptcy laws, or any similar
laws.

 

Section 13.18    Waiver of Setoff. Each of the Borrower and the Servicer hereby
waives any right of setoff it may have or to which it may be entitled under this
Agreement or under any Applicable Law from time to time against the
Administrative Agent, any Lender or its respective assets.

 

Section 13.19    Collateral Agent Execution and Delivery. By executing this
Agreement, each Lender hereby consents to the terms of this Agreement, directs
the Collateral Agent to execute and deliver this Agreement, and acknowledges and
agrees that the Collateral Agent shall be fully protected in relying upon the
foregoing consent and direction and hereby releases the Collateral Agent and its
respective officers, directors, agents, employees and shareholders, as
applicable, from any liability for complying with such direction, except as a
result of gross negligence or willful misconduct of the Collateral Agent.

 



-151-

 

 

Section 13.20    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Facility Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges and accepts that any liability of any Affected
Financial Institution arising under or in connection with any Facility Document,
to the extent such liability is unsecured, may be subject to the write-down and
conversion powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

 

(a)               the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                a reduction in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest), or
cancellation of any such liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Facility Document; or

 

(iii)               the variation of the terms of any Facility Document to the
extent necessary to give effect to any Bail-in Action in relation to such
liability.

 

Section 13.21    WAIVER OF SOVEREIGN IMMUNITY. To the extent that any of the
Borrower, Servicer or Equityholder may be entitled, in any jurisdiction in which
judicial proceedings may at any time be commenced with respect to this Agreement
or any other Facility Document, to claim for itself or its revenues, assets or
properties any immunity from suit, the jurisdiction of any court, attachment
prior to judgment, attachment in aid of execution of a judgment, set-off,
execution of a judgment or any other legal process, and to the extent that in
any such jurisdiction there may be attributed such immunity (whether or not
claimed), each of the Borrower, the Servicer and the Equityholder irrevocably
agrees not to claim and hereby irrevocably waives such immunity to the fullest
extent permitted by the laws of such jurisdiction and hereby agrees that the
foregoing waiver shall be enforced to the fullest extent permitted under the
Foreign Sovereign Immunities Act of 1976 of the United States of America, as
amended, and is intended to be irrevocable for the purpose of such act.

 

Section 13.22    Securitisation Regulation Requirements. The Equityholder hereby
represents and covenants, for the benefit of the Administrative Agent, the
Lenders, the Collateral Agent (for the benefit of the Secured Parties) and, in
respect of paragraphs (d) and (e) below only, the Servicer that, for so long as
any Advance remains outstanding:

 

(a)               it will retain, as originator (for the purpose of the
Securitisation Regulation), on an ongoing basis, a material net economic
interest in the form specified in paragraph (d) of Article 6(3) of the
Securitisation Regulation, being retention of the first loss tranche and, if
necessary, other tranches having the same or a more severe risk profile than
those transferred or sold to investors and not maturing any earlier than those
transferred or sold to investors, through maintaining funding to the Borrower
under the LLC Agreement, in an amount equal to not less than 5% of the Retention
Basis Amount (such net economic interest being the “Retained Interest”);

 



-152-

 

 

(b)               neither it nor any of its Affiliates will sell, hedge, enter
into a short position or otherwise mitigate its credit risk under or associated
with the Retained Interest where to do so would cause the transaction
contemplated by the Facility Documents to cease to be compliant with the EU Risk
Retention Requirement;

   

(c)               it will provide to the Administrative Agent and/or any Lender
that is subject to the EU Due Diligence Requirements, the information,
documents, reports and notifications that the Administrative Agent and/or such
Lender reasonably requests as necessary to enable compliance with any of their
obligations under the EU Due Diligence Requirements; provided that (i) such
information is not subject to any duty of confidentiality and (x) in its
possession or (y) not in its possession but obtainable using commercially
reasonable efforts and without material expense (provided further that, if
obtaining such information, documents, reports or notifications would involve
material expense but the requesting Lender agrees to reimburse it, then it shall
obtain the same) and (ii) such disclosure is not contrary to any requirement of
law or regulation applicable to it;

 

(d)               it will confirm to each of the Borrower, the Administrative
Agent, the Servicer, each Lender and the Collateral Agent, its continued
compliance with the covenants set out at paragraphs (a) and (b) above in each
Payment Date Report;

 

(e)               it will promptly notify the Borrower, the Administrative
Agent, the Servicer, each Lender and the Collateral Agent in writing if for any
reason it fails to comply with either of the covenants set out in paragraphs (a)
or (b) above in any way;

 

(f)                it will notify each of its Affiliates of the contents of
paragraph (b) above and shall use reasonable endeavors to procure that each of
its Affiliates complies with the terms of paragraph (b) as if it were a party
thereto; and

 

(g)               (A) in relation to each Collateral Loan acquired by the
Borrower which is a Retention Holder Originated Collateral Loan pursuant to part
(a) of the definition thereof, it applied sound and well-defined credit granting
criteria to the origination of the Collateral Loan; (B) in relation to each
Collateral Loan acquired by the Borrower which is a Retention Holder Originated
Collateral Loan pursuant to part (b) of the definition thereof, it has verified,
in light of the information available to it and subject to its usual standard of
care, and reasonably believes that the entity which was, directly or indirectly,
involved in the original agreement which created the Collateral Loan applied
sound and well-defined credit granting criteria to the origination of the
Collateral Loan, and that it maintained clearly established processes for
approving, amending, modifying, renewing and financing the Collateral Loan and
had effective systems in place to apply those criteria and processes to ensure
that the Collateral Loan was granted and approved based on a thorough assessment
of the relevant Obligor’s creditworthiness; and (C) it has, and reasonably
expects to maintain, clearly established criteria and processes for originating,
amending, modifying, renewing and financing the Collateral Loans (the
“Collateral Loan Originations and Revisions”) and has effective systems in place
to apply those criteria and processes to ensure that Collateral Loan
Originations and Revisions are granted and approved based on a thorough
assessment of each Obligor’s creditworthiness.

 



-153-

 

 

(h)               Notwithstanding anything to the contrary contained herein,
neither the Equityholder nor the Borrower makes any representation as to
compliance of the transaction or any of the parties hereto with respect to the
Securitisation Regulation. Any Person accepting the benefits of this Section
13.22 and/or paragraphs (o) to (r) of Section 4.03 above (including any related
definitions or provisions) shall be deemed to have agreed to the terms set forth
in this paragraph and each Lender hereby represents it is not relying on any of
the Borrower, the Servicer or the Equityholder or any of the respective
Affiliates, for any financial, tax, legal, accounting or regulatory advice in
connection with the matters set forth in this Section 13.22 and/or paragraphs
(o) to (r) of Section 4.03 above. For the avoidance of doubt, none of this
Section 13.22 and/or paragraphs (o) to (r) of Section 4.03 constitute regulatory
advice.

 

Section 13.23    Adequacy of Monetary Damages Against the Lenders. Each of the
Borrower, the Servicer and the Equityholder hereby acknowledges and agrees that
(i) any and all claims, damages and demands against the Administrative Agent or
the Lenders arising out of, or in connection with, the exercise by the
Administrative Agent or the Lenders of any Administrative Agent or any of the
Lenders’ rights or remedies pursuant to this Agreement can be sufficiently and
adequately remedied by monetary damages, (ii) no irreparable injury will be
caused to the Borrower, the Servicer or the Equityholder as a result of, or in
connection with, any such claims, damages or demands, and (iii) no equitable or
injunctive relief shall be sought by the Borrower, the Servicer or the
Equityholder as a result of, or in connection with, any such claims, damages or
demands; provided that this Section 13.23 shall not constitute a waiver of any
rights of the Borrower, the Servicer or the Equityholder to seek injunctive
relief to enforce its rights under Section 13.09.

 



-154-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 DLF Financing SPV LLC, as Borrower     By:/s/ Venugopal Rathi   Name: Venugopal
Rathi   Title: Chief Financial Officer

 

MSIM

Revolving Credit and Security Agreement

 





 

 



 MORGAN STANLEY DIRECT LENDING FUND, as Equityholder      By:/s/ Orit Mizrachi
  Name: Orit Mizrachi   Title:Chief Operating Officer

 



 MORGAN STANLEY DIRECT LENDING FUND, as Servicer      By:/s/ Venugopal Rathi
  Name: Venugopal Rathi   Title:Chief Financial Officer

 

MSIM

Revolving Credit and Security Agreement

 





 

 



 BNP PARIBAS, as Administrative Agent and a Lender      By:/s/ Sohaib Naim   
Name: Sohaib Naim   Title: Vice President      By:/s/ Adnan Zuberi   Name: Adnan
Zuberi   Title: Managing Director

 

MSIM

Revolving Credit and Security Agreement

 



 

 



 U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent      By:/s/ Ralph J.
Creasia, Jr.   Name: Ralph J. Creasia, Jr.   Title: Senior Vice President

 

MSIM

Revolving Credit and Security Agreement

 





 

